



Exhibit 10.17


CREDIT AGREEMENT
dated as of
March 25, 2016,
among
GOPRO, INC.,
GOPRO COÖPERATIEF U.A.,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BARCLAYS BANK PLC,
as Documentation Agent
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
 



















--------------------------------------------------------------------------------







TABLE OF CONTENTS
 
 
Page


ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
6


SECTION 1.02.
Classification of Loans and Borrowings
69


SECTION 1.03.
Terms Generally
69


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
70


SECTION 1.05.
Currency Translation
71


SECTION 1.06.
Senior Indebtedness
71


 
 
 

ARTICLE II
The Credits
SECTION 2.01.
Commitments
72


SECTION 2.02.
Loans and Borrowings
72


SECTION 2.03.
Requests for Borrowings
73


SECTION 2.04.
Protective Advances
74


SECTION 2.05.
Letters of Credit
75


SECTION 2.06.
Funding of Borrowings
83


SECTION 2.07.
Interest Elections
84


SECTION 2.08.
Termination and Reduction of Commitments
85


SECTION 2.09.
Repayment of Loans; Evidence of Debt; Cash Dominion Period
86


SECTION 2.10.
Prepayment of Loans
88


SECTION 2.11.
Fees
89


SECTION 2.12.
Interest
90


SECTION 2.13.
Alternate Rate of Interest
91


SECTION 2.14.
Increased Costs
91


SECTION 2.15.
Break Funding Payments
92


SECTION 2.16.
Taxes
93


SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
97


SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
100


SECTION 2.19.
Defaulting Lenders
101


SECTION 2.20.
Incremental Commitments
103


SECTION 2.21.
Secured Cash Management Services Obligations and Secured Hedging Obligations
106


SECTION 2.22.
Dutch Borrower Agent
106


 
 
 







--------------------------------------------------------------------------------





ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
107


SECTION 3.02.
Authorization; Enforceability
107


SECTION 3.03.
Governmental Approvals; Absence of Conflicts
108


SECTION 3.04.
Financial Condition; No Material Adverse Change
108


SECTION 3.05.
Properties
109


SECTION 3.06.
Litigation and Environmental Matters
109


SECTION 3.07.
Compliance with Laws and Agreements
109


SECTION 3.08.
Investment Company Status
110


SECTION 3.09.
Taxes
110


SECTION 3.10.
ERISA
110


SECTION 3.11.
Subsidiaries and Joint Ventures; Disqualified Equity Interests
110


SECTION 3.12.
Insurance
111


SECTION 3.13.
Solvency
111


SECTION 3.14.
Disclosure
111


SECTION 3.15.
Inventory Vendor Purchase Agreements; Intercompany Inventory Title Transfer
Agreements
112


SECTION 3.16.
Collateral Matters
112


SECTION 3.17.
Federal Reserve Regulations
113


SECTION 3.18.
Anti-Corruption Laws and Sanctions
113


SECTION 3.19.
Choice of Law Provisions
113


SECTION 3.20.
No Immunity
114


SECTION 3.21.
Proper Form; No Recordation
114


SECTION 3.22.
Ranking of Obligations
115


SECTION 3.23.
Centre of Main Interest
115


 
 
 

ARTICLE IV
Conditions
SECTION 4.01.
Effective Date
115


SECTION 4.02.
Each Credit Event
117


 
 
 





--------------------------------------------------------------------------------





ARTICLE V
Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information
118


SECTION 5.02.
Notices of Material Events
122


SECTION 5.03.
Additional Subsidiaries
123


SECTION 5.04.
Information Regarding Loan Parties
123


SECTION 5.05.
Existence; Conduct of Business
124


SECTION 5.06.
Payment of Taxes
124


SECTION 5.07.
Maintenance of Properties
124


SECTION 5.08.
Insurance
124


SECTION 5.09.
Books and Records; Inspection and Audit Rights; Field Examinations and
Appraisals
125


SECTION 5.10.
Compliance with Laws
126


SECTION 5.11.
Location of Inventory
126


SECTION 5.12.
Deposit Accounts
127


SECTION 5.13.
Use of Proceeds and Letters of Credit
129


SECTION 5.14.
Further Assurances
129


SECTION 5.15.
Post-Closing Matters
129


 
 
 

ARTICLE VI
Negative Covenants
SECTION 6.01.
Indebtedness
130


SECTION 6.02.
Liens
132


SECTION 6.03.
Fundamental Changes; Business Activities
135


SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
135


SECTION 6.05.
Asset Sales
138


SECTION 6.06.
Sale/Leaseback Transactions
140


SECTION 6.07.
Hedging Agreements
141


SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness
141


SECTION 6.09.
Transactions with Affiliates
143


SECTION 6.10.
Restrictive Agreements
143


SECTION 6.11.
Amendment of Organizational Documents
145


SECTION 6.12.
Financial Covenant
145


SECTION 6.13.
Fiscal Year
145


 
 
 

ARTICLE VII
Event of Default
 
 
 

ARTICLE VIII
Administrative Agent
 
 
 





--------------------------------------------------------------------------------





ARTICLE IX
Miscellaneous
SECTION 9.01.
Notices
155


SECTION 9.02.
Waivers; Amendments
157


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
160


SECTION 9.04.
Successors and Assigns
162


SECTION 9.05.
Survival
166


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
167


SECTION 9.07.
Severability
167


SECTION 9.08.
Right of Setoff
168


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
168


SECTION 9.10.
WAIVER OF JURY TRIAL
169


SECTION 9.11.
Headings
170


SECTION 9.12.
Confidentiality
170


SECTION 9.13.
Interest Rate Limitation
171


SECTION 9.14.
Release of Liens and Guarantees
171


SECTION 9.15.
USA PATRIOT Act Notice
172


SECTION 9.16.
No Fiduciary Relationship
172


SECTION 9.17.
Non-Public Information
172


SECTION 9.18.
Judgment Currency
173


SECTION 9.19.
Excluded Swap Obligations
173


SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
175


 
 
 

SCHEDULES:
Schedule 1.01
-
Existing Dutch Borrower Collection Accounts
Schedule 2.01
-
Commitments
Schedule 2.05
-
LC Commitments
Schedule 3.11
-
Subsidiaries and Joint Ventures
Schedule 3.12
-
Insurance
Schedule 3.15(a)
-
Material Inventory Vendor Purchase Agreements
Schedule 3.15(b)
-
Intercompany Inventory Title Transfer Agreements
Schedule 3.21
-
Certain Form and Recordation Requirements
Schedule 5.01(f)
-
Certain Collateral Notice Requirements
Schedule 5.11
-
Eligible Inventory Jurisdictions Inventory Locations
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Existing Investments
Schedule 6.10
-
Existing Restrictions















--------------------------------------------------------------------------------





EXHIBITS:
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Form of Borrowing Base Certificate
Exhibit C
-
Form of Borrowing Request
Exhibit D
-
Form of Compliance Certificate
Exhibit E
-
Form of Global Intercompany Consent Agreement
Exhibit F
-
Form of Global Intercompany Subordination Agreement
Exhibit G
-
Form of Guarantee Agreement
Exhibit H
-
Form of Interest Election Request
Exhibit I
-
Form of Perfection Certificate
Exhibit J
-
Form of Supplemental Perfection Certificate
Exhibit K
-
Form of U.S. Collateral Agreement
Exhibit L-1
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
Exhibit L-2
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes
Exhibit L-3
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
Exhibit L-4
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes













CREDIT AGREEMENT dated as of March 25, 2016, among GOPRO, INC., a Delaware
corporation, GOPRO COÖPERATIEF U.A., a Dutch cooperative with excluded
liability, having its statutory seat in Amsterdam, the Netherlands, and
registered with the trade register in the Netherlands under number 61391743, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning set forth in Article 9 of the New York UCC.
“Account Debtor” means any Person obligated on an Account.




--------------------------------------------------------------------------------





“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person (it being understood that a license of Intellectual Property does not
constitute an Acquisition).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and in its capacities as administrative agent,
collateral agent, security trustee or trustee under the other Loan Documents,
and its successors in such capacities as provided in Article VIII. Unless the
context requires otherwise, the term “Administrative Agent” shall include any
Affiliate of JPMorgan Chase Bank, N.A. (including J.P. Morgan Europe Limited)
that it shall have designated for the purpose of performing any of its
obligations hereunder or under the other Loan Documents in such capacity.
“Administrative Agent Accounts” means the U.S. Administrative Agent Accounts or
the Non-U.S. Administrative Agent Accounts.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Aggregate Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the Non-U.S. Borrowing Base at such time.
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in U.S. dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for dollar deposits in the London
interbank market as administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day for deposits
in U.S. dollars with a maturity of one month; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.




--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.
“Applicable Commitment Fee Rate” means, on any day, with respect to the
commitment fees payable hereunder at any time, the applicable rate per annum set
forth below based upon the Average Facility Utilization for the fiscal quarter
of the Company then most recently ended; provided that until the last day of the
first full fiscal quarter commencing after the Effective Date, the Applicable
Commitment Fee Rate shall be the rate per annum set forth in Category 2.
Category
Average Facility Utilization
Applicable Commitment Fee Rate
1
≥ 50%
0.250%
2
< 50%
0.375%



The Applicable Commitment Fee Rate shall be determined at the commencement of
each fiscal quarter, with any changes to the Applicable Commitment Fee Rate
resulting from a change in Average Facility Utilization becoming effective on
the first day of each fiscal quarter.
“Applicable Creditor” has the meaning set forth in Section 9.18(b).
“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan (including any Protective Advance), the applicable rate per annum
set forth below under the caption “Eurocurrency Spread” or “ABR Spread”, as the
case may be, based upon the Average Excess Availability for the fiscal quarter
of the Company then most recently ended; provided that until the last day of the
first full fiscal quarter commencing after the Effective Date, the Applicable
Rate shall be based on the rates per annum set forth in Category 2.
Category
Average Excess Availability
(as a % of the Aggregate Commitment)
Eurocurrency Spread
ABR Spread
1
≥ 66.7%
1.50%
0.50%
2
< 66.7% but ≥ 33.3%
1.75%
0.75%
3
< 33.3%
2.00%
1.00%



The Applicable Rate shall be determined at the commencement of each fiscal
quarter, with any changes to the Applicable Rate resulting from a change in
Average Excess Availability becoming effective on the first day of each fiscal
quarter; provided that the Applicable Rate shall be determined by reference to
Category 3 at any time that a Borrowing Base Certificate has not been delivered
by the date specified for such delivery in Section 5.01(e) from and including
such date to the first Business Day after the date on which such Borrowing Base
Certificate is delivered to each of the Administrative Agent and the Co-Agent;
provided further that if any Borrowing Base Certificate shall prove to have been
inaccurate, at any time that




--------------------------------------------------------------------------------





this Agreement is in effect and any Loans or Commitments are outstanding
hereunder, and such inaccuracy shall have resulted in the payment of interest or
letter of credit fees hereunder at rates lower than those that were in fact
applicable for any period had there been no such inaccuracy, then (a) the
Company shall promptly deliver to each of the Administrative Agent and the
Co-Agent a corrected Borrowing Base Certificate for the applicable period and
(b) the applicable Borrower shall promptly pay to the Administrative Agent, for
distribution to the Lenders at such time, the accrued interest and letter of
credit fees that should have been paid but was not paid as a result of such
inaccuracy; provided that payment of interest or letter of credit fees at rates
lower than those that were in effect applicable as a result of such inaccuracy
shall not in any event be deemed retroactively to be an Event of Default
pursuant to clause (b) of Article VII, and such amount payable shall be
calculated without giving effect to any additional interest payable on overdue
amounts under Section 2.12(c) if paid promptly on demand. Nothing in this
paragraph shall limit the rights of the Administrative Agent or any Lender under
Article VII.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, each in its capacity as a joint lead arranger and joint bookrunner
for the credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Authorized Agent” has the meaning set forth in Section 9.09(e).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Average Excess Availability” means, for any fiscal quarter, (a) the quotient of
(i) the sum of the amounts of Excess Availability for each day during such
fiscal quarter divided by (ii) the number of days in such fiscal quarter,
divided by (b) the Aggregate Commitment as of the last day of such fiscal
quarter.
“Average Facility Utilization” means, for any fiscal quarter, the average for
such fiscal quarter of the daily amounts determined as of 5:00 p.m., New York
City time, for each day during such fiscal quarter expressed as a percentage
equivalent to a fraction (a) the numerator of which is Aggregate Revolving
Exposure (excluding any portion thereof attributable to Protective Advances) at
such time and (b) the denominator of which is the Aggregate Commitment in effect
at such time.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment




--------------------------------------------------------------------------------





on its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.
“Best Buy” means Best Buy Co., Inc., a Minnesota corporation.
“Best Buy Factoring Facility” means any factoring or other receivables financing
facility pursuant to which the Company or any Subsidiary sells or otherwise
disposes of Accounts owing by Best Buy or any of its Affiliates.
“Bill of Lading” has the meaning set forth in Article 1 of the New York UCC.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means each of the Company and the Dutch Borrower.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurocurrency Revolving Loans, as
to which a single Interest Period is in effect, or (b) a Protective Advance.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B (with
such changes thereto as may be required by the Administrative Agent or, subject
to the prior written notice thereof to the Administrative Agent, the Co-Agent
from time to time to reflect the components of and Reserves against the
Aggregate Borrowing Base, the U.S. Borrowing Base and the Non-U.S. Borrowing
Base as provided for hereunder), together with all attachments and supporting
documentation contemplated thereby, signed and certified as accurate and
complete by a Financial Officer of the Company.
“Borrowing Base Reporting Date” means (a) the last day of each month or
(b) during any Cash Dominion Period, the last day of each week.
“Borrowing Request” means a request by the applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03, which shall be, in the case of any
such written request, in the form of Exhibit C or any other form approved by the
Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Company and its consolidated
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company and its consolidated Subsidiaries for such period
prepared in accordance with GAAP, excluding (a) any such expenditures made to
restore, replace or rebuild assets to the condition of such assets immediately
prior to any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, such assets to the
extent such expenditures are made with insurance proceeds, condemnation awards
or damage recovery proceeds relating to any such casualty, damage, taking,
condemnation or similar proceeding, and (b) any such expenditures constituting
Acquisitions.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property,




--------------------------------------------------------------------------------





or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, and the final maturity of such obligations
shall be the date of the last payment of such amounts due under such lease (or
other arrangement) prior to the first date on which such lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty. For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Cash Dominion Period” means each period (a) commencing on any day when Excess
Availability shall have been less than the greater of (i) US$30,000,000 and
(ii) 12.5% of the lesser of the Aggregate Commitment then in effect and the
Aggregate Borrowing Base then in effect, in each case for three consecutive
Business Days, and continuing until the first day thereafter on which Excess
Availability shall have been greater than the greater of (A) US$30,000,000 and
(B) 12.5% of the lesser of the Aggregate Commitment then in effect and the
Aggregate Borrowing Base then in effect for at least 30 consecutive days, during
which period no Event of Default shall have occurred and be continuing, or (b)
commencing on any day when an Event of Default shall have occurred and
continuing until the first day thereafter on which no Event of Default shall
exist and the Administrative Agent shall have received a certificate to that
effect from a Financial Officer of the Company.
“Cash Management Services” means cash management and related services provided
to the Company or any Subsidiary, including treasury, depository, foreign
exchange, return items, overdraft, controlled disbursement, cash sweeps, zero
balance arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, debit cards, stored value cards and commercial
cards (including so-called “‘purchase cards”, “procurement cards” or “p-cards”)
arrangements.
“Cash Management Services Provider” means any Person that (a) is, or was on the
Effective Date, the Administrative Agent, an Arranger or any Affiliate of any of
the foregoing, whether or not such Person shall have been the Administrative
Agent, an Arranger or any Affiliate of any of the foregoing at the time the
applicable agreement in respect of Cash Management Services was entered into,
(b) is a counterparty to an agreement in respect of Cash Management Services in
effect on the Effective Date and is a Lender or an Affiliate of a Lender as of
the Effective Date or (c) becomes a counterparty after the Effective Date to an
agreement in respect of Cash Management Services at a time when such Person is a
Lender or an Affiliate of a Lender.
“Cayman Guarantor” means Woodman Labs Cayman, Inc., a Cayman Islands exempted
company incorporated with limited liability.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any Non-U.S. Subsidiary that is an entity disregarded as
separate from its owner under Treasury Regulation 301.7701-3.
“CFC Holding Company” means any U.S. Subsidiary that has no assets other than
Equity Interests in one or more CFCs.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests in the Company representing more than 35%
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued




--------------------------------------------------------------------------------





and outstanding Equity Interests in the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were not (i) directors of the Company on the date of this
Agreement, (ii) nominated or appointed by the board of directors of the Company
or (iii) approved by the board of directors of the Company as director
candidates prior to their election; (c) the occurrence of any “change in
control” or a “fundamental change” (or similar event, however denominated) with
respect to the Company under and as defined in any agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Company or any Subsidiary; or (d) the failure by
the Company to own, beneficially and of record, directly or indirectly, all the
issued and outstanding Equity Interests in the Dutch Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Chinese Subsidiary” means any Subsidiary formed, incorporated or organized in
the People’s Republic of China (other than, for the avoidance of doubt, Hong
Kong, Macau Special Administration Region and Taiwan).
“Co-Agent” means Wells Fargo Bank, National Association. In the event that, at
any time, the Commitment of Wells Fargo Bank, National Association, shall be
less than that of the Person serving as the Administrative Agent by more than
US$15,000,000 (including as a result of Wells Fargo Bank, National Association,
ceasing to be a Lender), all references herein to Co-Agent (other than
references in Article VIII) shall be disregarded and of no force or effect.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Access Agreement” means any landlord waiver, collateral access
agreement, warehouseman or bailee letter or other agreement, in form and
substance reasonably satisfactory to each of the Administrative Agent and the
Co-Agent, between the Administrative Agent and any landlord for any leased real
property where any Inventory is located or any warehouseman, bailee or consignee
or other Person having the possession of any Inventory.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received:




--------------------------------------------------------------------------------





(i) from the Company and each Designated Subsidiary either (A) a counterpart of
the Guarantee Agreement or (B) in the case of any Person that becomes a
Designated Subsidiary after the Effective Date, a supplement to the Guarantee
Agreement in the form specified therein, in each case, duly executed and
delivered on behalf of such Person;
(ii) from the Company and each Designated Subsidiary that is or would be a U.S.
Loan Party:
(A) either (1) a counterpart of the U.S. Collateral Agreement or (2) in the case
of any Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the U.S. Collateral Agreement in the form specified therein, in
each case duly executed and delivered on behalf of such Person; and
(B) a counterpart, duly executed and delivered by such Person and the applicable
depositary bank or securities intermediary, as the case may be, of a Control
Agreement with respect to (1) each deposit account maintained by such Person
with any depositary bank (other than any Excluded Deposit Accounts) and (2) each
securities account maintained by such Person with any securities intermediary
(other than any Excluded Securities Accounts); provided that (x) in the case of
any such deposit account or securities account existing on the Effective Date,
the requirements of this clause (B) shall not be required to be satisfied until
the 90th day after the Effective Date and (y) in the case of any such deposit
account or securities account of any Person that became a U.S. Loan Party after
the Effective Date, the requirements of this clause (B) shall not be required to
be satisfied until the 30th day after the date on which it became a U.S. Loan
Party;
(iii) from the Dutch Borrower and each Designated Subsidiary that is or would be
a Non-U.S. Loan Party, one or more Security Documents reasonably acceptable to
the Administrative Agent necessary or advisable and customary in order for the
Secured Obligations of such Person to be secured, subject to the last paragraph
of this definition, by a security interest in all Equity Interests owned by such
Person and all or substantially all tangible and intangible assets of such
Person (including cash, accounts receivable, deposit accounts, securities
accounts, inventory, equipment, Intellectual Property, contract rights and other
general intangibles, investment property, intercompany indebtedness and proceeds
of the foregoing); provided that (A) in the case of any deposit account or
securities account of the Dutch Borrower existing on the Effective Date, the
requirements of this clause (iii) shall not be required to be satisfied until
the 90th day after the Effective Date and (B) in the case of any deposit account
or securities account of any Person that became a Non-U.S. Loan Party after the
Effective Date, the requirements of this clause (iii) shall not be required to
be satisfied until the 60th day after the date on which it became a Non-U.S.
Loan Party;
(iv) from the Company and the Dutch Borrower, one or more Security Documents
reasonably acceptable to the Administrative Agent necessary or advisable and
customary in order for the Secured Obligations of such Person to be secured,
subject to the last paragraph of this definition, by a security interest in all
or substantially all tangible and intangible assets of such Person located in
Hong Kong;
(v) from each Person that becomes a Designated Subsidiary after the Effective
Date, a perfection certificate, documents and opinions of the type referred to
in paragraphs (b), (c) and (f) of Section 4.01;
(vi) from the Company and each Subsidiary, either (1) a counterpart of the
Global Intercompany Consent Agreement or (2) in the case of any Person that
becomes a Subsidiary after




--------------------------------------------------------------------------------





the Effective Date, a supplement to the Global Intercompany Consent Agreement,
in the form specified therein, in each case duly executed and delivered on
behalf of such Person; and
(vii) from the Company and each Subsidiary, either (1) a counterpart of the
Global Intercompany Subordination Agreement or (2) in the case of any Person
that becomes a Subsidiary after the Effective Date, a supplement to the Global
Intercompany Subordination Agreement, in the form specified therein, in each
case duly executed and delivered on behalf of such Person;
(b) (i) all Equity Interests owned by any Loan Party shall have been pledged
pursuant to the applicable Security Documents (including, in the case of Equity
Interests in any Non-U.S. Subsidiary owned by any U.S. Loan Party, where the
Administrative Agent so requests in connection with the pledge of such Equity
Interests, a Non-U.S. Pledge Agreement), provided that not more than 65% of the
outstanding voting Equity Interests in any CFC or CFC Holding Company that are
owned by any U.S. Loan Party shall be required to be pledged to secure any
Secured Obligation of any Person that is not a CFC or a CFC Holding Company (it
being agreed, however, that 100% thereof shall be required to be pledged to
secure Secured Obligations of any CFC or CFC Holding Company or any Guarantee by
the Company or any other U.S. Loan Party of any such Secured Obligations of any
CFC or CFC Holding Company), and (ii) the Administrative Agent shall, to the
extent required by such Security Documents, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c) all Indebtedness of the Company and each Subsidiary that, in each case, is
owing to any Loan Party shall be evidenced by a promissory note (which may be a
global intercompany note) and shall have been pledged pursuant to the applicable
Security Documents, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
(e) each U.S. Loan Party and the Dutch Borrower shall use their commercially
reasonable efforts to obtain a Collateral Access Agreement with respect to each
location from time to time set forth on Schedule 5.11 (i) in the case of any
such location set forth on such Schedule on the Effective Date, as promptly as
reasonably practicable after the Effective Date (and, in any event, use their
commercially reasonable efforts to obtain such Collateral Access Agreements
within 60 days after the Effective Date) and (ii) in the case of any such
location added to such Schedule after the Effective Date, as promptly as
reasonably practicable thereafter (and, in any event, use their commercially
reasonable efforts to obtain such Collateral Access Agreements within 60 days
thereafter); and
(f) each Loan Party shall have obtained all board of directors, stockholder and
other organizational consents and approvals required to be obtained by it in
connection with the execution and delivery of all Security Documents to which it
is a party, the performance of its obligations thereunder and the granting by it
of the Liens thereunder.
Notwithstanding the foregoing:




--------------------------------------------------------------------------------





(i) nothing in this definition shall require the creation or perfection of
pledges of, security interests in or Liens on any Excluded Property;
(ii) no Loan Party shall be required to deliver to the Administrative Agent (A)
any certificates or instruments representing, or any stock powers or other
instruments of transfer in respect of, Equity Interests in any Subsidiary that
is not a Material Subsidiary (including, as of the Effective Date, any
Subsidiary of the Cayman Guarantor other than the Dutch Borrower) or (B) any
Non-U.S. Pledge Agreement with respect to any such Equity Interests (it being
understood that such Equity Interests may nonetheless constitute Collateral
pursuant to an “all personal property” or a similar Security Document);
(iii) no Loan Party shall be required to deliver to the Administrative Agent any
certificates or instruments representing or evidencing, or any note powers or
other instruments of transfer in respect of, any notes or other evidences of
Indebtedness in an individual amount of US$500,000 or less;
(iv) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Effective Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents (it
being acknowledged that, notwithstanding anything to the contrary in this
definition, the matters that are expressly identified in the Post-Closing Letter
Agreement shall be required to be accomplished or satisfied on or before the
date specified therefor in the Post-Closing Letter Agreement);
(v) nothing in this definition shall require the creation or perfection of
security interests in, or the obtaining of legal opinions or other deliverables
with respect to, particular assets or the provision of any Guarantee by any
Subsidiary if, and for so long as, the Administrative Agent, in consultation
with the Company, determines that the cost of creating or perfecting such
security interests in such assets, or obtaining such legal opinions or other
deliverables in respect of such assets, or providing such Guarantees (taking
into account any adverse tax consequences to the Company and the Subsidiaries),
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom; and
(vi) so long as the Hong Kong Guarantor constitutes a Designated Subsidiary
solely as a result of clause (b) of the definition of the term “Material
Subsidiary”, the Hong Kong Guarantor shall not be required to create any Liens
on its assets other than the Equity Interests in the Dutch Borrower.
“Collection Account” means (a) with respect to any U.S. Loan Party, any U.S.
Collection Account of such U.S. Loan Party and (b) with respect to the Dutch
Borrower, any Dutch Borrower Collection Account.
“Collection Lockboxes” means (a) with respect to any U.S. Loan Party, one or
more lockboxes established and maintained by a depositary bank in the United
States of America and with respect to which such depositary bank retrieves and
processes all checks and other evidences of payment so received at such lockbox
and deposits the same into any Collection Account of such U.S. Loan Party and
(b) with respect to the Dutch Borrower, one or more lockboxes established and
maintained by a depositary bank in the same jurisdiction as any Dutch Borrower
Collection Account and with respect to which such depositary bank retrieves and
processes all checks and other evidences of payment so received at such lockbox
and deposits the same into such Dutch Borrower Collection Account.




--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Protective Advances hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or Incremental
Facility Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments as
of the Effective Date is US$250,000,000.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, the Co-Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to Section 9.01,
including through the Platform.
“Company” means GoPro, Inc., a Delaware corporation.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.
“Confidential Information Memorandum” means the “ABL Lender Meeting”
presentation and materials dated March 3, 2016, relating to the credit facility
provided for herein.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Company and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of (i)
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in such period or a previous period, (ii)
noncash amounts attributable to amortization of debt discounts or accrued
interest payable in kind for such period, (iii) noncash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Hedging Agreements or other derivative instruments pursuant to FASB
Accounting Standards Codification 815 and (iv) fees and expenses relating to the
Transactions in an aggregate amount for all periods not to exceed US$3,000,000.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of




--------------------------------------------------------------------------------





(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),
(ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
including amortization of point-of-purchase display and amortization of
intangible assets for such period (but excluding amortization attributable to
prepaid cash items that were paid in cash in a prior period),
(iv) any extraordinary charges for such period,
(v) non-cash charges, expenses or losses for such period, including
(A) impairment charges and reserves and any other write-down or write-off of
assets, (B) non-cash fair value adjustments of Investments, (C) non-cash
purchase accounting adjustments and (D) non-cash compensation expense, but
excluding (1) any such non-cash charge, expense or loss to the extent that it
represents an amortization of a prepaid cash expense that was paid and not
expensed in a prior period or write-down or write-off or reserves with respect
to Accounts (including any addition to bad debt reserves or bad debt expense) or
Inventory and (2) any noncash charge, expense or loss to the extent it
represents an accrual of or a reserve for cash expenditures in any future
period,
(vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(vii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
(viii) the cumulative effect for such period of a change in accounting
principles,
(ix) net losses for such period (A) relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of Accounting
Standard Codification 830 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) or (B)
attributable to foreign currency translation,
(x) cash expenses relating to earn-outs or other contingent or deferred payments
in connection with any Acquisition or other Investment permitted hereunder and
any adjustments thereof and any purchase price adjustments for such period,
(xi) transaction fees and expenses incurred, or amortization thereof, during
such period in connection with, to the extent permitted hereunder, any
Acquisition or other Investment, any sale, transfer or other disposition (other
than in the ordinary course of business), any incurrence of Indebtedness, any
issuance of Equity Interests or any amendments or waivers of the Loan Documents
or any agreements or instruments relating to any other Indebtedness permitted
hereunder, in each case, whether or not consummated,
(xii) any unusual or non-recurring charges for such period and any restructuring
charges (including retention, severance, system establishment costs, excess
pension charges, contract and lease termination costs and costs to consolidate
facilities and relocate employees) for such period, provided that the aggregate
amount of all charges added back pursuant to this clause (xii) shall not exceed
15% of Consolidated EBITDA for such period (calculated before giving effect to
any addback pursuant to this clause (xii)), and




--------------------------------------------------------------------------------





(xiii) expenses incurred during such period to the extent covered by
indemnification provisions in any agreement in connection with any Acquisition
or any third party insurance, in each case, only to the extent (A) the Company
or any Subsidiary shall have received during such period reimbursement thereof
in cash pursuant to such indemnification provisions or such insurance or (B) the
Company has made a good faith determination that there exists reasonable
evidence that such reimbursement will be received by the Company or any
Subsidiary within 12 months after the related amount is first added back
pursuant to this clause (xiii), provided that (x) the amounts added back
pursuant to this clause (xiii) are not otherwise included in Consolidated Net
Income and (y) in the event any amount added back pursuant to this clause (xiii)
ceases to be expected by the Company to be received within such 12-month period,
or is not received within such 12-month period, such amount shall be deducted in
the calculation of Consolidated EBITDA for the fiscal quarter (and each
calculation of Consolidated EBITDA that includes such quarter) in which it so
ceases to be expected by the Company to be received or for the fiscal quarter
(and each calculation of Consolidated EBITDA that includes such quarter)
including the last day of such 12-month period, as applicable; minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income,
(i) any extraordinary, unusual or non-recurring gains or items of income for
such period,
(ii) any non-cash gains or income (other than the accrual of revenue in the
ordinary course) for such period, but excluding any such items in respect of
which cash was received in a prior period or will be received in a future
period,
(iii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
(v) the cumulative effect for such period of a change in accounting principles,
(vi) net gains for such period (A) relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of Accounting
Standard Codification 830 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) or
(B) attributable to foreign currency translation, and
(vii) any interest income for such period;
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the Company
or any of its consolidated Subsidiaries, other than dispositions of inventory
and other dispositions in the ordinary course of business. All amounts added
back in computing Consolidated EBITDA for any period pursuant to clause (a)
above, and all amounts subtracted in computing Consolidated EBITDA pursuant to
clause (b) above, to the extent such amounts are, in the reasonable judgment of
a Financial Officer of the Company, attributable to any Subsidiary that is not
wholly owned by the Company, shall be reduced by the portion thereof that is
attributable to the noncontrolling interest in such Subsidiary. For purposes of
calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).




--------------------------------------------------------------------------------





“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense (net of interest income,
but not below zero) for such period, (b) the aggregate amount of scheduled
principal payments (it being understood that the end of, or conversion or
continuation of, any “interest period” with respect to any Indebtedness in
itself does not constitute a scheduled principal payment thereof) made during
such period in respect of Long-Term Indebtedness of the Company and its
consolidated Subsidiaries (other than payments made by the Company or any
Subsidiary to the Company or a Subsidiary), (c) the aggregate amount of
principal payments (other than scheduled principal payments, it being understood
that the end of, or conversion or continuation of, any “interest period” with
respect to any Indebtedness in itself does not constitute a principal payment
thereof) made during such period in respect of Long-Term Indebtedness of the
Company and its consolidated Subsidiaries (other than payments made by the
Company or a Subsidiary to the Company or a Subsidiary), to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment, (d) the aggregate
amount of (i) principal payments on Capital Lease Obligations, determined in
accordance with GAAP, and (ii) principal payments on other Indebtedness of the
type described in Section 6.01(e), in each case made by the Company and the
Subsidiaries during such period, and (e) the aggregate amount of Restricted
Payments made by the Company and the Subsidiaries during such period made in
reliance on clause (vi) of Section 6.08(a). For purposes of calculating
Consolidated Fixed Charges for any period, if during such period the Company or
any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Fixed Charges for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company, the
Dutch Borrower or, subject to clauses (b) and (c) below, any other consolidated
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any consolidated Subsidiary (other than a Subsidiary
Loan Party (other than the Hong Kong Guarantor)) to the extent that, on the date
of determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational or constitutional documents of such
Subsidiary, any agreement or other instrument binding upon the Company or any
Subsidiary or any law applicable to the Company or any Subsidiary, unless such
restrictions with respect to the payment of cash dividends and other similar
cash distributions has been legally and effectively waived, and (c) the income
or loss of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary that is not wholly owned by the Company to the extent
such income or loss or such amounts are attributable to the noncontrolling
interest in such consolidated Subsidiary.
“Consolidated Tangible Assets” means, as of any date, the consolidated total
assets of the Company and the consolidated Subsidiaries (excluding therefrom any
goodwill, any intangible assets and any Restricted Cash), as set forth on the
consolidated balance sheet of the Company as of the last day of the fiscal
quarter of the Company most recently ended prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first such delivery, as of December 31, 2015).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.




--------------------------------------------------------------------------------





“Control Agreement” means, with respect to any lockbox, deposit account or
securities account maintained by any Loan Party, a control agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by such Loan Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained. It is
understood that, in the case of deposit accounts located outside the United
States, the customary notices to, and acknowledgements by, the depositary banks
may, if in form and substance reasonably satisfactory to the Administrative
Agent, constitute Control Agreements for purposes hereof.
“Credit Party” means the Administrative Agent, the Co-Agent, each Issuing Bank
and each Lender.
“Credit/Rebill Transaction” means cancelation of an outstanding invoice that has
not been paid and issuance of a new invoice in replacement thereof, in each case
in connection with a correction of an error and not as part of a restructuring,
extension or partial payment thereof.
“Customs Broker” means a Person that is engaged to render customs brokering,
freight forwarding and other services in connection with the importation and
storage of In-Transit Inventory.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Protective Advances or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified a
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party made in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Protective Advances,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a Lender Parent that has,
become the subject of a Bail-In Action.
“Designated Pari Amount” means, with respect to any Secured Cash Management
Services Agreement or any Secured Hedging Agreement, an amount (up to the
maximum possible amount of obligations of the Company and the Subsidiaries
thereunder) specified by written notice from the Company and the applicable Cash
Management Services Provider or the applicable counterparty, as the case may be,
to each of the Administrative Agent and the Co-Agent, which amount may be
increased or decreased by further such written notice to each of the
Administrative Agent and the Co-Agent from time to time.
“Designated Pari Cash Management Services Agreement” means each Secured Cash
Management Services Agreement that shall have been designated by written notice
from the Company and




--------------------------------------------------------------------------------





the applicable Cash Management Services Provider to each of the Administrative
Agent and the Co-Agent as a “Designated Pari Cash Management Services Agreement”
for all purposes hereof, including Section 2.17(b), so long as such notice
specifies the Designated Pari Amount with respect thereto and on the date of
such designation (or, in the event the Designated Pari Amount with respect
thereto shall increase as contemplated by the definition of such term, on the
date of effectiveness of such increase), the establishment of a Designated Pari
Cash Management Services Reserve in the amount of the Designated Pari Amount
with respect thereto would not result in (a) the Aggregate Revolving Exposure
exceeding the Aggregate Borrowing Base then in effect or (b) the U.S. Revolving
Exposure exceeding the U.S. Borrowing Base then in effect (in each case, after
giving pro forma effect to the establishment of such Designated Pari Cash
Management Services Reserve).
“Designated Pari Cash Management Services Reserve” means, with respect to any
Designated Pari Cash Management Services Agreement, the reserve that the
Administrative Agent from time to time establishes in its Permitted Credit
Judgment as being reasonably appropriate to reflect the aggregate amount of
obligations in respect of such Designated Pari Cash Management Services
Agreement (or such greater amount as may from time to time be specified to the
Administrative Agent in writing by the Co-Agent for such purpose in its
Permitted Credit Judgment). Without limiting the Administrative Agent’s or the
Co-Agent’s Permitted Credit Judgment, a Designated Pari Cash Management Services
Reserve at any time may be established by reference to the amount of such
obligations set forth in most recent Borrowing Base Certificate delivered to
each of the Administrative Agent and the Co-Agent pursuant to Section 5.01(e) or
information provided to the Administrative Agent or the Co-Agent pursuant to
Section 2.21.
“Designated Pari Hedging Agreement” means each Secured Hedging Agreement that
shall have been designated by written notice from the Company and the applicable
counterparty to each of the Administrative Agent and the Co-Agent as a
“Designated Pari Hedging Agreement” for all purposes hereof, including Section
2.17(b), so long as such notice specifies the Designated Pari Amount with
respect thereto and on the date of such designation (or, in the event the
Designated Pari Amount with respect thereto shall increase as contemplated by
the definition of such term, on the date of effectiveness of such increase), the
establishment of a Designated Pari Hedge Reserve in the amount of the Designated
Pari Amount with respect thereto would not result in (a) the Aggregate Revolving
Exposure exceeding the Aggregate Borrowing Base then in effect or (b) the U.S.
Revolving Exposure exceeding the U.S. Borrowing Base then in effect (in each
case, after giving pro forma effect to the establishment of such Designated Pari
Hedge Reserve).
“Designated Pari Hedge Reserve” means, with respect to any Designated Pari
Hedging Agreement, the reserve that the Administrative Agent from time to time
establishes in its Permitted Credit Judgment as being reasonably appropriate to
reflect the aggregate amount of obligations in respect of such Designated Pari
Hedging Agreement (or such greater amount as may from time to time be specified
to the Administrative Agent in writing by the Co-Agent for such purpose in its
Permitted Credit Judgment). Without limiting the Administrative Agent’s or the
Co-Agent’s Permitted Credit Judgment, a Designated Pari Hedge Reserve at any
time may be established by reference to the amount of such obligations set forth
in most recent Borrowing Base Certificate delivered to each of the
Administrative Agent and the Co-Agent pursuant to Section 5.01(e) or information
provided to the Administrative Agent or the Co-Agent pursuant to Section 2.21.
“Designated Pari Obligations Reserve” means the Designated Pari Cash Management
Services Reserve or the Designated Pari Hedge Reserve, or a combination thereof
(as the context requires).
“Designated Subsidiary” means (a) the Dutch Borrower and (b) each other
Subsidiary other than, in the case of this clause (b), any Subsidiary that is
not a Material Subsidiary; provided that (i) no Chinese Subsidiary shall
constitute a Designated Subsidiary and (ii) the Company may, in its discretion,




--------------------------------------------------------------------------------





designate any Subsidiary as a “Designated Subsidiary” notwithstanding that such
Subsidiary is not a Material Subsidiary at the time thereof, provided, in the
case of this clause (ii), that such Subsidiary is not subject to any law
(including any financial assistance rule) materially impeding the ability of
such Subsidiary to Guarantee the Secured Obligations (or, in the case of any
Non-U.S. Subsidiary, the Secured Obligations of the Dutch Borrower and any other
Subsidiary that is a CFC or a CFC Holding Company) as contemplated by the
Guarantee Agreement (without giving effect to any limitations on such Guarantee
relating to law that is set forth in the Guarantee Agreement).
“Dilution Factors” means, without duplication, for any period, the aggregate
amount of all deductions, credit memos, discounts, returns, rebates, price
protection credits, adjustments, marketing and other allowances, bad debt
write-offs and other non-cash credits that are recorded to reduce accounts
receivable in a manner consistent with current and historical accounting
practices of the applicable Loan Parties; provided that any credits issued in
any Credit/Rebill Transaction shall be disregarded for purposes of determining
the Dilution Factors except to the extent the amount of the rebilled invoice is
less than the amount of the original invoice.
“Dilution Ratio” means, at any time, (a) the ratio (expressed as a percentage)
equal to (i) the aggregate amount of the applicable Dilution Factors for the six
most recently ended fiscal months divided by (ii) total gross invoiced amount
(without duplication for Credit/Rebill Transactions) for the six most recently
ended fiscal months of the applicable Loan Parties less (b) 5%; provided that
if, at any time, the Dilution Ratio is less than 0%, the Dilution Reserve at
such time shall be deemed to be zero.
“Dilution Reserve” means, at any time, (a) with respect to the U.S. Borrowing
Base, the applicable Dilution Ratio multiplied by the Eligible Accounts at such
time included in the U.S. Borrowing Base and (b) with respect to the Non-U.S.
Borrowing Base, the applicable Dilution Ratio multiplied by the Eligible
Accounts at such time included in the Non-U.S. Borrowing Base.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Company
or any Subsidiary, in either case, in whole or in part, at the option of the
holder thereof;
in each case, on or prior to the date 180 days after the Maturity Date; provided
that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified




--------------------------------------------------------------------------------





Equity Interest if any such requirement becomes operative only after repayment
in full of all the Loans and all other Loan Document Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of all the Commitments and (ii) an Equity Interest
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Document of Title” has the meaning set forth in Article 1 of the New York UCC.
“Documentation Agent” means Barclays Bank PLC, in its capacity as the
documentation agent for the credit facility established hereunder.
“Dutch Borrower” means GoPro Coöperatief U.A., a Dutch cooperative with excluded
liability, having its statutory seat in Amsterdam, the Netherlands and
registered with the trade register in the Netherlands under number 61391743.
“Dutch Borrower Collection Account” means (a) each deposit account identified on
Schedule 1.01, (b) after the establishment thereof, the Dutch Borrower U.K.
Deposit Account and/or (c) any other deposit account agreed by the Dutch
Borrower and the Administrative Agent to be a “Dutch Borrower Collection
Account” for purposes hereof.
“Dutch Borrower U.K. Deposit Account” means any deposit account of the Dutch
Borrower located with a depositary bank in the United Kingdom that is agreed by
the Dutch Borrower and the Administrative Agent to be a “Dutch Borrower U.K.
Deposit Account” for purposes hereof.
“Dutch Security Agreements” means (a) the Security Agreement, dated the date
hereof, made between the Dutch Borrower and the Administrative Agent, and (b)
the Security Agreement, dated the date hereof, among the Cayman Guarantor, the
Hong Kong Guarantor, the Dutch Borrower and the Administrative Agent.
“Dutch Supplemental Security Agreement” means a supplemental security agreement
substantially in the form specified in the Dutch Security Agreement referred to
in clause (a) of the definition of such term.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Accounts” means, with respect to any U.S. Loan Party or the Dutch
Borrower, each Account owned by it and in which it has good and marketable title
and that was created in the ordinary course of its business arising out of its
sale of Goods or rendition of services; provided that Eligible Accounts shall
not include the following:
(a) any Account (i) with respect to which the scheduled due date is more than
60 days after the date of the original invoice therefor (determined without
giving effect to any change in the invoice date as a result of any Credit/Rebill
Transaction) or (ii) that is unpaid more than 90 days after the date




--------------------------------------------------------------------------------





of the original invoice therefor (determined without giving effect to any change
in the invoice date as a result of any Credit/Rebill Transaction) or more than
60 days after the original due date therefor (determined without giving effect
to any change in the due date as a result of any Credit/Rebill Transaction) (in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder there shall be excluded the amount of any net credit balances relating
to Accounts due from such Account Debtor which are unpaid more than 90 days
after the date of the original invoice therefor or more than 60 days after the
original due date therefor);
(b) Accounts owing by an Account Debtor where 50% or more of all Accounts owed
by such Account Debtor and its Affiliates are deemed ineligible under clause (a)
above;
(c) Accounts with respect to which the Account Debtor is the Company, any
Subsidiary or any other Affiliate thereof or an employee, officer or director of
the Company, any Subsidiary or any other Affiliate thereof;
(d) Accounts with respect to which the Account Debtor is organized or maintains
its chief executive office in a jurisdiction other than an Eligible Accounts
Jurisdiction, except to the extent (i) such Account is supported by an
irrevocable letter of credit satisfactory to each of the Administrative Agent
and the Co-Agent in its Permitted Credit Judgment (as to form, substance and
issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent or
(ii) such Account is covered by credit insurance in form and substance, and by
an insurer, satisfactory to each of the Administrative Agent and the Co-Agent in
its Permitted Credit Judgment (it being understood that any deductible
thereunder shall reduce the amount of such Account that is otherwise eligible
under this clause);
(e) Accounts with respect to which the Account Debtor is either (i) the
government of the United States of America or any department, agency, public
corporation or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the satisfaction of each of the
Administrative Agent and the Co-Agent in its Permitted Credit Judgment, (ii) any
State of the United States of America or the District of Columbia or (iii) any
other Governmental Authority not referred to in clause (i) or (ii) above;
(f) (i) Accounts owing by an Account Debtor that has (or is a wholly owned
subsidiary of a Person that has) a corporate rating (however denominated) of
BBB- or better by S&P or Baa3 or better by Moody’s to the extent the aggregate
amount of Eligible Accounts owing by such Account Debtor and its Affiliates to
the U.S. Loan Parties and the Dutch Borrower, taken as a whole, exceeds 25% of
the aggregate amount of all Eligible Accounts of the U.S. Loan Parties and the
Dutch Borrower, taken as a whole, or (ii) Accounts owing by an Account Debtor
that does not have (and that is not a wholly owned subsidiary of a Person that
has) a corporate rating (however denominated) of BBB- or better by S&P or Baa3
or better by Moody’s (including any Account Debtor that does not (and the parent
company of which does not) have a corporate rating by such rating agencies) to
the extent the aggregate amount of Accounts owing by such Account Debtor and its
Affiliates to the U.S. Loan Parties and the Dutch Borrower, taken as a whole,
exceeds 15% of the aggregate amount of all Eligible Accounts of the U.S. Loan
Parties and the Dutch Borrower, taken as a whole (but, in each case under
clauses (i) and (ii) above, only to the extent of such excess, it being agreed
that, in the case of any Account Debtor and its Affiliates that owe Accounts to
both the U.S. Loan Parties and the Dutch




--------------------------------------------------------------------------------





Borrower, such excess shall first be allocated to the Accounts owed to the Dutch
Borrower before being allocated to the Accounts owed to the U.S. Loan Parties);
(g) Accounts with respect to which the Account Debtor has (i) applied for,
suffered or consented to the appointment of any receiver, interim receiver,
receiver and manager, custodian, trustee, monitor, administrator, sequestrator
or liquidator of its assets or the equivalent of any of the foregoing in any
applicable jurisdiction, (ii) has had possession of all or a material part of
its assets taken by any receiver, interim receiver, receiver and manager,
custodian, trustee, monitor, administrator, sequestrator or liquidator or the
equivalent of any of the foregoing in any applicable jurisdiction, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up or voluntary or involuntary case under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business; provided, in
the case of clauses (i), (ii) and (iii), that such appointment, procedure or
other specified process is continuing;
(h) Accounts with respect to which the Account Debtor has sold all or
substantially all of its assets;
(i) Accounts with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
(j) Accounts that are owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Accounts, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction or,
under the laws of such jurisdiction, is able to file such report or qualify to
do business without material penalties or court or other third party approvals,
and such filing or qualification reinstates its access to seek judicial
enforcement in such jurisdiction of payment of such Accounts;
(k) Accounts with respect to which the Account Debtor is a Sanctioned Person;
(l) Accounts with respect to which the Account Debtor or any Affiliate thereof
(i) is a supplier, vendor or other creditor of the Company or any Subsidiary and
has or has asserted a right of setoff, counterclaim, deduction or defense
(unless, in each case, no-offset letters satisfactory to each of the
Administrative Agent and the Co-Agent, in its Permitted Credit Judgment, are
provided) or (ii) has disputed its obligation to pay all or any portion of such
Account, in each case to the extent of such claim, right of setoff,
counterclaim, deduction, defense or dispute;
(m) Accounts with respect to which any Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, and Accounts that were
partially paid and any Loan Party created a new receivable for the unpaid
portion of such Accounts;
(n) Accounts representing credit card sales, cash on delivery sales and cash
deposit sales;
(o) Accounts that are payable in any currency other than (i) in the case of any
U.S. Loan Party, U.S. dollars or Canadian dollars and (ii) in the case of the
Dutch Borrower, U.S. dollars, Australian dollars, Euros, Pounds Sterling and
Swiss Francs; provided that if an Account is owed in any currency other than
U.S. dollars and a Loan Party has recorded a foreign exchange revaluation
accrual with




--------------------------------------------------------------------------------





respect to such Account, then an amount equal to such foreign exchange
revaluation accrual shall be ineligible;
(p) Accounts that are not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent, or that are subject to any Lien other than
a Lien in favor of the Administrative Agent (other than any Permitted
Encumbrance that does not have priority over the Lien in favor of the
Administrative Agent);
(q) (i) Accounts that have not been invoiced to the applicable Account Debtor,
(ii) Accounts that have been invoiced more than once (other than pursuant to a
Credit/Rebill Transaction) and (iii) except as otherwise determined by each of
the Administrative Agent and the Co-Agent in its Permitted Credit Judgment, that
portion of Accounts which has been restructured, extended or, other than
pursuant to a Credit/Rebill Transaction, amended or otherwise modified;
(r) Accounts that (i) consist of progress billings or are otherwise contingent
upon any Loan Party’s completion of any further performance, (ii) consist of
retainage invoices or (iii) are subject to any security, deposit, prepayment or
similar advance made by or for the benefit of the applicable Account Debtor (but
only to the extent thereof);
(s) Accounts that (i) do not arise from the sale of Goods or performance of
services in the ordinary course of business or (ii) relate to payments of
interest;
(t) Accounts where the Goods giving rise to such Account have not been delivered
to (or have been delivered but title has not passed (FOB destination)), or
accepted by, the applicable Account Debtor or for which the services giving rise
to such Account have not been performed by the applicable Loan Party and
accepted by the applicable Account Debtor, or such Accounts otherwise do not
represent a final sale by the applicable Loan Party in the ordinary course of
business;
(u) Accounts that represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis;
(v) Accounts that are evidenced by any promissory note, chattel paper, bill of
exchange or instrument;
(w) Accounts with respect to which any covenant, representation or warranty
contained in this Agreement or in any Security Document has been breached or is
not true;
(x) Accounts that do not comply in all material respects with the requirements
of all applicable laws, including the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board of Governors;
(y) Accounts for Goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the applicable Loan Party
has an ownership interest in such Goods, or which indicates any party other than
the applicable Loan Party as payee or remittance party;
(z) Accounts as to which the contract or agreement underlying such Account is
governed by (or, if no law is expressed therein, is deemed to be governed by)
the laws of any jurisdiction other than (i) in the case of any U.S. Loan Party,
the United States of America or Canada and (ii) in the case of the Dutch
Borrower, any Eligible Accounts Jurisdiction;




--------------------------------------------------------------------------------





(aa) in the case of the Dutch Borrower, any Account that is subject to any
limitation on assignment (whether arising by operation of law, by agreement or
otherwise) that would, under the laws of the jurisdiction governing (or, if no
law is expressed therein, deemed to be governing) the contract or agreement
underlying such Account have the effect of restricting the assignment of such
Account for or by way of security or the creation of a Lien thereon, in each
case unless (i) prior to the relevant date of determination, written notice of
the existence of such limitation shall have been provided by the Company to each
of the Administrative Agent and the Co-Agent and (ii) each of the Administrative
Agent and the Co-Agent has determined in its Permitted Credit Judgment that such
limitation is not enforceable;
(bb) any Account that is subject to extended retention of title arrangements
with respect to any part of the Goods giving rise to such Account or any similar
arrangements under any applicable law to the extent of a claim that validly
survives under applicable law or contract and can effectively be enforced
pursuant to such extended title retention or similar arrangements;
(cc) Accounts owing by Best Buy or any of its Affiliates unless the Best Buy
Factoring Facility has been terminated and each of the Administrative Agent and
the Co-Agent shall have received reasonably satisfactory evidence thereof; and
(dd) Accounts that were acquired by the Company or any Subsidiary in (or are
owned by any U.S. Loan Party that became a Subsidiary as a result of) any
Acquisition consummated after the Effective Date, unless a field examination
thereof has been conducted pursuant to Section 5.09(b) (which field examination
may be conducted prior to the closing of such Acquisition, with the
Administrative Agent agreeing that, reasonably promptly upon request of the
Company (and subject to reasonable cooperation by the Company and the
Subsidiaries and the relevant sellers), the Administrative Agent shall commence
or cause to be commenced such field examination); provided that Accounts shall
not be made ineligible under this clause (dd) so long as the increase in the
Aggregate Borrowing Base in effect at any time attributable to such Accounts (to
the extent otherwise constituting Eligible Accounts) and to any Inventory that
is not treated as ineligible in reliance on the proviso in clause (t) of the
definition of “Eligible Inventory” (to the extent otherwise constituting
Eligible Inventory or Eligible In-Transit Inventory) would not exceed 10% of the
Aggregate Borrowing Base that would have been in effect at such time had the
ineligibility criteria set forth in this clause (dd) applied to such Accounts
and the ineligibility criteria set forth in such clause (t) applied to such
Inventory; provided further that the Company shall have given prior written
notice to each of the Administrative Agent and the Co-Agent of its reliance on
the foregoing proviso, together with a reasonably detailed calculation of the
compliance therewith.
In determining the amount of an Eligible Account, the face amount of an Account
shall be reduced by, without duplication (including as to any such accrued items
that are determined by the Administrative Agent to instead be reflected in the
Dilution Ratio), to the extent not reflected in such face amount, (i) the amount
of all accrued and actual discounts, warranty claims, rebates, returns, credits
or credits pending, promotional program allowances, price adjustments, finance
charges, service charges or other allowances (including any amount that any U.S.
Loan Party or the Dutch Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)), (ii)
the amount of all sales taxes, excise taxes and VAT payable by any U.S. Loan
Party or the Dutch Borrower and (iii) the aggregate amount of all cash received
in respect of such Account but not yet applied by the applicable Loan Party to
reduce the amount of such Account.




--------------------------------------------------------------------------------





“Eligible Accounts Jurisdiction” means (a) with respect to the U.S. Loan
Parties, the United States of America and Canada and (b) with respect to the
Dutch Borrower, any of Australia, Austria, Belgium, Canada, Denmark, England and
Wales, Finland, France, Germany, Ireland, Italy, Luxembourg, The Netherlands,
Norway, Portugal, Spain, Sweden, Switzerland and the United States of America.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.
“Eligible In-Transit Inventory” means, on any date, any In-Transit Inventory of
any U.S. Loan Party or the Dutch Borrower that on such date would constitute
Eligible Inventory, disregarding for purposes of the foregoing the ineligible
criteria set forth in clauses (a) (but subject to the requirements of clause (a)
below), (c), (e), (h) (only if such Inventory has not yet been delivered to a
location in an Eligible Inventory Jurisdiction) and (i) of the definition of the
term “Eligible Inventory”; provided that:
(a) under the terms of sale applicable to such Inventory, title and risk of loss
with respect to such Inventory shall have passed from the applicable Inventory
Vendor to, and such Inventory shall be owned by, the applicable Loan Party (or
to and by the Administrative Agent solely on account of a Bill of Lading or
other Document of Title covering such Inventory having been duly negotiated to,
or otherwise being held by, the Administrative Agent (or any appointed agent
thereof));
(b) (i) the applicable Loan Party shall have paid the applicable Inventory
Vendor in full for such Inventory, (ii) under the terms of sale applicable to
such Inventory, no payment shall be due by the Company or any Subsidiary to the
applicable Inventory Vendor with respect to such Inventory until after the date
reasonably expected to be the date on which such Inventory is physically
delivered to the applicable Loan Party (and the applicable Inventory Vendor not
having any “stoppage in-transit” or similar rights with respect to such
Inventory under applicable law) or (iii) the applicable Loan Party’s payment
obligations to the applicable Inventory Vendor with respect to such Inventory
shall be covered in full by a Letter of Credit and such Inventory and all
related documents shall be in compliance with the terms of such Letter of
Credit;
(c) such Inventory shall be fully insured, to the extent of at least 100% of its
cost, by marine or air cargo or other casualty insurance maintained by the
applicable Loan Party, in such amounts, with such insurance companies, subject
to such deductibles and against such risks (including war and terrorism risks)
as are satisfactory to each of the Administrative Agent and the Co-Agent in its
Permitted Credit Judgment and in respect of which the Administrative Agent has
been named as a lender loss payee pursuant to a lender loss payee endorsement
acceptable to the Administrative Agent;
(d) if the applicable Loan Party’s rights with respect thereto are evidenced by
a Bill of Lading or other Document of Title, such Bill of Lading or Document of
Title either (i) is non-negotiable or (ii) has been delivered to the
Administrative Agent (or any appointed agent thereof);
(e) the common carrier or other third party carrier is not an Affiliate of the
Company or of the applicable Inventory Vendor; and
(f) the Customs Broker for such Inventory is not an Affiliate of the Company.
“Eligible Inventory” means, with respect to any U.S. Loan Party or the Dutch
Borrower, Inventory in the form of finished goods, bulk inventory and components
that is owned by it and is of the type




--------------------------------------------------------------------------------





held for sale in the ordinary course of its business; provided that Eligible
Inventory shall not include any Inventory if:
(a) the applicable Loan Party does not have good, valid and marketable title to
such Inventory, or any Person other than the applicable Loan Party shall have
any direct or indirect ownership or title to such Inventory; provided that any
Inventory shall not be deemed ineligible under this clause (a) solely on account
of any retention of title, extended retention of title or broadened retention of
title arrangements with respect thereto, in each case, if such Inventory is not
deemed ineligible on account of such arrangements under clause (s) below;
(b) the applicable Loan Party does not have actual and exclusive possession of
such Inventory (either directly or through a bailee or agent of the applicable
Loan Party);
(c) such Inventory is not located in an Eligible Inventory Jurisdiction at one
of the locations set forth on Schedule 5.11 (or at any location with respect to
which written notice is not yet required to be delivered to each of the
Administrative Agent and the Co-Agent pursuant to Section 5.11);
(d) such Inventory is located at a location holding less than US$150,000 of the
aggregate value of the U.S. Loan Parties’ and the Dutch Borrower’s Inventory;
(e) such Inventory is in transit to or from a location of the applicable Loan
Party (other than any Inventory of the U.S. Loan Parties in transit within the
United States of America);
(f) such Inventory is located on real property leased by a U.S. Loan Party or
the Dutch Borrower or in a third party warehouse, fulfillment center or
distribution center or is otherwise in the possession of a bailee, in each case,
unless (i) (A) the applicable landlord, warehouser or other bailee has executed
and delivered to the Administrative Agent a Collateral Access Agreement with
respect to such location or Inventory or (B) the Administrative Agent has
established a Rent Reserve and (ii) such Inventory is segregated or otherwise
separately identifiable from Goods of others, if any, at such location;
(g) such Inventory is on consignment from any consignor or is on consignment to
any consignee;
(h) such Inventory is the subject of a warehouse receipt, a Bill of Lading or
other Document of Title, unless such warehouse receipt, Bill of Lading or other
Document of Title either (i) is non-negotiable or (ii) has been delivered to the
Administrative Agent (or any appointed agent thereof);
(i) such Inventory is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent, or is subject to any Lien other than a
Lien in favor of the Administrative Agent (other than (i) any Permitted
Encumbrance that does not have priority over the Lien in favor of the
Administrative Agent, (ii) in the case of Inventory referred to in clause (f)
above, the Lien thereon of the landlord, warehouser or other bailee, as the case
may be, if a Rent Reserve has been established with respect to such Inventory or
(iii) in the case of Inventory referred to in clause (s) below, the retention of
title arrangements referred to in such clause but only to the extent such
Inventory is not excluded from Eligible Inventory under such clause);
(j) such Inventory consists of supplies (other than, for the avoidance of doubt,
component and bulk inventory) used or consumed in a U.S. Loan Party’s or the
Dutch Borrower’s business or Goods that constitute spare parts, maintenance
parts, tooling, packaging and shipping materials, display items, prototype or
sample inventory or customer supplied parts or Inventory;




--------------------------------------------------------------------------------





(k) such Inventory consists of Goods returned or rejected by the customers of
the Company or any Subsidiary;
(l) such Inventory consists of Goods that are damaged, defective, obsolete,
excess (determined on the basis consistent with the historical accounting
practices of the Loan Parties so long as such basis has not been objected to by
the Administrative Agent or the Co-Agent in its Permitted Credit Judgment),
“seconds” or otherwise unsalable;
(m) such Inventory is Inventory that the Company or any Subsidiary has returned,
has attempted to return, is in the process of returning or intends to return to
the vendor of such Inventory;
(n) such Inventory consists of Goods that do not conform in all material
respects to all standards imposed by any applicable Governmental Authority;
(o) such Inventory consists of Goods that are bill and hold Goods;
(p) such Inventory contains or bears any Intellectual Property rights of any
Person other than the applicable Loan Party (including any Intellectual Property
licensed to the Company or any Subsidiary), unless the Administrative Agent may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such other Person, (ii) violating any contract with such licensor or (iii)
incurring any liability with respect to payment of royalties, other than
royalties that would be incurred as a result of sale of such Inventory if such
Inventory were sold by the applicable Loan Party (it being understood that the
Administrative Agent may establish (or the Co-Agent may request in writing the
establishment of) a Reserve with respect thereto in its Permitted Credit
Judgment);
(q) any covenant, representation or warranty contained in this Agreement or any
Security Document has been breached or is not true with respect to such
Inventory;
(r) reclamation rights have been asserted by the seller with respect to such
Inventory;
(s) in the case of any Inventory of any U.S. Loan Party located outside of the
United States of America or any Inventory of the Dutch Borrower, for which any
contract or agreement relating to such Inventory expressly includes (i)
retention of title arrangements, (ii) extended retention of title arrangements
or (iii) broadened retention of title arrangements in favor of the vendor or
supplier thereof; provided that Inventory shall not be excluded from Eligible
Inventory solely pursuant to this clause (s) in the event that, prior to the
relevant date of determination, written notice of the existence of such
arrangements shall have been provided by the Company to each of the
Administrative Agent and the Co-Agent and the Administrative Agent has
established (or the Co-Agent has requested in writing the establishment of) a
Reserve with respect thereto in its Permitted Credit Judgment; or
(t) such Inventory was acquired by the Company or any Subsidiary in (or is owned
by any U.S. Loan Party that became a Subsidiary as a result of) any Acquisition
consummated after the Effective Date, unless a field examination and appraisal
thereof has been conducted pursuant to Section 5.09(b) (which appraisal and
field examination may be conducted prior to the closing of such Acquisition,
with the Administrative Agent agreeing that, reasonably promptly upon request of
the Company (and subject to reasonable cooperation by the Company and the
Subsidiaries and the relevant sellers), the Administrative Agent shall commence
or cause to be commenced such appraisal and field examination); provided that
Inventory shall not be made ineligible under this clause (t) so long as the
increase in the Aggregate Borrowing Base in effect at any time attributable to
such Inventory (to the extent otherwise constituting Eligible Inventory or
Eligible In-Transit Inventory) and to any Accounts




--------------------------------------------------------------------------------





that are not treated as ineligible in reliance on the proviso in clause (dd) of
the definition of “Eligible Accounts” (to the extent otherwise constituting
Eligible Accounts) would not exceed 10% of the Aggregate Borrowing Base that
would have been in effect at such time had the ineligibility criteria set forth
in this clause (t) applied to such Inventory and the ineligibility criteria set
forth in such clause (dd) applied to such Accounts; provided further that the
Company shall have given prior written notice to each of the Administrative
Agent and the Co-Agent of its reliance on the foregoing proviso, together with a
reasonably detailed calculation of the compliance therewith.
“Eligible Inventory Jurisdiction” means (a) solely with respect to Inventory
owned by any U.S. Loan Party, the United States of America, (b) solely with
respect to Inventory owned by the Dutch Borrower or the Company, Hong Kong or
(c) solely with respect to Inventory owned by the Dutch Borrower, The
Netherlands.
“Engagement Letter” means the Engagement Letter dated February 25, 2016, between
the Company and JPMorgan Chase Bank, N.A.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and laws (including the common law), and all
injunctions, notices or binding agreements, issued, promulgated or entered into
by or with any Governmental Authority and relating in any way to the
environment, the preservation or reclamation of natural resources, the
management, Release or threatened Release of any hazardous or toxic substances,
materials or wastes or to health or safety matters arising from exposure to such
hazardous or toxic substances, materials or wastes.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including for damages, costs of
environmental remediation or monitoring, fines, penalties, consultants’ or
attorneys’ fees and indemnities), directly or indirectly resulting from or based
upon (a) non-compliance with any Environmental Law or any Governmental Approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the presence, Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into any such Equity Interests).
For the avoidance of doubt, Permitted Convertible Notes and Permitted Call
Spread Hedging Agreements do not constitute Equity Interests in the Company.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not




--------------------------------------------------------------------------------





waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Aggregate Commitment in effect at such time and (ii) the Aggregate
Borrowing Base in effect at such time minus (b) the Aggregate Revolving Exposure
at such time.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Company or any Subsidiary in trust for any director, officer or employee of the
Company or any Subsidiary or any employee benefit plan maintained by the Company
or any Subsidiary or (ii) funds representing deferred compensation for the
directors and employees of the Company and the Subsidiaries, (d) any deposit
account the funds in which consist solely of cash earnest money deposits or
funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for an Acquisition or any other
transaction permitted hereunder and (e) deposit accounts the aggregate daily
balance in which does not at any time after the Effective Date exceed, when
taken together with the aggregate daily balance credited to securities accounts
excluded under clause (c) of the definition of “Excluded Securities Accounts”,
US$3,000,000 for all such accounts.
“Excluded Property” means (a) any fee owned real property or any leasehold
interests in any real property, (b) any motor vehicles and other assets subject
to certificates of title, except to the extent perfection of a security interest
therein may be accomplished by the filing of a Uniform Commercial Code financing
statements or an equivalent thereof in appropriate form in the applicable
jurisdiction, (c) any commercial tort claims that have value less than
US$1,000,000, (d) Excluded Deposit Accounts, (e) Excluded Securities Accounts,
(f) (i) any assets to the extent a security interest may not be granted in such
assets as a matter of applicable law and (ii) any lease, license, contract or
agreement or any rights or interests thereunder if and for so long as the grant
of a security interest therein would (A) constitute or result in (1) the
unenforceability of any right, title or interest of the applicable Loan Party in
or (2) a breach or termination pursuant to the terms of, or a default under,
such lease, license, contract or agreement (other than to the extent that any
such law or term would be rendered ineffective pursuant to the anti-non
assignment provisions of




--------------------------------------------------------------------------------





the Uniform Commercial Code or other applicable law) or (B) require a
Governmental Approval (after giving effect to the anti-non assignment provisions
of the Uniform Commercial Code or other applicable law), provided that the
exclusion in this clause (f) shall not apply to (x) any Intercompany Inventory
Title Transfer Agreements or any other leases, licenses, contracts or agreements
between or among the Company or any Subsidiary or (y) any Accounts (or any
leases, licenses, contracts or agreements under which such Accounts arose) which
are included in the Aggregate Borrowing Base (or any component thereof) (or
reported to be included in the Aggregate Borrowing Base (or any component
thereof) in any Borrowing Base Certificate or other calculation of the Aggregate
Borrowing Base (or any component thereof) delivered by the Company or the Dutch
Borrower hereunder, (g) any governmental licenses or state or local franchises,
charters and authorizations if and for so long as the grant of a security
interest therein is prohibited or restricted thereby (other than to the extent
that such restriction or prohibition would be rendered ineffective pursuant to
the anti-non assignment provisions of the Uniform Commercial Code or other
applicable law), (h) any intent−to−use trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, but
only to the extent that the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable United States Federal law, (i) letter of credit rights, except to the
extent constituting a support obligation of other Collateral that is otherwise
perfected pursuant to the terms of the Security Documents, and (j) Equity
Interests in any Person that is not a wholly owned Subsidiary of a Loan Party to
the extent a pledge thereof is not permitted by the terms of such Person’s
organizational, constitutional or joint venture documents without the consent of
one or more Persons (other than the Company or any Subsidiary) (other than to
the extent that such requirement of consent would be rendered ineffective
pursuant to the anti-non assignment provisions of the Uniform Commercial Code or
other applicable law); provided that “Excluded Property” shall not include (i)
any proceeds or products of any of the foregoing (unless such proceeds or
products themselves would constitute assets described in clauses (a) through (j)
above) and (ii) any Account or Inventory that at any time is included in the
Aggregate Borrowing Base (or any component thereof) (or reported to be included
in the Aggregate Borrowing Base (or any component thereof) in any Borrowing Base
Certificate or other calculation of the Aggregate Borrowing Base (or any
component thereof) delivered by the Company or the Dutch Borrower hereunder).
“Excluded Securities Accounts” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by the
Company or any Subsidiary in trust for any director, officer or employee of the
Company or any Subsidiary or any employee benefit plan maintained by the Company
or any Subsidiary, (b) securities entitlements representing deferred
compensation for the directors and employees of the Company and the Subsidiaries
and (c) securities accounts the aggregate daily balance credited to which does
not at any time after the Effective Date exceed, when taken together with the
aggregate daily balance in deposit accounts excluded under clause (e) of the
definition of “Excluded Deposit Accounts”, US$3,000,000 for all such accounts.
“Excluded Swap Obligations” has the meaning set forth in Section 9.19.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the




--------------------------------------------------------------------------------





extent that, pursuant to Section 2.16, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in such Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Existing Revolving Borrowings” has the meaning set forth in Section 2.20(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Financial Covenant Compliance Period” has the meaning set forth in
Section 6.12.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) (i) Consolidated EBITDA for such period minus (ii)
the sum of (A) Capital Expenditures for such period (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) and (B) the aggregate amount of
income taxes paid in cash by the Company and the Subsidiaries during such period
to (b) Consolidated Fixed Charges for such period. For purposes of calculating
Fixed Charge Coverage Ratio for any period, if during such period the Company or
any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Fixed Charge Coverage Ratio for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Foreign Lender” means any Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Global Intercompany Consent Agreement” means the Global Intercompany Consent
Agreement among the Company, the Subsidiaries and the Administrative Agent,
substantially in the form of Exhibit E, together with all supplements thereto.
“Global Intercompany Subordination Agreement” means the Global Intercompany
Subordination Agreement among the Company, the Subsidiaries and the
Administrative Agent, substantially in the form of Exhibit F, together with all
supplements thereto.
“Goods” has the meaning specified in Article 9 of the New York UCC.




--------------------------------------------------------------------------------





“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of the Company)).
“Guarantee Agreement” means the Master Guarantee Agreement dated the date
hereof, among the Company, the Dutch Borrower, the other Loan Parties and the
Administrative Agent, substantially in the form of Exhibit G, together with all
supplements thereto.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or pollutants, including petroleum or petroleum
distillates or byproducts, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no equity compensation, phantom stock or similar plan providing for current or
former directors, officers, employees, consultants or contract employees of the
Company or the Subsidiaries shall be a Hedging Agreement.
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Hong Kong Guarantor” means GoPro Hong Kong Limited, a company incorporated
under the laws of Hong Kong, with registration no. 1709932.




--------------------------------------------------------------------------------





“Hong Kong Inventory” means Inventory of the Dutch Borrower or the Company
located in Hong Kong.
“Hong Kong Security Documents” means (a) the Debenture constituting a fixed and
floating charge over certain assets of the Company, dated the date hereof, made
between the Company and the Administrative Agent and (b) the Debenture
constituting a fixed and floating charge over certain assets of the Dutch
Borrower, dated the date hereof, made between the Dutch Borrower and the
Administrative Agent.
“Immediate Family” of a natural person means such person’s spouse, children,
siblings, parents, mother-in-law and father-in-law, sons-in-law,
daughters-in-law, brothers-in-law and sisters-in-law.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.20, to make Loans and to acquire participations in Letters of
Credit and Protective Advances hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure under
such Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.20.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) trade
accounts payable and accrued expenses incurred in the ordinary course of
business that constitute current liabilities, (ii)  compensation payable to
directors, officers, employees, consultants or contract employees of the Company
or any Subsidiary and (iii) any purchase price adjustment, earnout or other
contingent obligation incurred in connection with an Acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment,
earnout or other contingent obligation becomes payable and is not paid within
90 days of the date due), (e) all Capital Lease Obligations of such Person,
(f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.




--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Intellectual Property” has the meaning set forth in the U.S. Collateral
Agreement.
“Intellectual Property License” has the meaning set forth in the U.S. Collateral
Agreement.
“Intercompany Inventory Title Transfer Agreement” means each agreement between,
on the one hand, the Company or any Subsidiary and, on the other hand, one or
more Subsidiaries, pursuant to which ownership of Inventory is transferred from
one such Person to another such Person.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07, which
shall be, in the case of any such written request, in the form of Exhibit H or
any other form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance), the first Business Day following the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, such day or days prior to the last
day of such Interest Period as shall occur at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Protective Advance, the day that such Protective Advance is required to be
repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“In-Transit Inventory” means Inventory of any U.S. Loan Party or the Dutch
Borrower that is in transit from any location in an Eligible Inventory
Jurisdiction (whether or not such location is an Eligible Inventory Jurisdiction
for such U.S. Loan Party or the Dutch Borrower, as applicable) to a location of
such U.S. Loan Party or the Dutch Borrower, as applicable (or a location of a
bailee or agent thereof), that is in an Eligible Inventory Jurisdiction for such
U.S. Loan Party or the Dutch Borrower and set forth on




--------------------------------------------------------------------------------





Schedule 5.11 (or is a location with respect to which written notice is not yet
required to be delivered to each of the Administrative Agent and the Co-Agent
pursuant to Section 5.11).
“Inventory” has the meaning specified in Article 9 of the New York UCC.
“Inventory Vendor” means a contract manufacturer that manufactures and sells, or
a vendor that sells, Inventory in the ordinary course of its business to third
parties.
“Inventory Vendor Purchase Agreement” means any contract or agreement between
the Company or any Subsidiary and an Inventory Vendor pursuant to which the
Company or any Subsidiary is entitled to submit one or more purchase orders for
the purchase of Inventory (but shall not include purchase orders, invoices or
similar documents).
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of the Company)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests at the time of the issuance thereof.
“IRS” means the United States Internal Revenue Service.




--------------------------------------------------------------------------------





“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Wells Fargo Bank,
National Association, and (c) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Judgment Currency” has the meaning set forth in Section 9.18(b).
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes an
Issuing Bank hereunder pursuant to Section 2.05(j), in a written agreement
referred to in such Section, or, in each case, such other maximum permitted
amount with respect to any Issuing Bank as may have been agreed in writing (and
notified in writing to the Administrative Agent) by such Issuing Bank and the
Company.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the applicable Borrower at such time. The LC Exposure of any Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.19 of the LC
Exposures of Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Administrative
Agent, in its capacity as the lender of Protective Advances.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in U.S. dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period as displayed on the applicable Reuters screen page (currently
page LIBOR01) or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a




--------------------------------------------------------------------------------





particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Screen Rate. Notwithstanding the
foregoing, if the LIBO Rate, determined as provided above, would otherwise be
less than zero, then the LIBO Rate shall be deemed to be zero for all purposes
of this Agreement.
“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
outstanding securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Security Documents, the Post-Closing Letter Agreement, the Global Intercompany
Consent Agreement, the Global Intercompany Subordination Agreement, any
agreement designating an additional Issuing Bank as contemplated by Section
2.05(j) and, except for purposes of Section 9.02, any agreements between any
Borrower and any Issuing Bank regarding such Issuing Bank’s LC Commitment or the
respective rights and obligations between such Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit and any promissory notes
delivered pursuant to Section 2.09(c).
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrowers under this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrowers under or pursuant
to this Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).
“Loan Parties” means the Company, the Dutch Borrower and the other Subsidiary
Loan Parties.
“Loans” means the loans (including Protective Advances) made by the Lenders to
any Borrower pursuant to this Agreement.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.




--------------------------------------------------------------------------------





“Material Acquisition” means any Acquisition, or a series of related
Acquisitions, the aggregate consideration for which (including Indebtedness
assumed in connection therewith) exceeds US$50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets, liabilities or financial condition of the Company
and the Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under the Loan Documents or (c) the ability of the
Administrative Agent to enforce the Loan Document Obligations or realize upon
the Collateral or the enforceability or priority of the Liens of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
the Collateral.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith) exceeds
US$50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount of US$25,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Material Inventory Vendor Purchase Agreement” means, at any time, (a) any
Inventory Vendor Purchase Agreement under which the Company or any Subsidiary
purchases any capture devices (other than any such agreements solely with
respect to purchases of mounts and accessories) or drones, in each case, whether
or not in the form of finished goods, (b) any Inventory Vendor Purchase
Agreement under which the Company and the Subsidiaries have made payments during
the period of 12 consecutive months then most recently ended in an aggregate
amount of US$25,000,000 or more and (c) any other Inventory Vendor Purchase
Agreement that is material to the business of the Company and the Subsidiaries
as conducted or as proposed to be conducted at such time.
“Material IP Subsidiary” means any Subsidiary that owns any Intellectual
Property (including any Intellectual Property License) that, individually or in
the aggregate, is material (giving effect to any Intellectual Property Licenses
granted to the Administrative Agent under the Security Documents) to the ability
of the Administrative Agent to realize upon the Inventory or Accounts included
in the Collateral.
“Material Subsidiary” means (a) the Dutch Borrower, (b) any Subsidiary that owns
any Equity Interests in the Dutch Borrower, (c) each Material IP Subsidiary and
(d) each other Subsidiary (i) the consolidated tangible assets of which equal
5.0% or more of the Consolidated Tangible Assets or (ii) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of the
Company, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
such delivery, as of or for the fiscal year ended December 31, 2015); provided
that if at the end of or for any such most recent period of four consecutive
fiscal quarters the combined consolidated tangible assets or combined
consolidated revenues of all Subsidiaries that under clauses (d)(i) and
(d)(ii) above would not constitute Material Subsidiaries shall have exceeded
10.0% of the Consolidated Tangible Assets or 10.0%




--------------------------------------------------------------------------------





of the consolidated revenues of the Company, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
tangible assets or consolidated revenues, as the case may be, until such excess
shall have been eliminated.
“Maturity Date” means the fifth anniversary of the Effective Date.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning the Company, any Subsidiary or any
other Affiliate thereof or any securities of any of the foregoing that is not
Public Information. For purposes of this definition, “material information”
means information concerning the Company, the Subsidiaries or any other
Affiliate thereof, or any securities of any of the foregoing, that could
reasonably be expected to be material for purposes of the United States Federal
and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Orderly Liquidation Value” means, with respect to any Inventory of any U.S.
Loan Party or the Dutch Borrower, the orderly liquidation value thereof as
determined in accordance with the most recent Inventory appraisal report (or any
supplement thereto) received by the Administrative Agent pursuant hereto, net of
all costs of liquidation thereof (it being understood that different types of
Inventory may have different Net Orderly Liquidation Values, and that Net
Orderly Liquidation Values with respect to any New Inventory may differ from Net
Orderly Liquidation Values with respect to other Inventory). In connection with
the preparation of any Borrowing Base Certificate by the Company, upon request
of the Company the Administrative Agent shall advise the Company of the
applicable Net Orderly Liquidation Values.
“New Inventory” means, at any time, Inventory relating to any product (including
drones, but excluding cameras and other capture devices and virtual reality
products and any related components and accessories) unless such product (or
such type of product) shall have been generally made available for sale by the
U.S. Loan Parties and the Dutch Borrower for at least six full calendar months
and such product shall have been covered by an appraisal received by the
Administrative Agent pursuant to this Agreement (and which appraisal has been
prepared as of a date that is not less than six full calendar months after the
first date on which any U.S. Loan Party or the Dutch Borrower shall have made
such product generally available for sale).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Administrative Agent Accounts” has the meaning set forth in Section
2.09(d).
“Non-U.S. Borrowing Base” means, at any time, an amount expressed in U.S.
dollars equal to the sum, without duplication, of:




--------------------------------------------------------------------------------





(a) the product of (i) 85% multiplied by (ii) (A) the Eligible Accounts of the
Dutch Borrower at such time minus (B) the Dilution Reserve with respect to the
Dutch Borrower; plus
(b) the lesser of (i) the product of (A) 70% multiplied by (B) the Eligible
Inventory and the Eligible In-Transit Inventory of the Dutch Borrower, in each
case, valued at the lower of cost or market value (with cost determined without
regard to intercompany profit), determined on a first-in-first-out basis, at
such time and (ii) the product of (x) in the case of any New Inventory, 75% and
(y) in the case of all other Inventory, 85% (or during any Specified Period,
90%) multiplied by the Net Orderly Liquidation Value percentage or percentages
identified in the most recent Inventory appraisal report received by the
Administrative Agent pursuant hereto with respect to the Inventory of the Dutch
Borrower multiplied by the Eligible Inventory and the Eligible In-Transit
Inventory of the Dutch Borrower, in each case, valued at the lower of cost or
market value (with cost determined without regard to intercompany profit),
determined on a first-in-first-out basis, at such time; minus
(c) Reserves;
provided that, notwithstanding the foregoing:
(i) the portion of the Non-U.S. Borrowing Base attributable to Hong Kong
Inventory may not exceed at any time the difference at such time between (x) 25%
of the Aggregate Borrowing Base (determined prior to giving effect to any
Reserves other than the Dilution Reserve) at such time and (y) the aggregate
amount of Hong Kong Inventory included in the U.S. Borrowing Base at such time;
and
(ii) the portion of the Non-U.S. Borrowing Base attributable to Eligible
In-Transit Inventory may not exceed at any time the difference at such time
between (x) 10% of the Aggregate Borrowing Base (determined prior to giving
effect to any Reserves other than the Dilution Reserve) at such time and (y) the
aggregate amount of Eligible In-Transit Inventory included in the U.S. Borrowing
Base at such time;
(iii) the portion of the Non-U.S. Borrowing Base attributable to New Inventory
may not exceed at any time the difference at such time between (x) 10% of the
Aggregate Borrowing Base (determined prior to giving effect to any Reserves
other than the Dilution Reserve) at such time and (y) the aggregate amount of
New Inventory included in the U.S. Borrowing Base at such time; and
(iv) the Non-U.S. Borrowing Base may not exceed at any time 45% of the Aggregate
Borrowing Base (determined prior to giving effect to any Reserves other than the
Dilution Reserve) at such time.
The Administrative Agent may establish and modify, and the Co-Agent may request
in writing the establishment or an increase of, Reserves in respect of the
Non-U.S. Borrowing Base, in each case in its Permitted Credit Judgment, and any
newly-established or modified Reserves shall become effective on the third
Business Day after delivery of notice thereof to the Administrative Agent (if
any such change is requested in writing by the Co-Agent), the Company and the
Lenders; provided, however, that (a) a Reserve shall not be established to the
extent it is duplicative of any other Reserve or items that are otherwise
excluded through eligibility criteria and (b) the amount of any Reserve shall
have a reasonable relationship (as determined by the Administrative Agent or the
Co-Agent, in each case in its Permitted Credit Judgment) to the circumstance,
event, condition, contingencies or other matter that is the basis therefor. A
Reserve established by the Administrative Agent (including at the request in
writing of the Co-Agent) with respect to any circumstance, event, condition,
contingency or other matter shall be promptly released or reduced upon such
circumstance, event, condition, contingency or other matter ceasing to exist or
otherwise being addressed by the Dutch




--------------------------------------------------------------------------------





Borrower, in each case, to the satisfaction of the Administrative Agent and the
Co-Agent, in each case in its Permitted Credit Discretion. Subject to the
preceding provisions of this paragraph and the other provisions hereof expressly
permitting the Administrative Agent to adjust (and the Co-Agent to request in
writing the adjustment of) the Non-U.S. Borrowing Base, the Non-U.S. Borrowing
Base at any time shall be determined by reference to the most recent Borrowing
Base Certificate delivered to each of the Administrative Agent and the Co-Agent
pursuant to Section 5.01(e) (or, prior to the first such delivery, delivered to
the Administrative Agent pursuant to Section 4.01).
“Non-U.S. Loan Party” means the Dutch Borrower and each other Loan Party that is
a CFC or a CFC Holding Company.
“Non-U.S. Pledge Agreement” means a pledge or charge agreement granting to the
Administrative Agent a Lien on Equity Interests in a Non-U.S. Subsidiary and
governed by the law of the jurisdiction of formation, incorporation or
organization of such Non-U.S. Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent.
“Non-U.S. Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.




--------------------------------------------------------------------------------





“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary;
provided that:
(a) in the case of any such purchase or other acquisition of any Equity
Interests in any Person, upon the consummation of such purchase or other
acquisition such Person will be a wholly owned Subsidiary (including as a result
of a merger or consolidation between any Subsidiary and such Person); and
(b) at the time of and immediately after giving effect to the consummation of
such Acquisition, no Default shall have occurred and be continuing.
“Permitted Call Spread Hedging Agreements” means (a) a Hedging Agreement
pursuant to which the Company acquires a call or a capped call option requiring
the counterparty thereto to deliver to the Company shares of common stock in the
Company, the cash value of such shares or a combination thereof from time to
time upon exercise of such option and (b) if entered by the Company in
connection with any Hedging Agreement described in clause (a) above, a Hedging
Agreement pursuant to which the Company issues to the counterparty thereto
warrants to acquire common stock of the Company, in each case under clauses (a)
and (b), entered into by the Company substantially concurrently with the
issuance of Permitted Convertible Notes; provided that (i) the terms, conditions
and covenants of each such Hedging Agreement shall be such as are typical and
customary for Hedging Agreements of such type (as determined by the Board of
Directors of the Company in good faith) and (ii) in the case of clause (b)
above, such Hedging Agreement would be classified as an equity instrument in
accordance with EITF 00-19, Accounting for Derivative Financial Instruments
Indexed to, and Potentially Settled in, a Company’s Own Stock, or any successor
thereto (including pursuant to the Accounting Standards Codification), and the
settlement of such Hedging Agreement does not require the Company to make any
payment in cash or cash equivalents that would disqualify such Hedging Agreement
from so being classified as an equity instrument.
“Permitted Convertible Notes” means any notes issued by the Company that are
convertible into common stock of the Company or cash in lieu of all or any
portion of such shares of common stock; provided that (a) the stated final
maturity thereof shall be no earlier than 91 days after the Maturity Date, and
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes the 91st day after the Maturity Date
(it being understood that any conversion of such notes (whether into cash,
shares of common stock in the Company or any combination thereof), a repurchase
of such notes on account of the occurrence of a “fundamental change” or any
redemption of such notes at the option of the Company shall not be deemed to
constitute a change in the stated final maturity thereof), (b) such notes shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon any conversion
of such notes (whether into cash, shares of common stock in the Company or any
combination thereof), the occurrence of an event of default or a “fundamental
change” or following the Company’s election to redeem such notes) prior to the
91st day after the Maturity Date, (c) the terms, conditions and covenants of
such notes shall be such as are typical and customary for notes of such type (as
determined by the Board




--------------------------------------------------------------------------------





of Directors of the Company in good faith), (d) no Subsidiary that is not a U.S.
Loan Party shall Guarantee obligations of the Company thereunder and (e) the
obligations in respect thereof (and any Guarantee thereof) shall not be secured
by any Lien on any asset of the Company or any Subsidiary.
“Permitted Credit Judgment” means a determination made by the Administrative
Agent or the Co-Agent, as the case may be, in good faith and in the exercise of
its reasonable (from the perspective of a secured asset-based lender) business
judgment in accordance with its customary business practices for comparable
asset-based lending transactions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
the same manner permitted for Taxes in accordance with Section 5.06;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees, performance bonds or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds therein or credited thereto are not established,
deposited or made for the purpose of providing collateral for any Indebtedness
and are not subject to restrictions on access by the Company or any Subsidiary
in excess of those required by applicable banking regulations;




--------------------------------------------------------------------------------





(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(j) statutory, contractual or common law Liens of landlords arising under leases
of real property to which the Company or any Subsidiary is a party, in each
case, to secure the performance of its obligations under such leases, provided
that such Liens extend only to such leases and assets located on such real
property;
(k) Liens that are contractual rights of set-off; and
(l) (i) Liens in favor of customs and revenue authorities securing payment of
customs duties or other obligations arising in connection with the importation
of goods and (ii) pledges and deposits made in respect of letters of credit,
bank guarantees, performance bonds or similar instruments issued for the account
of the Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c), (d) or (l)
above securing letters of credit, bank guarantees, performance bonds or similar
instruments.
“Permitted Holders” means (a) Nicholas Woodman and his estate, spouse, heirs and
descendants, (b) the Immediate Family of any natural person referred to in
clause (a), (c) the Woodman Family Trust under Trust Agreement dated March 11,
2011, and any other trust established for the benefit of any of the foregoing or
any charitable trust or foundation established by any of the foregoing, and the
respective trustees, fiduciaries and beneficiaries of any such trust or
foundation acting in such capacity and (d) any corporation, limited partnership,
limited liability company or other entity Controlled by any of the foregoing.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within two years from
the date of acquisition thereof;
(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, any State of the United States of America or
any political subdivision of any such State or any public instrumentality
thereof that (i) mature within two years from the date of acquisition thereof
and (ii) have, at the date of the acquisition thereof, a rating of at least
MIG-1/VMIG-1 from S&P, SP-1 from Moody’s or the equivalent rating from any other
nationally recognized rating agency;
(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition thereof, a rating of
at least A-1 from S&P, P-1 from Moody’s or the equivalent rating from any other
nationally recognized rating agency;




--------------------------------------------------------------------------------





(d) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than US$1,000,000,000;
(e) investments in corporate notes, bonds or debentures that (i) mature within
two years from the date of acquisition thereof and (ii) have, at the date of the
acquisition thereof, a rating of at least A- or A-1, as applicable, from S&P, A3
or P-1, as applicable, from Moody’s or the equivalent rating from any other
nationally recognized rating agency;
(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) or (b) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;
(g) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated at least A-
or A-1, as applicable, by S&P, A3 or P-1, as applicable, by Moody’s or the
equivalent rating by any other nationally recognized rating agency and
(iii) have portfolio assets of at least US$1,000,000,000; and
(h) in the case of any Non-U.S. Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Non-U.S. Subsidiary
for cash management purposes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof, between the Company and the Administrative Agent.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) that rank or are capable of ranking prior or pari passu
with the Liens of the Administrative Agent created under the Security Documents
(or similar Liens under applicable law), against all or part of the assets of
any Loan Party, including for amounts owing for wages, vacation pay, severance
pay, employee source deductions and contributions, goods and services taxes,
sales taxes, harmonized sales taxes, municipal taxes,




--------------------------------------------------------------------------------





income taxes, VAT, workers’ compensation, unemployment insurance, pension plan
or fund obligations (including pension plan deficits) or other statutory deemed
trusts or overdue rents.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Protective Advance” has the meaning set forth in Section 2.04.
“Protective Advance Exposure” means, at any time, the sum of the principal
amounts of all outstanding Protective Advances at such time. The Protective
Advance Exposure of any Lender at any time shall be its Applicable Percentage of
the total Protective Advance Exposure at such time, adjusted to give effect to
any reallocation under Section 2.19 of the Protective Advance Exposures of
Defaulting Lenders in effect at such time.
“Public Information” means any information that has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualified Equity Interest” means any Equity Interest in the Company other than
any Disqualified Equity Interest.
“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and premiums, fees and expenses payable in connection with such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the Maturity Date, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be at
least as long as the weighted average life to maturity of such Original
Indebtedness remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness; (e) if such Original
Indebtedness (including any Guarantee thereof) shall have been subordinated to
the Loan Document Obligations, such Refinancing Indebtedness (including any
Guarantee thereof) shall also be




--------------------------------------------------------------------------------





subordinated to the Loan Document Obligations on terms not less favorable in any
material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Rent Reserve” means, with respect to any Inventory located on real property
leased by any U.S. Loan Party or the Dutch Borrower or located in a third party
warehouse, fulfillment center or distribution center or that is otherwise in the
possession of a bailee and, in each case, as to which a Collateral Access
Agreement, executed by the applicable landlord, warehouser or other bailee (and
pursuant to which, among other things, such landlord, warehouser or other bailee
waives or subordinates, in a manner satisfactory to each of the Administrative
Agent and the Co-Agent in its Permitted Credit Judgment, any rights and claims
it has to such Inventory for any rent, fees or other amounts payable to it), has
not been received by the Administrative Agent, a reserve for rent, fees and
other amounts due or to become due with respect to such location in an amount
established by the Administrative Agent in its Permitted Credit Judgment (or in
such greater amount as may be specified in writing by the Co-Agent, acting in
its Permitted Credit Judgment, to the Administrative Agent), but not to exceed,
(a) for any such location in the United States of America, two months’ rent or
two times the aggregate amount of accounts payable due to such warehouser or
other bailee, as applicable, under the applicable lease, warehousing or other
applicable agreement and (b) for any such location outside the United States of
America, (i) prior to the 60th day after the Effective Date (or such later date
(but not beyond the 90th day after the Effective Date) as may be agreed to by
each of the Administrative Agent and the Co-Agent in its Permitted Credit
Judgment), two months’ rent or two times the aggregate amount of accounts
payable due to such warehouser or other bailee, as applicable, under the
applicable lease, warehousing or other applicable agreement and (ii) on and
after the 60th day after the Effective Date (or such later date), four months’
rent or four times the aggregate amount of accounts payable due to such
warehouser or other bailee, as applicable, under the applicable lease,
warehousing or other applicable agreement or, in each case if greater, the
number of months rent or the amount of fees and other charges for which such
landlord, warehouser or other bailee will have, under applicable law, a Lien on
such Inventory to secure the payment of rent, fees or other amounts under the
applicable lease, warehousing or other applicable agreement.
“Reports” means reports prepared by the Administrative Agent, the Co-Agent or
another Person showing the results of appraisals, field examinations or audits
pertaining to the assets of the Company or any Subsidiary from information
furnished by or on behalf of the Company or any Subsidiary, which reports
(except where prepared for internal purposes of the Administrative Agent or the
Co-Agent, as the case may be) may be distributed to the Lenders by the
Administrative Agent or the Co-Agent, as the case may be.




--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and unused Commitments at such time.
“Reserves” means (a) the Designated Pari Obligations Reserves, (b) the Dilution
Reserve, (c) the Rent Reserve, (d) reserves for Prior Claims and (e) any and all
other reserves that the Administrative Agent deems necessary or that the
Co-Agent notifies the Administrative Agent in writing that it deems necessary,
in each case, in its Permitted Credit Judgment, to maintain (including reserves
for any extended retention of title or retention of title claims, reserves for
the costs of perfection, collection or liquidation of any assets included in the
Aggregate Borrowing Base, reserves relating to insolvency administration and
other local law reserves, reserves for accrued and unpaid interest on the
Secured Obligations, volatility reserves, reserves for consignee’s charges,
reserves for Inventory shrinkage, reserves for freight and shipping charges,
customs duties, customs fees and other matters with respect to any In-Transit
Inventory, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, reserves for political risks or other risks
(including risks of natural disasters) in respect of jurisdictions of customer
or Inventory locations, reserves for changes in the determination of the
saleability or realization values of Inventory, reserves for export or import
restrictions and reserves for VAT, GST and other Taxes and charges of
Governmental Authorities) with respect to any Loan Party, any Account Debtor or
any Collateral. The Administrative Agent agrees that in the event it has
received a written notice from the Co-Agent to the effect that the Co-Agent has
determined, in its Permitted Credit Judgment, that a Reserve is necessary and
thereby requests that the Administrative Agent establish such Reserve, the
Administrative Agent shall, if the Administrative Agent determines that such
requested Reserve is permitted by this Agreement, establish such Reserve.
“Restricted Cash” means any cash, cash equivalents, marketable securities or
other Permitted Investments that (a) appear as “restricted” on a consolidated
balance sheet of the Company prepared in accordance with GAAP or (b) are subject
to any Liens under clause (c), (d) or (l) of the definition of “Permitted
Encumbrances” or any Liens under clause (h), (i) (other than Liens of the type
referred to in clause (g) of the definition of “Permitted Encumbrances”), (m),
(o), (p) or (q) (other than Liens of the type referred to in clause (g) of the
definition of “Permitted Encumbrances”) of Section 6.02.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.
“Resulting Revolving Borrowings” has the meaning set forth in Section 2.20(e).
“Revolving Borrowing” means a Borrowing consisting of Revolving Loans.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Protective Advance Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.




--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Cash Management Services Agreement” means (a) any agreement relating to
Cash Management Services that is between the Company or any Subsidiary and the
Administrative Agent or any of its Affiliates, whether or not such Person shall
have been the Administrative Agent or such Affiliate at the time the applicable
agreement was entered into, and (b) any agreement relating to Cash Management
Services that is between the Company or any Subsidiary and any other Cash
Management Services Provider and that, in the case of this clause (b), is
designated as a “Secured Cash Management Services Agreement” by written notice
from the Company and such Cash Management Services Provider to each of the
Administrative Agent and the Co-Agent in form and detail reasonably satisfactory
to the Administrative Agent.
“Secured Cash Management Services Obligations” means all obligations of every
nature of the Company and each Subsidiary (whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor))
arising in respect of Cash Management Services provided under any Secured Cash
Management Services Agreement.
“Secured Hedging Agreement” means (a) any Hedging Agreement that is entered into
between the Company or any Subsidiary and a counterparty that is, or was on the
Effective Date, the Administrative Agent or any of its Affiliates, whether or
not such counterparty shall have been the Administrative Agent or such Affiliate
at the time such Hedging Agreement was entered into, (b) any Hedging Agreement
that is in effect on the Effective Date between the Company or any Subsidiary
and a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (c) any Hedging Agreement that is entered into after the
Effective Date by the Company or any Subsidiary and a counterparty that is a
Lender or an Affiliate of a Lender at the time such Hedging Agreement is entered
into and that, in the case of clauses (b) and (c), is designated as a “Secured
Hedging Agreement” by written notice from the Company and the applicable




--------------------------------------------------------------------------------





counterparty to each of the Administrative Agent and the Co-Agent in form and
detail reasonably satisfactory to the Administrative Agent.
“Secured Hedging Obligations” means all obligations of every nature of the
Company or any Subsidiary under each Secured Hedging Agreement (whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)), including obligations for interest (including interest
that would continue to accrue pursuant to such Secured Hedging Agreement on any
such obligation after the commencement of any proceeding under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law with
respect to the Company or any Subsidiary, whether or not such interest is
allowed or allowable against the Company or such Subsidiary in any such
proceeding), payments for early termination of such Hedging Agreement, fees,
expenses and indemnification.
“Secured Obligations” means (a) all the Loan Document Obligations, (b) all the
Secured Cash Management Services Obligations and (c) all the Secured Hedging
Obligations; provided that when such term is used in reference to (i) any
Non-U.S. Loan Party, it shall not include any Loan Document Obligations of any
U.S. Loan Parties or any Secured Cash Management Services Obligations or Secured
Hedging Obligations of the Company or any Subsidiary that is not a CFC or a CFC
Holding Company and (ii) any Subsidiary Loan Party, it shall not include any
Excluded Swap Obligations.
“Secured Parties” means (a) the Administrative Agent and the Co-Agent, (b) each
Arranger, (c) each Lender, (d) each Issuing Bank, (e) each Cash Management
Services Provider holding any Secured Cash Management Services Obligations, (f)
each counterparty to any Hedging Agreement holding any Secured Hedging
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the successors and assigns of
each of the foregoing.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the U.S. Collateral Agreement, the U.S. IP Security
Agreements, the Non-U.S. Pledge Agreements, the Dutch Security Agreements, the
Hong Kong Security Documents, the Control Agreements, the Collateral Access
Agreements and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Security Document
to secure the Secured Obligations.
“Specified Conditions” means, at any time of determination with respect to any
transaction, the requirement that (a) at the time thereof and after giving pro
forma effect thereto, no Default shall have occurred and be continuing and (b)
either (i) after giving pro forma effect thereto, (A) the Excess Availability as
of the date of consummation of such transaction and at all times during the
period of six months preceding such date shall not be less than (I) in the case
of any Investment that would be permitted under Section 6.04(c), 6.04(d) or
6.04(e) (disregarding any limitation on the amount of Investments set forth in
any such Section) or any Permitted Acquisition, the greater of (x) US$31,250,000
and (y) 12.5% of the lesser of the Aggregate Commitment then in effect and the
Aggregate Borrowing Base then in effect and (II) in the case of any other
transaction, the greater of (x) US$37,500,000 and (y) 15% of the lesser of the
Aggregate Commitment then in effect and the Aggregate Borrowing Base then in
effect and (B) the Fixed Charge Coverage Ratio for the period of four
consecutive fiscal quarters of the Company most recently ended prior to such
date for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, ended on
December 31, 2015) is at least 1.00 to 1.00 or (ii) after giving pro forma
effect thereto, the Excess Availability as of the date of consummation of such
transaction and at all times during the period of six months preceding such date
shall not be less than (I) in the case of any Investment that would be permitted
under Section 6.04(c), 6.04(d) or 6.04(e) (disregarding any limitation on the
amount of Investments




--------------------------------------------------------------------------------





set forth in any such Section) or any Permitted Acquisition, the greater of
(x) US$43,750,000 and (y) 17.5% of the lesser of the Aggregate Commitment then
in effect and the Aggregate Borrowing Base then in effect and (II) in the case
of any other transaction, the greater of (x) US$50,000,000 and (y) 20% of the
lesser of the Aggregate Commitment then in effect and the Aggregate Borrowing
Base then in effect and (c) solely in the case of any such transaction (or a
series of related transactions) involving consideration (whether in the form of
cash, assumption of liabilities or other consideration, but excluding any
portion thereof in the form of Qualified Equity Interests in the Company) or
payment amounts in excess of US$25,000,000, the Company shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Company
certifying that the requirements set forth in this definition with respect to
such transaction have been satisfied, together with a reasonably detailed
calculation in support of the satisfaction of the requirements referred to in
clause (b).
“Specified Period” means, for each calendar year, the period during such year
commencing on July 1 of such year and ending on December 31 of such year.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company.
“Subsidiary Loan Party” means (a) the Dutch Borrower and (b) each other
Subsidiary that is a party to the Guarantee Agreement.
“Supermajority Lenders” means Lenders having Revolving Exposures and unused
Commitments representing more than 66-2/3% of the sum of the Aggregate Revolving
Exposure and unused Commitments at such time.
“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit J or any other form approved by the Administrative Agent.




--------------------------------------------------------------------------------





“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as the syndication agent for the credit facility established hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Administrative Agent Accounts” has the meaning set forth in Section
2.09(d).
“U.S. Borrowing Base” means, at any time, an amount expressed in U.S. dollars
equal to the sum, without duplication, of:
(a) the product of (i) 85% multiplied by (ii) (A) the Eligible Accounts of the
U.S. Loan Parties at such time minus (B) the Dilution Reserve with respect to
the U.S. Loan Parties; plus
(b) the lesser of (i) the product of (A) 70% multiplied by (B) the Eligible
Inventory and the Eligible In-Transit Inventory of the U.S. Loan Parties, in
each case valued at the lower of cost or market value (with cost determined
without regard to intercompany profit), determined on a first-in-first-out
basis, at such time and (ii) the product of (x) in the case of any New
Inventory, 75% and (y) in the case of all other Inventory, 85% (or during any
Specified Period, 90%) multiplied by the Net Orderly Liquidation Value
percentage or percentages identified in the most recent Inventory appraisal
report received by the Administrative Agent pursuant hereto with respect to the
Inventory of the U.S. Loan Parties multiplied by the Eligible Inventory and the
Eligible In-Transit Inventory of the U.S. Loan Parties, in each case, valued at
the lower of cost or market value (with cost determined without regard to
intercompany profit), determined on a first-in-first-out basis, at such time;
minus
(c) Reserves;
provided that, notwithstanding the foregoing:
(i) the portion of the U.S. Borrowing Base attributable to Hong Kong Inventory
may not exceed at any time 25% of the Aggregate Borrowing Base (determined prior
to giving effect to any Reserves other than the Dilution Reserve) at such time;
(ii) the portion of the U.S. Borrowing Base attributable to Eligible In-Transit
Inventory may not exceed at any time 10% of the Aggregate Borrowing Base
(determined prior to giving effect to any Reserves other than the Dilution
Reserve) at such time; and
(iii) the portion of the U.S. Borrowing Base attributable to New Inventory may
not exceed at any time 10% of the Aggregate Borrowing Base (determined prior to
giving effect to any Reserves other than the Dilution Reserve) at such time.




--------------------------------------------------------------------------------





The Administrative Agent may establish and modify, and the Co-Agent may request
in writing the establishment or an increase of, Reserves in respect of the U.S.
Borrowing Base, in each case in its Permitted Credit Judgment, and any
newly-established or modified Reserves shall become effective on the third
Business Day after delivery of notice thereof to the Administrative Agent (if
any such change is requested in writing by the Co-Agent), the Company and the
Lenders; provided, however, that (a) a Reserve shall not be established to the
extent it is duplicative of any other Reserve or items that are otherwise
excluded through eligibility criteria and (b) the amount of any Reserve shall
have a reasonable relationship (as determined by the Administrative Agent or the
Co-Agent, in each case in its Permitted Credit Judgment) to the circumstance,
event, condition, contingencies or other matter that is the basis therefor. A
Reserve established by the Administrative Agent (including at the request in
writing of the Co-Agent) with respect to any circumstance, event, condition,
contingency or other matter shall be promptly released or reduced upon such
circumstance, event, condition, contingency or other matter ceasing to exist or
otherwise being addressed by the U.S. Loan Parties, in each case, to the
satisfaction of the Administrative Agent and the Co-Agent, in each case in its
Permitted Credit Discretion. Subject to the preceding provisions of this
paragraph and the other provisions hereof expressly permitting the
Administrative Agent to adjust (and the Co-Agent to request in writing the
adjustment of) the U.S. Borrowing Base, the U.S. Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(e) (or, prior to
the first such delivery, delivered to the Administrative Agent pursuant to
Section 4.01).
“U.S. Collateral Agreement” means the U.S. Collateral Agreement dated as of the
date hereof, among the Company, the other U.S. Loan Parties and the
Administrative Agent, substantially in the form of Exhibit K, together with all
supplements thereto.
“U.S. Collection Account” means any deposit account of any U.S. Loan Party
located with a depositary bank in the United States of America or Canada and
into which any payments or remittances with respect to any Accounts of any U.S.
Loan Party are made.
“U.S. dollars” or “US$” refers to lawful money of the United States of America.
“U.S. IP Security Agreements” has the meaning set forth in the U.S. Collateral
Agreement.
“U.S. Loan Party” means the Company and each Subsidiary Loan Party that is not a
CFC or a CFC Holding Company.
“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Revolving Exposure” means, at any time, the sum of (a) the outstanding
principal amount of the Revolving Loans and Protective Advances made to the
Company and (b) the aggregate amount of LC Exposure attributable to Letters of
Credit issued for the account of the Company.
“U.S. Subsidiary” means any Subsidiary incorporated or organized under the laws
of the United States of America, any State thereof or the District of Columbia.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(iii).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.




--------------------------------------------------------------------------------





“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Revolving Loans and Revolving Borrowings may be classified and
referred to by Type (e.g., a “Eurocurrency Revolving Loan” or an “ABR Revolving
Borrowing”).
SECTION 1.03.    Terms Generally. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (iii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
(b)    In this Agreement, where it relates to the Dutch Borrower or any other
Dutch entity, or to any Collateral provided by the Dutch Borrower or any other
Dutch security, a reference to (i) a necessary action to authorize where
applicable includes (A) any action required to comply with the Works Councils
Act of the Netherlands (Wet op de ondernemingsraden) and (B) obtaining of an
unconditional positive advice (advies) from the competent works council(s), (ii)
gross negligence includes grove schuld, (iii) negligence includes schuld, (iv) a
security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame) and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht), (v) willful
misconduct includes opzet, (vi) a liquidation (and any of those terms) includes
a Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden), (vii) a moratorium includes surseance van betaling and a moratorium
is declared or




--------------------------------------------------------------------------------





occurs includes surseance verleend, (viii) a receiver or trustee includes a
curator, (ix) a sequestrator includes a bewindvoerder, (x) an attachment
includes a beslag and (xi) a merger includes a juridische fusie.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities (or any Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
of the Company or any Subsidiary at “fair value”, as defined therein,
(B) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, and (C) without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof.
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Acquisition or other transaction
shall be calculated after giving pro forma effect thereto (and, in the case of
any pro forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition, Acquisition or other transaction is permitted
to be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first such delivery, ending on December 31, 2015), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).
SECTION 1.05.    Currency Translation. For purposes of any determination under
Article VI or VII, amounts incurred or outstanding, or proposed to be incurred
or outstanding, in currencies other than U.S. dollars shall be translated into
U.S. dollars at the currency exchange rates in effect on the date of




--------------------------------------------------------------------------------





such determination; provided that (a) for purposes of any determination under
Sections 6.01, 6.04, 6.05 and 6.08, the amount of each applicable transaction
denominated in a currency other than U.S. dollars shall be translated into U.S.
dollars at the applicable currency exchange rate in effect on the date of the
consummation thereof, which currency exchange rates shall be determined
reasonably and in good faith by the Company, and (b) for purposes of the Fixed
Charge Coverage Ratio, any other financial test and the related definitions,
amounts in currencies other than U.S. dollars shall be translated into U.S.
dollars at the currency exchange rates then most recently used in preparing the
consolidated financial statements of the Company. Notwithstanding anything to
the contrary set forth herein, but subject to clause (b) above, (i) no Default
shall arise as a result of any limitation or threshold expressed in U.S. dollars
in this Agreement being exceeded in respect of any transaction solely as a
result of changes in currency exchange rates from those applicable for
determining compliance with this Agreement at the time of, or at any time
following, such transaction and (ii) in the case of any Indebtedness outstanding
under any clause of Section 6.01 or secured under any clause of Section 6.02
that contains a limitation expressed in U.S. dollars and that, as a result of
changes in exchange rates, is so exceeded, such Indebtedness will be permitted
to be refinanced with Refinancing Indebtedness in respect thereof incurred under
such clause notwithstanding that, after giving effect to such refinancing, such
excess shall continue.
SECTION 1.06.    Senior Indebtedness. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, such Loan
Party shall take all such actions as shall be necessary to cause the Loan
Document Obligations to constitute “senior indebtedness” and “designated senior
indebtedness” (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders, or an agent on their behalf, to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which any such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans from time to time during the
Availability Period:
(a)    to the Company in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Commitment,
(ii) the Aggregate Revolving Exposure exceeding the lesser of the Aggregate
Commitment then in effect and the Aggregate Borrowing Base then in effect or
(iii) the U.S. Revolving Exposure exceeding the U.S. Borrowing Base then in
effect; and
(b)    to the Dutch Borrower in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) the Aggregate Revolving Exposure exceeding the lesser of the
Aggregate Commitment then in effect and the Aggregate Borrowing Base then in
effect.




--------------------------------------------------------------------------------





Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company and the Dutch Borrower may borrow, prepay and reborrow
Revolving Loans. All Revolving Loans shall be denominated in U.S. dollars.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Revolving Borrowing consisting of Revolving Loans of the same Type
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Revolving Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Revolving Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Revolving Loans or Eurocurrency Revolving Loans as the
applicable Borrower may request in accordance herewith; provided that all
Revolving Borrowings made on the Effective Date must be made as ABR Revolving
Borrowings unless the applicable Borrower shall have given the notice required
for a Eurocurrency Revolving Borrowing under Section 2.03 and provided an
indemnity letter, in form and substance reasonably satisfactory to the
Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings. Each Protective Advance shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of US$1,000,000 and not less than US$1,000,000; provided that
a Eurocurrency Revolving Borrowing that results from a continuation of an
outstanding Eurocurrency Revolving Borrowing may be in an aggregate amount that
is equal to such outstanding Borrowing. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of US$1,000,000 and not less than US$1,000,000; provided that
(i) an ABR Revolving Borrowing may be in an aggregate amount (A) that is equal
to the entire unused balance of the Aggregate Commitment, (B) that is required
to finance the repayment of a Protective Advance as contemplated by
Section 2.04(a) or (C) that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f) and (ii) each Protective Advance
may be in such principal amount as shall be determined by the Administrative
Agent pursuant to Section 2.04. Revolving Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Revolving Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Revolving Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing (which
shall be a Business Day). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile, or
electronic transmission of a “pdf” or similar copy to the Administrative Agent
of an




--------------------------------------------------------------------------------





executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Revolving Borrowing or a
Eurocurrency Revolving Borrowing;
(iv)    in the case of a Eurocurrency Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(v)    the location and number of the account of the applicable Borrower to
which funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.
SECTION 2.04.    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Company, the Dutch Borrower
and the Lenders, from time to time during the Availability Period, in the
Administrative Agent’s sole discretion (but without any obligation), and subject
to the Co-Agent’s prior consent, to make Loans denominated in U.S. dollars to
the Company or the Dutch Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Credit Judgment, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Loan Document Obligations or (iii) to pay any other amount
chargeable to or required to be paid by the Company or the Dutch Borrower
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any such Loans being referred to
herein as “Protective Advances”); provided that no Protective Advance shall be
made if after giving effect thereto (A) the Aggregate Revolving Exposure would
exceed the Aggregate Commitment or (B) the aggregate principal amount of the
outstanding Protective Advances would exceed 10% of the Aggregate Commitment in
effect at the time of the making of such Protective Advance. Protective Advances
may be made even if the conditions precedent set forth in Section 4.02 have not
been satisfied. The Protective Advances shall constitute Loan Document
Obligations hereunder and shall be Guaranteed and secured as provided in the
Security Documents. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. The Administrative Agent may at any time
(i) subject to the limitations set forth in Section 2.01 and to the satisfaction
of the conditions set forth in Section 4.02, request, on behalf of the
applicable Borrower, the Lenders to make ABR Revolving Loans to such Borrower to
repay any Protective Advance made to such Borrower or (ii) require the Lenders
to acquire participations in any Protective Advance as provided in paragraph (b)
of this Section.




--------------------------------------------------------------------------------





(b)    The Administrative Agent may by notice given not later than 12:00 noon,
New York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Protective
Advances outstanding. Such notice shall specify the aggregate amount of
Protective Advances in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advances. Each Lender
hereby absolutely and unconditionally agrees to pay, promptly upon receipt of
notice as provided above (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to the Administrative Agent such Lender’s
Applicable Percentage of such Protective Advances. Each Lender acknowledges and
agrees that its obligation to acquire participations in Protective Advances
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including nonsatisfaction of any of the
conditions precedent set forth in Section 4.02, the occurrence and continuance
of a Default or any reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph). Any amounts received by the Administrative Agent
from a Borrower (or other Person on behalf of a Borrower) in respect of a
Protective Advance after receipt by the Administrative Agent of the proceeds of
a sale of participations therein shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph to the extent of their interests therein; provided that any
such payment so remitted shall be repaid to the Administrative Agent if and to
the extent such payment is required to be refunded to such Borrower for any
reason. The purchase of participations in a Protective Advance pursuant to this
paragraph shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to repay such Protective Advance.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account (or so long as such Borrower is a joint and
several co-applicant with respect thereto, the account of any subsidiary of such
Borrower (other than, in the case of the Company, the Dutch Borrower)),
denominated in U.S. dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. Each Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any subsidiary of such Borrower (other than the Dutch Borrower) as
provided in the first sentence of this paragraph, it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the payment of fees due under Section 2.11(b) to the same extent as if it were
the sole account party in respect of such Letter of Credit. Notwithstanding
anything contained in any letter of credit application furnished to any Issuing
Bank in connection with the issuance of any Letter of Credit, (i) all provisions
of such letter of credit application purporting to grant liens in favor of the
Issuing Bank to secure obligations in respect of such Letter of Credit shall be
disregarded, it being agreed that such obligations shall be secured to the
extent provided in this Agreement and in the Security Documents, and (ii) in the
event of any inconsistency between the terms and conditions of such letter of
credit application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Borrower shall request, and no Issuing Bank shall have any
obligation to issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. A Letter of
Credit issued by any Issuing Bank will only be of a type approved for issuance
hereunder by such Issuing Bank (it being understood and agreed that standby
Letters of Credit shall be deemed of the type that is




--------------------------------------------------------------------------------





approved), and issuance, amendment, extension and renewal of Letters of Credit
shall be subject to its customary policies and procedures for issuance of
letters of credit. An Issuing Bank shall not be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law, rule or regulation
of any Governmental Authority applicable to such Issuing Bank or any request,
rule, guideline or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall hand deliver or fax (or transmit by electronic communication of a “pdf” or
similar copy, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent, reasonably in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the requested date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure will not
exceed US$25,000,000, (ii) the portion of the LC Exposure attributable to
Letters of Credit issued by any Issuing Bank will not exceed the LC Commitment
of such Issuing Bank, (iii) no Lender will have a Revolving Exposure greater
than its Commitment, (iv) the Aggregate Revolving Exposure will not exceed the
lesser of the Aggregate Commitment then in effect and the Aggregate Borrowing
Base then in effect and (v) the U.S. Revolving Exposure will not exceed the U.S.
Borrowing Base then in effect. The Company may, at any time and from time to
time, reduce the LC Commitment of any Issuing Bank with the consent of such
Issuing Bank; provided that the Company shall not reduce the LC Commitment of
any Issuing Bank if, after giving effect to such reduction, the conditions set
forth in clause (ii) above shall not be satisfied. Each Issuing Bank agrees that
it shall not permit any issuance, amendment, renewal or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (l) of this Section.
(c)    Expiration Date. Each Letter of Credit shall by its terms expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on




--------------------------------------------------------------------------------





the part of such Issuing Bank to prevent any such renewal from occurring by
giving notice to the beneficiary in advance of any such renewal.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank under
such Letter of Credit and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the applicable Borrower deemed made pursuant to Section 4.02,
unless, at least two Business Days prior to the time such Letter of Credit is
issued, amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least two Business Days
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02 would
not be satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).
(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.
(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if the applicable Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on any
Business Day, then 3:00 p.m., New York City time, on such Business Day or (ii)
otherwise, 1:30 p.m., New York City time, on the Business Day immediately
following the day that the applicable Borrower receives such notice; provided
that if the amount of such LC Disbursement is US$1,000,000 or more, the
applicable Borrower




--------------------------------------------------------------------------------





may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing and, to the extent so financed, the applicable Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the applicable Borrower fails to reimburse any LC
Disbursement by the time specified above, the applicable Issuing Bank shall
notify the Administrative Agent, whereupon the Administrative Agent shall notify
each Lender of such failure, the payment then due from the applicable Borrower
in respect of the applicable LC Disbursement and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the amount then due
from the applicable Borrower, in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from a Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Revolving Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.
(g)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, a Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to any Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties




--------------------------------------------------------------------------------





agree that, with respect to documents presented that appear on their face to be
in substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, each Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 105% of the LC Exposure
attributable to Letters of Credit issued for the account of such Borrower as of
such date; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (h) or (i) of
Article VII. The Borrowers also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.09(d), 2.10(b) or
2.19, and any such cash collateral (but not in excess of 100% of the applicable
LC Exposure) so deposited and held by the Administrative Agent hereunder shall
constitute part of, as applicable, the U.S. Borrowing Base or the Non-U.S.
Borrowing Base solely for purposes of determining compliance with Section
2.10(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the applicable
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and in sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall,
notwithstanding anything to the contrary in Section 2.09(d) or the Security
Documents, be applied by the Administrative Agent to reimburse the Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to, in the case of
any such application at a time when any Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of, in the case of
any amount deposited by the Company, the Borrowers under this Agreement, and, in
the case of any amount deposited by the Dutch Borrower, the Dutch Borrower under
this Agreement. If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower




--------------------------------------------------------------------------------





within three Business Days after all Events of Default have been cured or
waived. If any cash collateral hereunder is held pursuant to Section 2.09(d),
such cash collateral (to the extent not applied as aforesaid) shall be returned
to the applicable Borrower, to the extent such cash collateral is not then
required to be held as such in order for the applicable Borrower to be in
compliance with the cash collateral requirements set forth herein, promptly upon
the Cash Dominion Period ceasing to be in effect. If a Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10(b), such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower to the extent that, after giving effect to such return, (i) the
Aggregate Revolving Exposure would not exceed the lesser of the Aggregate
Commitment then in effect and the Aggregate Borrowing Base then in effect, (ii)
the U.S. Revolving Exposure would not exceed the U.S. Borrowing Base then in
effect and (iii) no Default shall have occurred and be continuing. If a Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.19, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower promptly following request therefor by such Borrower
to the extent that, after giving effect to such return, no Issuing Bank shall
have any exposure in respect of any outstanding Letter of Credit that is not
fully covered by the Revolving Commitments of the Non-Defaulting Lenders and/or
the remaining cash collateral and no Default shall have occurred and be
continuing.
(j)    Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), designate as additional Issuing
Banks one or more Lenders that agree to serve in such capacity as provided
below. The acceptance by a Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrowers,
the Administrative Agent and such designated Lender, which shall set forth the
LC Commitment of such Lender, and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Lender in its capacity as an
issuer of Letters of Credit hereunder.
(k)    Termination of an Issuing Bank. The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, each Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b) in respect of LC Exposure attributable to Letters of Credit
issued for the account of such Borrower. Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding




--------------------------------------------------------------------------------





after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed) whether or not such maximum stated amount is in effect at the time
of determination.
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time (or, in the case of
an ABR Revolving Borrowing made on the same day as the date of the Borrowing
Request therefor, 2:30 p.m., New York City time) to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Protective Advances shall be made as provided in
Section 2.04. The Administrative Agent will make each Loan available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to an account of such Borrower located in the United States of America or
the Netherlands (it being understood that in the case of any such account
located in the Netherlands, receipt of such remittance may be subject to delay
on account of the time differences); provided that (i) the proceeds of ABR
Revolving Loans made to finance (A) the repayment of a Protective Advance as
provided in Section 2.04(a) shall be applied by the Administrative Agent for
such purpose and (B) the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the Issuing
Bank specified by the applicable Borrower in the applicable Borrowing Request
and (ii) the proceeds of any Protective Advance shall be retained by the
Administrative Agent and applied, on behalf of the applicable Borrower, for the
purposes for which such Protective Advance shall have been made.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the NYFRB Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of a payment to be made by the
applicable Borrower, the interest rate applicable to ABR Revolving Loans. If the
applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by the applicable Borrower for such period. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Revolving Borrowing. Any payment by the
applicable




--------------------------------------------------------------------------------





Borrower shall be without prejudice to any claim the applicable Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type and, in the case of a Eurocurrency Revolving Borrowing,
shall have an initial Interest Period as specified in the applicable Borrowing
Request or as otherwise provided in Section 2.03. Thereafter, the applicable
Borrower may elect to convert such Revolving Borrowing to a Revolving Borrowing
of a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The applicable Borrower may elect different options
with respect to different portions of the affected Revolving Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Revolving Loans comprising such Borrowing, and the Revolving Loans comprising
each such portion shall be considered a separate Revolving Borrowing. This
Section shall not apply to Protective Advances, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or electronic transmission of a “pdf” or similar copy to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)    the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Revolving Borrowing is to be an ABR Revolving
Borrowing or a Eurocurrency Revolving Borrowing; and
(iv)    if the resulting Revolving Borrowing is to be a Eurocurrency Revolving
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Revolving
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Revolving
Borrowing.
(d)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Revolving Borrowing. Notwithstanding any contrary provision
hereof, if an




--------------------------------------------------------------------------------





Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing with respect to a Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the direction of the
Required Lenders, has notified a Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurocurrency Revolving Borrowing
and (ii) unless repaid, each Eurocurrency Revolving Borrowing shall be converted
to an ABR Revolving Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08.    Termination and Reduction of Commitments.
(a) Unless previously terminated, the Commitments shall automatically terminate
on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$1,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, (A) the Aggregate Revolving Exposure would exceed
the Aggregate Commitment then in effect or (B) the Revolving Exposure of any
Lender would exceed its Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.09.    Repayment of Loans; Evidence of Debt; Cash Dominion Period. (a)
Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower by such Lender on the Maturity Date and
(ii) to the Administrative Agent the then unpaid principal amount of each
Protective Advance made to such Borrower on the earlier of the Maturity Date,
the 30th day after such Protective Advance is made and the date on which payment
thereof shall be demanded by the Administrative Agent.
(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of any Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more




--------------------------------------------------------------------------------





promissory notes of each Borrower in such form payable to the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
(d)    Upon the commencement and during the continuance of a Cash Dominion
Period:
(i) (A) the Administrative Agent may (and, at the written direction of the
Required Lenders shall) instruct any or each depositary bank with which any U.S.
Loan Party shall have any deposit account and which is party to any Control
Agreement to transfer on each Business Day (or with such other frequency as
shall be specified by the Administrative Agent) to one or more accounts of the
Administrative Agent or any of its Affiliates (it being understood that separate
accounts may be established for different currencies) specified by it
(collectively, the “U.S. Administrative Agent Accounts”) all funds then on
deposit in the deposit account or deposit accounts of any U.S. Loan Party
subject to such Control Agreement; provided that the Administrative Agent shall
not be required to give such instructions with respect to one or more of such
deposit accounts if, and to the extent that, the Administrative Agent shall have
determined that the aggregate amount of funds that would otherwise be required
to be transferred pursuant to instructions given in accordance with this clause
(i) on any Business Day would exceed the aggregate principal amount of Loans and
LC Exposure (other than LC Exposure that shall have been theretofore cash
collateralized in accordance with Section 2.05(i) and giving effect to any
prepayment of Loans made to the Dutch Borrower pursuant to clause (ii) below)
outstanding on such Business Day; and (B) on each Business Day immediately
following the day of receipt by the Administrative Agent of any funds pursuant
to a transfer referred to in clause (A) above, the Administrative Agent shall,
subject to Section 5.12(e), apply the amounts so received first, to prepay
Protective Advances made to the Company, second, to prepay Revolving Loans made
to the Company, third, to cash collateralize in accordance with Section 2.05(i)
outstanding LC Exposure attributable to Letters of Credit issued for the account
of the Company, fourth, to prepay Protective Advances made to the Dutch
Borrower, fifth, to prepay Revolving Loans made to the Dutch Borrower and sixth,
to cash collateralize in accordance with Section 2.05(i) outstanding LC Exposure
attributable to Letters of Credit issued for the account of the Dutch Borrower,
and, following such application thereof, shall remit the remaining funds, if
any, to the applicable U.S. Loan Party; and
(ii) (A) the Administrative Agent may (and, at the written direction of the
Required Lenders shall) instruct any or each depositary bank with which any
Non-U.S. Loan Party shall have any deposit account and which is subject to
control of the Administrative Agent to transfer on each Business Day (or with
such other frequency as shall be specified by the Administrative Agent) to one
or more accounts of the Administrative Agent or any of its Affiliates (it being
understood that separate accounts may be established for different currencies)
specified by it (collectively, the “Non-U.S. Administrative Agent Accounts”) all
funds then on deposit in the deposit account or deposit accounts of any Non-U.S.
Loan Party subject to such control; provided that the Administrative Agent shall
not be required to give such instructions with respect to one or more of such
deposit accounts if, and to the extent that, the Administrative Agent shall have
determined that the aggregate amount of funds that would otherwise be required
to be transferred pursuant to instructions given in accordance with this clause
(ii) and clause (i) above on any Business Day would exceed the aggregate
principal amount of Loans and LC Exposure (other than LC Exposure that shall
have been theretofore cash collateralized in accordance with Section 2.05(i))
outstanding on such Business Day; and (B) on each Business Day immediately
following the day of receipt by the Administrative Agent of any funds pursuant
to a transfer referred to in clause (A) above, the Administrative Agent shall,
subject to Section 5.12(e), apply the amounts on deposit in the Non-U.S.
Administrative Agent Accounts first, to prepay Protective Advances made to the
Dutch Borrower, second, to prepay Revolving Loans made to the Dutch Borrower and
third, to cash collateralize in accordance with Section 2.05(i) outstanding LC




--------------------------------------------------------------------------------





Exposure attributable to Letters of Credit issued for the account of the Dutch
Borrower and, following such application thereof, shall remit the remaining
funds, if any, to the applicable Non-U.S. Loan Party;
provided, in each case, that upon the occurrence and during the continuance of
an Event of Default such funds may be applied as provided in Section 2.17(b) if
so determined as provided in such Section (and, pending such application, may be
held as cash collateral). Each Borrower hereby directs the Administrative Agent
to apply its funds as so specified and authorizes the Administrative Agent to
determine the order of application of such funds as among the individual
Borrowings and LC Exposures of such Borrower. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in such
Borrowing.
SECTION 2.10.    Prepayment of Loans. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(b)    In the event and on each occasion that (i) the Aggregate Revolving
Exposure exceeds the lesser of (A) the sum of (x) the Aggregate Borrowing Base
then in effect and (y) the Protective Advance Exposure and (B) the Aggregate
Commitment then in effect or (ii) the U.S. Revolving Exposure exceeds the sum of
(x) the U.S. Borrowing Base and (y) the aggregate principal amount of
outstanding Protective Advances made to the Company, the Borrowers shall prepay
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.05(i))
in an aggregate amount sufficient to eliminate such excess.
(c)    The applicable Borrower shall give the Administrative Agent prior notice
of any optional or mandatory prepayment hereunder by telephone (confirmed by
hand delivery, facsimile or electronic transmission of a “pdf” or similar copy),
which notice, in the case of any optional prepayment, must be given (i) in the
case of prepayment of a Eurocurrency Revolving Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
1:00 p.m., New York City time, on the date of prepayment (which shall be a
Business Day) or (iii) in the case of prepayment of a Protective Advance, not
later than 1:00 p.m., New York City time, on the date of prepayment (which shall
be a Business Day). Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each such Borrowing or portion thereof to be prepaid and, in the case
of a mandatory prepayment, a reasonably detailed calculation of the amount of
such prepayment; provided that a notice of optional prepayment of any Borrowings
may state that such notice is conditioned upon the occurrence of one or more
events specified therein, in which case such notice may be revoked by the
applicable Borrower (by notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Protective Advances), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
SECTION 2.11.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the daily unused amount of the Commitment of
such Lender during the period from and including the




--------------------------------------------------------------------------------





date hereof to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the first Business Day
following the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Protective Advance Exposure of such Lender shall be disregarded
for such purpose).
(b)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit issued for the account of such Borrower, which shall accrue at
the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the daily amount of such Lender’s LC Exposure
attributable to such Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure attributable to such Letters of Credit, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at 0.125% per annum on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank for the account of such Borrower (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to such Letters of Credit, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank for the account of such
Borrower or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION 2.12.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Protective Advance) shall bear interest at the Alternate Base
Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate




--------------------------------------------------------------------------------





per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section and
interest accrued on Protective Advances shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing
shall be continued as an ABR Borrowing, and (ii) any Borrowing Request for a
Eurocurrency Borrowing shall be treated as a request for an ABR Borrowing.
SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or Issuing Bank;
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or




--------------------------------------------------------------------------------





(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
advances, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan (or of maintaining its obligation to make any Loan), to increase the
cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount), then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of or the Loans made by, or participations in Letters
of Credit or Protective Advances held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender or Issuing Bank, the Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day




--------------------------------------------------------------------------------





of the Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by a Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including any “floor” applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate such Lender would bid if it were to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the applicable Borrower and setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.
SECTION 2.16.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall severally and
not jointly indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the applicable Borrower by a
Lender (with a copy to the




--------------------------------------------------------------------------------





Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by a Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S.




--------------------------------------------------------------------------------





Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L‑3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and




--------------------------------------------------------------------------------





withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Additional Dutch Withholding Tax Matters. Each Lender and the Dutch
Borrower shall cooperate in completing any procedural formalities necessary for
the Dutch Borrower to obtain authorization to make such payment without
withholding or deduction for Taxes imposed under the laws of the Netherlands.
Each Lender shall notify the Dutch Borrower and the Administrative Agent if such
Lender determines in its sole discretion that it ceases to be entitled to claim
the benefits of an income tax treaty to which the Netherlands is a party with
respect to payments made by the Dutch Borrower hereunder.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph, the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    Defined Terms. For purposes of this Section, the term “Lender” shall
include any Issuing Bank and the term “applicable law” shall include FATCA.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15, 2.16




--------------------------------------------------------------------------------





and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in U.S. dollars.
(b)    Any proceeds of, or any collection from or other realization upon, any
Collateral received by the Administrative Agent (i) not constituting either (A)
a specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the applicable Borrower),
(B) a mandatory prepayment (which shall be applied in accordance with Section
2.10) or (C) amounts to be applied from the Administrative Agent Accounts during
a Cash Dominion Period (which shall be applied in accordance with Section
2.09(d)) or (ii) at a time when an Event of Default has occurred and is
continuing if the Administrative Agent so elects or the Required Lenders so
direct, and at all times after the exercise of remedies against the Collateral
by the Administrative Agent, shall be applied ratably in the following order
(the amounts so applied pursuant to any clause set forth below to be distributed
among the Persons entitled thereto pursuant to such clause pro rata in
accordance with the aggregate unpaid amounts referred to in such clause owed to
them on the date of any such distribution):
first, to pay any fees, indemnities, expense reimbursements and other amounts
then due to the Administrative Agent, the Co-Agent and the Issuing Banks (in
their capacity as such) under the Loan Documents (other than principal,
interest, any reimbursement of an LC Disbursement, any Secured Cash Management
Services Obligations or any Secured Hedging Obligations);
second, to pay any indemnities and expense reimbursements then due to the
Lenders under the Loan Documents (other than in connection with Secured Cash
Management Services Obligations or Secured Hedging Obligations);
third, to pay accrued but unpaid interest on the Protective Advances;
fourth, to pay the principal of the Protective Advances;
fifth, to pay accrued but unpaid interest on the Revolving Loans and any fees
then due to the Lenders;
sixth, to pay the principal of the Revolving Loans, unreimbursed LC
Disbursements and (in each case up to but not in excess of the amount of the
Designated Pari Obligations Reserve, as the case may be, most recently
established in respect thereof) of any Secured Cash Management Services
Obligations arising under any Designated Pari Cash Management Services Agreement
or any Secured Hedging Obligations arising under any Designated Pari Hedging
Agreement;
seventh, to the extent not covered by clause sixth above, to pay to the
Administrative Agent an amount equal to 105% of the aggregate LC Exposure, to be
held as cash collateral for such Loan Document Obligations,
eighth, to pay all Secured Cash Management Services Obligations and all Secured
Hedging Obligations that, in each case, are not covered under clause sixth
above, up to the amount most recently provided to the Administrative Agent
pursuant to Section 2.21, and




--------------------------------------------------------------------------------





ninth, to the payment of any other Secured Obligation due to the Administrative
Agent, the Co-Agent, any Issuing Bank, any Lender or any other Secured Party.
Notwithstanding the foregoing, (i) no amount received from any Subsidiary Loan
Party shall be applied to any Excluded Swap Obligation of such Subsidiary Loan
Party, (ii) application of cash collateral deposited in respect of LC Exposure
to other Secured Obligations shall be subject to the consent of the Issuing
Banks to the extent required under Section 2.05(i), (iii) any such application
of proceeds of, or any collection from or other realization upon, Collateral of
any U.S. Loan Party shall be made solely to the Secured Obligations of the U.S.
Loan Parties (disregarding, for this purpose, any such Secured Obligations
arising as a result of any Guarantee of the Secured Obligations of any Non-U.S.
Loan Party), until all such Secured Obligations of the U.S. Loan Parties of all
types are paid in full, prior to application to any Secured Obligations of any
Non-U.S. Loan Parties and (iv) any such application of proceeds of, or any
collection from or other realization upon, Collateral of any Non-U.S. Loan Party
shall be made solely to the Secured Obligations of the Non-U.S. Loan Parties.
The Administrative Agent shall have absolute discretion as to the time of
application of any such payments and proceeds in accordance with this Agreement.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Protective Advances
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Protective Advances and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall notify the Administrative Agent of such fact and shall purchase (for cash
at face value) participations in the Revolving Loans and participations in LC
Disbursements and Protective Advances of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Revolving Loans and participations in LC Disbursements and Protective
Advances; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Protective Advances to any Person
that is an Eligible Assignee. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.




--------------------------------------------------------------------------------





(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(b), 2.05(d), 2.05(f), 2.06(b), 2.16(e), 2.17(d)
and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Company) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(b)    If (i) any Lender requests compensation under Section 2.14, (ii) a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.16, (iii) any Lender has become a Defaulting Lender or (iv) any
Lender has failed to consent to a proposed amendment, waiver, discharge or
termination that under Section 9.02 requires the consent of all the Lenders (or
all the affected Lenders or Supermajority Lenders) and with respect to which the
Required Lenders shall have granted their consent, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which may
be another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent and each Issuing Bank, which consent shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Protective Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (in the case of
such principal and accrued interest and fees) or the applicable Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected




--------------------------------------------------------------------------------





pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
SECTION 2.19.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(b)    the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders, the Supermajority
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof;
(c)    if any Protective Advance Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
(i)    the Protective Advance Exposure (other than any portion thereof with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.04(b)) and LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.05(d) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures after giving effect to such reallocation would not exceed
the sum of all Non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Protective Advance Exposure (other than any portion thereof
referred to in the parenthetical in such clause (i)) that has not been
reallocated and (B) second, cash collateralize in accordance with the procedures
set forth in Section 2.05(i) for the benefit of the Issuing Banks the portion of
such Defaulting Lender’s LC Exposure (other than any portion thereof referred to
in the parenthetical in such clause (i)) that has not been reallocated for so
long as such LC Exposure is outstanding;
(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(b) shall be adjusted to give effect to such
reallocation; and




--------------------------------------------------------------------------------





(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, (i) no Issuing Bank shall
be required to issue, amend, renew or extend any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be fully covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral provided by a Borrower in accordance with Section
2.19(c) and (ii) participating interests in any newly made Protective Advance or
in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with a Borrower or such Lender satisfactory
to such Issuing Bank to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Protective Advance
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.20.    Incremental Commitments. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment of Incremental Commitments, provided that the aggregate amount of
all the Incremental Commitments established hereunder shall not exceed
US$50,000,000 during the term of this Agreement. Each such notice shall specify
(i) the date on which the Company proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days (or
such shorter period as may be acceptable to the Administrative Agent) after the
date on which such notice is delivered to the Administrative Agent, and (ii) the
amount of the Incremental Commitments being requested (it being agreed that (x)
any Lender approached to provide any Incremental Commitment may elect or
decline, in its sole discretion, to provide such Incremental Commitment and (y)
any Person that the Company proposes to become an Incremental Lender, if such
Person is not then a Lender, must be an Eligible Assignee and must be approved
by the Administrative Agent and each Issuing Bank (such approval not to be
unreasonably withheld or delayed)).
(b)    The terms and conditions of any Incremental Commitment and the Loans and
other extensions of credit to be made thereunder shall be identical to those of
the Commitments and the Loans and other extensions of credit made thereunder;
provided that, if the Company determines to increase the interest




--------------------------------------------------------------------------------





rate or fees payable in respect of Incremental Commitments or Loans and other
extensions of credit made thereunder, such increase shall be permitted if the
interest rate or fees payable in respect of the other Commitments or Loans and
other extensions of credit made thereunder, as applicable, shall be increased to
equal such interest rate or fees payable in respect of such Incremental
Commitments or Loans and other extensions of credit made thereunder, as the case
may be.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrowers, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans and issuance of
Letters of Credit thereunder to be made on such date, (ii) on the date of the
effectiveness thereof the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (iii) the Borrowers shall make
any payments required to be made pursuant to Section 2.15 in connection with
such Incremental Commitments and the related transactions under this Section and
(iv) the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction. Each
Incremental Facility Agreement may, without the consent of any Lender (but with
the consent of the Company), effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender, if not already a Lender, shall be deemed to
be a “Lender” hereunder, and henceforth shall be entitled to all the rights of,
and benefits accruing to, Lenders hereunder and shall be bound by all
agreements, acknowledgements and other obligations of Lenders hereunder and
under the other Loan Documents, (ii) such Incremental Commitment shall
constitute (or, in the event such Incremental Lender already has a Commitment,
shall increase) the Commitment of such Incremental Lender and (B) the Aggregate
Commitment shall be increased by the amount of such Incremental Commitment, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Commitment”. For the avoidance of doubt,
upon the effectiveness of any Incremental Commitment, the Revolving Exposures
and the Applicable Percentages of all the Lenders shall automatically be
adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Commitments, (i) the
aggregate outstanding principal amount of the Revolving Loans made to each
Borrower (the “Existing Revolving Borrowings” of such Borrower) immediately
prior to the effectiveness of such Incremental Commitments shall be deemed to be
repaid, (ii) each Incremental Lender that shall have had a Commitment prior to
the effectiveness of such Incremental Commitments shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Incremental Commitments) multiplied
by (2) the aggregate amount of the Resulting Revolving Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Incremental Commitments) multiplied by (2) the aggregate amount of the Existing
Revolving Borrowings, (iii) each Incremental Lender that shall not have had a
Commitment prior to the effectiveness of such Incremental Commitments shall pay
to Administrative Agent in same day funds an amount equal to the




--------------------------------------------------------------------------------





product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Commitments) multiplied by
(2) the aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference between (A) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, and (B) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Incremental Commitments, each Borrower shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings” of such Borrower) in
an aggregate amount equal to the aggregate amount of such Borrower’s Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered by such Borrower to the Administrative Agent in
accordance with Section 2.03 (and such Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Commitments) and (vii) each Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings of such Borrower. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the applicable Borrower pursuant to the provisions of
Section 2.15 if the date of the effectiveness of such Incremental Commitments
occurs other than on the last day of the Interest Period relating thereto.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Applicable
Percentages of the Lenders after giving effect thereto and of the payments
required to be made pursuant to Section 2.20(e).
SECTION 2.21.    Secured Cash Management Services Obligations and Secured
Hedging Obligations. In addition to the notice and information required by the
definition of Secured Cash Management Services Agreement or Secured Hedging
Agreement, each Lender and each Affiliate thereof holding any Secured Cash
Management Services Obligations or Secured Hedging Obligations is authorized
from time to time to deliver to the Administrative Agent and the Co-Agent, and
each of the Administrative Agent and the Co-Agent is authorized (but shall not
be required) from time to time to request from any such Lender or Affiliate
thereof, a summary of the amounts due or to become due in respect of any Secured
Cash Management Services Agreement or Secured Hedging Agreement. The
Administrative Agent and the Co-Agent shall be entitled to use the most recent
information provided to it in determining the amount of any Designated Pari
Obligations Reserve or the amounts to be applied in respect of any Secured Cash
Management Services Obligations or Secured Hedging Obligations pursuant to
Section 2.17(b).
SECTION 2.22.    Dutch Borrower Agent. The Dutch Borrower hereby irrevocably
appoints the Company as its representative and agent for all purposes of this
Agreement and the other Loan Documents, including (a) the giving and receipt of
notices (including any Borrowing Request, any Interest Election Request, any
request for a Letter of Credit, delivery or receipt of Communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
requests for waivers, amendments or other modifications of the Loan Documents
(including in respect of compliance with covenants)), (b) the execution and
delivery of all documents, instruments and certificates contemplated herein
(other than execution and delivery of any Loan Document or other binding
contract (but not, for the avoidance of doubt, any Borrowing Request, Interest
Election Request or any request for a Letter of Credit), or any amendment,
waiver or other modification of any Loan Document or other binding contract to
which the Dutch Borrower is a party) and




--------------------------------------------------------------------------------





(c) all other dealings with the Administrative Agent, the Co-Agent, any Issuing
Bank or any Lender (other than execution and delivery of any Loan Document or
other binding contract (but not, for the avoidance of doubt, any Borrowing
Request, Interest Election Request or any request for a Letter of Credit), or
any amendment, waiver or other modification of any Loan Document or other
binding contract to which the Dutch Borrower is a party), and the Dutch Borrower
releases the Company from any restrictions on representing several Persons and
self-dealing under any applicable law. The Company hereby accepts such
appointment as representative and agent of the Dutch Borrower. Notwithstanding
any other provision of this Agreement or any other Loan Document:
(i)    the Administrative Agent, the Co-Agent, the Issuing Banks and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or Communication (including any Borrowing Request or any Interest
Election Request) delivered on behalf of the Dutch Borrower by the Company;
(ii)    the Administrative Agent, the Co-Agent, the Issuing Banks and the
Lenders may give any notice to or make any other Communication with the Dutch
Borrower hereunder or under any other Loan Document to or with the Company;
(iii)    the Dutch Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Company
(other than the execution and delivery of any Loan Document or any amendment,
waiver or other modification of any Loan Document to which the Dutch Borrower is
a party) shall be binding upon and enforceable against it.
ARTICLE III
Representations and Warranties
Each of the Company and the Dutch Borrower represents and warrants to the
Lenders that:
SECTION 3.01.    Organization; Powers. The Company and each Subsidiary is duly
formed, incorporated or organized, as applicable, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of formation, incorporation or
organization outside the United States of America) under the laws of the
jurisdiction of its formation, incorporation or organization, as applicable, has
all requisite corporate or other organizational power and authority and all
material Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action and, if required, stockholder or other
equityholder action of each Loan Party. This Agreement has been duly executed
and delivered by each of the Company and the Dutch Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Company, the Dutch Borrower or such Loan Party, as the case
may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, winding-up or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.




--------------------------------------------------------------------------------





SECTION 3.03.    Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the charter, by-laws or other organizational or constitutional documents
of the Company or any Subsidiary, (d) will not violate or result (alone or with
notice or lapse of time, or both) in a default under any agreement or instrument
binding upon the Company or any Subsidiary or any of their assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Company or any Subsidiary, or give rise to a right of, or result in,
any termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to the extent that the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the Company or any Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)  The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, redeemable convertible preferred
stock and stockholders’ equity (deficit) and cash flows as of and for the fiscal
year ended December 31, 2015, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent registered public accounting firm. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.
(a)    Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Memorandum, after giving effect
to the Transactions, neither the Company nor any Subsidiary has, as of the
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses.
(b)    Since December 31, 2015, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, results of operations, assets, liabilities or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) The Company and each Subsidiary has (i) good
and marketable title to (in the case of fee interests in real property), (ii)
valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in Intellectual Property) and (iv) good and marketable title to (in
the case of all other personal property) all of their assets reflected in the
financial statements referred to in Section 3.04(a) or, after the first delivery
thereof, in the consolidated financial statements of the Company most recently
delivered pursuant to Section 5.01, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted by this Agreement and except for Liens permitted under
Section 6.02 and defects that, individually or in the aggregate, do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Company or any
Subsidiary.
(b)    The Company and each Subsidiary owns, or is licensed to use, all
Intellectual Property that is necessary for the conduct of its business as
currently conducted, and proposed to be conducted, and without conflict with the
rights of any other Person, except to the extent any such conflict, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Intellectual




--------------------------------------------------------------------------------





Property used by the Company or any Subsidiary in the operation of its business
infringes upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No claim or litigation regarding any
Intellectual Property owned or used by the Company or any Subsidiary is pending
or, to the knowledge of the Company or any Subsidiary, threatened against the
Company or any Subsidiary that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company or any Subsidiary,
threatened in writing against or affecting the Company or any Subsidiary that
(i) would reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect or (ii) involve any of the Loan Documents or the
Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with Governmental Approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07.    Compliance with Laws and Agreements. The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all agreements and other
instruments binding upon it or its property, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.08.    Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where (a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Events have occurred or are reasonably expected
to occur that could, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
US$25,000,000 the fair value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date or dates of the most recent financial statements
reflecting such amounts, exceed by more than US$25,000,000 the fair value of the
assets of all such underfunded Plans.




--------------------------------------------------------------------------------





SECTION 3.11.    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
Schedule 3.11 sets forth, as of the Effective Date, the name and jurisdiction of
formation, incorporation or organization of, and the percentage of each class of
Equity Interests owned by the Company or any Subsidiary in, (a) each Subsidiary
and (b) each joint venture in which the Company or any Subsidiary owns any
Equity Interests, and identifies each Designated Subsidiary and each Material
Subsidiary. The Equity Interests in each Subsidiary have been duly authorized
and validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 3.11, as of the Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Company or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary to any Person other than the Company or a
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary. As of the Effective Date,
neither the Company nor any Subsidiary have any outstanding Disqualified Equity
Interests.
SECTION 3.12.    Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of the Company and the Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid.
SECTION 3.13.    Solvency.  Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Guarantee
Agreement, (a) the fair value of the assets of the Company and the Subsidiaries,
taken together on a consolidated basis, will exceed their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis, (b) the present
fair saleable value of the assets of the Company and the Subsidiaries, taken
together on a consolidated basis, will be greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, on a consolidated basis, as such debts
and other liabilities become absolute and matured, (c) the Company and the
Subsidiaries, taken together on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and liabilities become absolute and matured and (d) the
Company and the Subsidiaries, taken together on a consolidated basis, will not
have unreasonably small capital, on a consolidated basis, with which to conduct
the business in which they are engaged, as such business is conducted at the
time of and is proposed to be conducted following the making of such Loan. For
purposes of this paragraph, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under GAAP).
SECTION 3.14.    Disclosure. The Company and the Dutch Borrower have disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Company or any Subsidiary is subject, and all other matters known
to the Company or any Subsidiary, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. Neither the
Confidential Information Memorandum nor any of the other reports, financial
statements, certificates or other written or formally presented (such as in due
diligence calls) information (other than information of a general economic
nature and general information about the Company’s industry) furnished by or on
behalf of the Company or any Subsidiary to the Administrative Agent, the
Co-Agent, any Arranger or any Lender in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder, when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to forecasts,
projected financial information and other forward-looking information, each of
the Company and the Dutch Borrower represents only that




--------------------------------------------------------------------------------





such information was prepared and made in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if furnished prior to the Effective Date, as of the Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material and that other forward-looking
information is inherently susceptible to uncertainty and changes in
circumstances).
SECTION 3.15.    Inventory Vendor Purchase Agreements; Intercompany Inventory
Title Transfer Agreements. (a) Schedule 3.15(a) sets forth, as of the Effective
Date, each Material Inventory Vendor Purchase Agreement. The Company and the
Dutch Borrower have delivered to the Administrative Agent a complete and correct
copy of each such Material Inventory Vendor Purchase Agreement, including
complete and correct copies of all schedules, exhibits and annexes thereto that
are in effect as of the Effective Date and a sample purchase order and a sample
invoice thereunder.
(b)    Schedule 3.15(b) sets forth, as of the Effective Date, each Intercompany
Inventory Title Transfer Agreement. The Company and the Dutch Borrower have
delivered to the Administrative Agent a complete and correct copy of each such
Intercompany Inventory Title Transfer Agreement, including complete and correct
copies of all schedules, exhibits and annexes thereto that are in effect as of
the Effective Date.
SECTION 3.16.    Collateral Matters. (a) The U.S. Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the U.S. Collateral Agreement will
constitute a perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the
U.S. Collateral Agreement will constitute a perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.
(b)    Upon the recordation of the U.S. IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the U.S. Collateral
Agreement will constitute a perfected security interest in all right, title and
interest of the Loan Parties in the Intellectual Property constituting
Collateral (as defined in the U.S. Collateral Agreement) in which a security
interest may be perfected by filing in the United States of America, in each
case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Effective Date).
(c)    Each Security Document, other than any Security Document referred to in
the preceding paragraphs of this Section, upon execution and delivery thereof by
the parties thereto and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral subject thereto, and
will constitute a perfected security interest in all right,




--------------------------------------------------------------------------------





title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02.
SECTION 3.17.    Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement, any other Loan Document or any other
agreement to which any Lender or Affiliate of a Lender is party will at any time
be represented by margin stock.
SECTION 3.18.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company and the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and the Subsidiaries and their respective officers and employees (with
respect to the business of the Company and the Subsidiaries) and, to the
knowledge of the Company and the Dutch Borrower, their directors and agents
(with respect to the business of the Company and the Subsidiaries), are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company or any Subsidiary being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company or the Dutch Borrower, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The Transactions will not violate
any Anti-Corruption Law or applicable Sanctions.
SECTION 3.19.    Choice of Law Provisions. The choice of law provisions set
forth in Section 9.09 are legal, valid and binding under the laws of the
Netherlands and each other jurisdiction in which any Non-U.S. Loan Party is
organized, and neither the Company nor the Dutch Borrower knows of any reason
why the courts of the Netherlands or any such other jurisdiction will not give
effect to the choice of law of the State of New York as the proper law. The
Dutch Borrower has the legal capacity to sue and be sued in its own name under
the laws of the Netherlands and each other Non-U.S. Loan Party has the legal
capacity to sue and be sued in its own name under the laws of its jurisdiction
of formation, incorporation or organization, as applicable. Each of the Non-U.S.
Loan Parties has the power to submit, and has irrevocably submitted, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and such irrevocable
submission and the waiver by each Non-U.S. Loan Party of any immunity and any
objection to the venue of the proceedings in such Federal or State court are
legal, valid and binding obligations of such Non-U.S. Loan Party, and neither
the Company nor the Dutch Borrower knows of any reason why the courts of the
Netherlands or any other jurisdiction where any Non-U.S. Loan Party is organized
would not give effect to such submission and waivers. Each Non-U.S. Loan Party
has validly and irrevocably appointed the Authorized Agent as its authorized
agent for the purpose described in Section 9.09. Service of process in the
manner set forth in Section 9.09(b) will be effective to confer valid personal
jurisdiction over each Non-U.S. Loan Party, and the courts of the jurisdiction
of formation, incorporation or organization, as applicable, of such Non-U.S.
Loan Party will recognize as valid and final, and will enforce, any final and
conclusive judgment against such Non-U.S. Loan Party obtained in any such
Federal or State court arising out of or in relation to the obligations such
Non-U.S. Loan Party under the Loan Documents. The representations set forth in
this Section are subject to applicable bankruptcy, insolvency,




--------------------------------------------------------------------------------





reorganization, moratorium, winding-up or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
SECTION 3.20.    No Immunity. Each Non-U.S. Loan Party is subject to civil and
commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party, and the execution, delivery and
performance by such Non-U.S. Loan Party of this Agreement and any other Loan
Documents to which it is a party constitute and will constitute private and
commercial acts and not public or governmental acts. None of the Non-U.S. Loan
Parties or any of their properties has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Non-U.S. Loan Party is formed,
incorporated or organized, as applicable, in respect of its obligations under
this Agreement or any other Loan Documents to which it is a party.
SECTION 3.21.    Proper Form; No Recordation. This Agreement and each other Loan
Document are in proper legal form under the laws of the jurisdiction in which
each Non-U.S. Loan Party that is a party thereto is formed, incorporated or
organized, as applicable, for the enforcement thereof against such Non-U.S. Loan
Party under the laws of such jurisdiction and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement and such
other Loan Document, provided that, with respect to enforceability or
admissibility in evidence, this Agreement or such other Loan Document may have
to be translated into the official language of the relevant jurisdiction at the
time of the enforcement or admission thereof, as applicable. It is not
necessary, in order to ensure the legality, validity, enforceability, priority
or admissibility in evidence of this Agreement or any other Loan Document, that
(a) this Agreement or any other Loan Document be filed, registered or recorded
with, or executed or notarized before, any court or other Governmental Authority
in the jurisdiction in which any Non-U.S. Loan Party that is a party thereto is
formed, incorporated or organized, as applicable, other than (i) any filing,
registration or recording in connection with the perfection of Liens granted
under the Security Documents, (ii) any filing, registration or recording that is
not required to be made until enforcement of the applicable Loan Document, and
(iii) any filing, registration, recording or notarization that is set forth on
Schedule 3.21 or that is expressly referred to in any Loan Document executed and
delivered by the parties thereto after the date hereof, or (b) any registration
charge or stamp or similar tax be paid on or in respect of this Agreement or any
such other Loan Document.
SECTION 3.22.    Ranking of Obligations. The Obligations of each Non-U.S. Loan
Party rank at least equally with all of the unsubordinated Indebtedness of such
Non-U.S. Loan Party, except liabilities mandatorily (and not consensually)
preferred by law, and ahead of all subordinated indebtedness, if any, of such
Non-U.S. Loan Party.
SECTION 3.23.    Centre of Main Interest. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, as amended,
each Loan Party formed, incorporated or organized, as applicable, under the laws
of the country that is a member of the European Union has its centre of main
interests (as that term is used in Article 3(1) therein) situated in its
jurisdiction of incorporation.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):




--------------------------------------------------------------------------------





(a)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or electronic transmission of a “pdf” copy of a signature
by such party of a counterpart hereof) that such party has signed a counterpart
of this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Fenwick & West LLP, United States
counsel for the Company, (ii) Loyens & Loeff N.V., Dutch counsel for the
Administrative Agent and the Arrangers, (iii) Mayer Brown JSM, Hong Kong counsel
for the Administrative Agent and the Arrangers, and (iv) Walkers, Cayman Islands
counsel, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
formation, incorporation, organization, existence and good standing of each Loan
Party, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming compliance with the conditions set forth in
the first sentence of paragraph (f) of this Section and paragraphs (a) and (b)
of Section 4.02.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including payment or
reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party
under the Engagement Letter or any Loan Document.
(f)    The Collateral and Guarantee Requirement shall have been satisfied,
subject to the final sentence of this Section. The Administrative Agent shall
have received a completed Perfection Certificate, dated the Effective Date and
signed by a Financial Officer of the Company, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, released.
(g)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and lender loss payee thereunder to the extent required under
Section 5.08.
(h)    The Lenders shall have received (i) the annual financial projections for
the Company and its consolidated Subsidiaries for the fiscal years 2016 through
2020 and (ii) the quarterly financial projections for the Company and its
consolidated Subsidiaries (including projections of the Aggregate Borrowing
Base, the U.S. Borrowing Base and the Non-U.S. Borrowing Base) for the fiscal
years 2016 and 2017.




--------------------------------------------------------------------------------





(i)    The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.
(j)    The Lenders shall have received a certificate, dated the Effective Date
and signed by the chief financial officer of the Company, as to the solvency of
the Loan Parties on a consolidated basis after giving effect to the
Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.
(k)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
(l)    The Lenders shall have received (i) a completed Borrowing Base
Certificate, which shall set forth information required therein as of February
29, 2016, and shall be dated the Effective Date and signed by a Financial
Officer of the Company, and (ii) the results of a field examination and
appraisal with respect to Accounts and Inventory of the U.S. Loan Parties and
the Dutch Borrower, in form and substance, and prepared by the Persons,
reasonably satisfactory to each of the Administrative Agent and the Co-Agent.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall have been satisfied (or waived in accordance
with Section 9.02) at or prior to 5:00 p.m., New York City time, on March 25,
2016 (and, in the event such conditions shall not have been so satisfied or
waived, the Commitments shall terminate at such time); provided, solely with
respect to the matters expressly identified in the Post-Closing Letter
Agreement, the satisfaction by the Loan Parties of the foregoing conditions
shall not be required on the Effective Date, and shall not be a condition to the
obligation of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder, but shall be required to be accomplished in
accordance with the Post-Closing Letter Agreement.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan), and of each Issuing Bank to issue, amend to increase the amount
thereof, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) the Aggregate Revolving Exposure will not exceed the lesser of
the Aggregate Commitment then in effect and the Aggregate




--------------------------------------------------------------------------------





Borrowing Base then in effect and (ii) the U.S. Revolving Exposure will not
exceed the U.S. Borrowing Base then in effect.
On the date of any Borrowing (other than a Protective Advance and other than any
conversion or continuation of any Loan) or the issuance, amendment to increase
the amount thereof, renewal or extension of any Letter of Credit, the Company or
the Dutch Borrower, as applicable, shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a), (b) and (c) of this
Section have been satisfied.
ARTICLE V
Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Dutch
Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company and the
Dutch Borrower will furnish to the Administrative Agent and, in the case of
Sections 5.01(e), 5.01(j) and 5.01(k), the Co-Agent, on behalf of each Lender:
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Company (or, so long as the Company shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Annual Report on Form 10-K of the Company for such fiscal year would be required
to be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available thereunder for the filing of such form), its
audited consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
prior fiscal year, all audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP or another independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification, exception or emphasis and without any qualification, exception or
emphasis as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company and
the Dutch Borrower (or, so long as the Company shall be subject to periodic
reporting obligations under the Exchange Act, by the date that the Quarterly
Report on Form 10-Q of the Company for such fiscal quarter would be required to
be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available thereunder for the filing of such form), its
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statement of operations for such fiscal quarter and the then
elapsed portion of the fiscal year and the related consolidated statements of
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of the Company as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such




--------------------------------------------------------------------------------





portion of the fiscal year in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of certain footnotes;
(c)    concurrently with each delivery of financial statements under clause (a)
or (b) above, as applicable, a completed Compliance Certificate signed by a
Financial Officer of the Company, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio for the
period of four consecutive fiscal quarters ending with the most recent period
covered by such financial statements (whether or not the Financial Covenant
Compliance Period shall then be in effect), (iii) unless otherwise disclosed in
the financial statements delivered pursuant to clause (a) or (b) above, stating
whether any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Company most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that, to the knowledge of such Financial Officer,
has had or could reasonably be expected to have a significant effect on the
calculation of the Fixed Charge Coverage Ratio or any other financial ratio
referred to in this Agreement or on the calculation of the Aggregate Borrowing
Base, the U.S. Borrowing Base or the Non-U.S. Borrowing Base, in each case,
specifying the nature of such change and, if known, the effect thereof on such
calculations, (iv) stating whether any other change in the historical accounting
practices, systems or reserves of the Company and the Subsidiaries has occurred
that, to the knowledge of such Financial Officer, has had or could reasonably be
expected to have a significant effect on the calculation of the Aggregate
Borrowing Base, the U.S. Borrowing Base or the Non-U.S. Borrowing Base, in each
case, specifying the nature of such change and the effect thereof on such
calculation, and (v) certifying that all notices required to be provided under
Sections 5.02, 5.03 and 5.04 have been provided;
(d)    as soon as available and in any event within 90 days of the beginning of
each fiscal year of the Company, a detailed consolidated budget for such fiscal
year (including a projected consolidated balance sheet and related projected
statements of income and cash flows as of the end of and for such fiscal year
and setting forth the material assumptions used for purposes of preparing such
budget) and promptly after the same become available, any significant revisions
to such budget;
(e)    as soon as available but in any event within 15 Business Days after (or,
during any Cash Dominion Period, on the Wednesday following) each Borrowing Base
Reporting Date, (i) a completed Borrowing Base Certificate calculating and
certifying the Aggregate Borrowing Base, the U.S. Borrowing Base, the Non-U.S.
Borrowing Base and the Excess Availability as of such Borrowing Base Reporting
Date, in each case signed by a Financial Officer of the Company and with such
supporting documentation with respect to the Aggregate Borrowing Base, the U.S.
Borrowing Base, the Non-U.S. Borrowing Base and the Excess Availability as is
contemplated thereby, and (ii) a Dutch Supplemental Security Agreement, executed
by the Dutch Borrower on its behalf and on behalf of the pledgee thereunder,
together with evidence that such Dutch Supplemental Security Agreement has been
provided to the Dutch tax authorities for registration, and, within five
Business Days after receipt of a registered copy of such Dutch Supplemental
Security Agreement from the Dutch tax authorities, a copy thereof;
(f)    on or prior to the times set forth therefor on Schedule 5.01(f), the
notices, the Security Documents or the other documents or instruments specified
on Schedule 5.01(f) as required to be delivered by any Loan Party (it being
agreed that (i) nothing in this clause (f) shall limit, modify or otherwise
affect any notice or other obligations of the Loan Parties set forth in the
Security Documents and (ii) Schedule 5.01(f) may be supplemented or otherwise
modified by the Administrative Agent




--------------------------------------------------------------------------------





and the Company in connection with any Non-U.S. Subsidiary becoming or ceasing
to be a Loan Party or the entry into any new Security Document);
(g)    within 90 days after the end of each fiscal quarter of the Company, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
the Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(i)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
(j)    (i) in the case of any Material Inventory Vendor Purchase Agreement with
a contract manufacturer or any Intercompany Inventory Title Transfer Agreement,
as promptly as practicable after, and in any event within 45 days after (or such
longer period, but not in excess of 90 days, as each of the Administrative Agent
and the Co-Agent may agree to in writing) and (ii) in the case of any other
Material Inventory Vendor Purchase Agreement, concurrently with the first
delivery of the Compliance Certificate under clause (c) above that is no less
than 45 days after the execution thereof by the Company or a Subsidiary, (A) the
Company or any Subsidiary having entered into any new Material Inventory Vendor
Purchase Agreement or Intercompany Inventory Title Transfer Agreement or (B) any
existing Material Inventory Vendor Purchase Agreement or Intercompany Inventory
Title Transfer Agreement having been amended, supplemented or otherwise modified
in any respect reasonably expected to be material to the interests of the
Lenders, but in any event including any modifications with respect to (x) the
governing law of any such agreement or any provisions thereof relating to
submission to jurisdiction, (y) the identity of the Persons that are party to
such agreement (including as a result of any assignment of rights or obligations
thereunder) or (z) the provisions thereof relating to the transfer of title
(including inclusion of any “retention of title” or “extended retention of
title” provisions), a written notice thereof, accompanied by a copy of the
applicable Material Inventory Vendor Purchase Agreement or Intercompany
Inventory Title Transfer Agreement or the applicable amendment, supplement or
other modification, certified by a Financial Officer of the Company as complete
and correct; and
(k)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent, the
Co-Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (h) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders




--------------------------------------------------------------------------------





have been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent or, with respect to information
delivered to it, the Co-Agent.
The Company represents and warrants that it files its consolidated financial
statements with the SEC and, accordingly, the Company hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and 5.01(b) and the Loan Documents available to Public Side
Lender Representatives and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities. The Company and the Dutch Borrower will not
request that any other material be posted to Public Side Lender Representatives
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute MNPI.
SECTION 5.02.    Notices of Material Events. The Company and the Dutch Borrower
will furnish to each of the Administrative Agent and the Co-Agent, promptly
after any Financial Officer or other officer of the Company or the Dutch
Borrower obtains knowledge thereof (including, where relevant, the effect
thereof), written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary,
or any adverse development in any such pending action, suit or proceeding not
previously disclosed in writing by the Company or the Dutch Borrower to the
Administrative Agent, the Co-Agent and the Lenders, that in each case could
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount of
US$25,000,000 or more;
(d)    the occurrence of any event or condition that has resulted, or could
reasonably be expected to result, in any significant portion of Eligible
Accounts, Eligible Inventory or Eligible In-Transit Inventory reflected on the
Borrowing Base Certificate then most recently delivered pursuant to
Section 5.01(e) (or, prior to the first such delivery, the Borrowing Base
Certificate referred to in Section 4.01) ceasing to qualify as Eligible
Accounts, Eligible Inventory or Eligible In-Transit Inventory (including any
such lapse in qualification as a result of any sale, transfer or other
disposition of assets, but excluding any such lapse in qualification as a result
of a sale of Eligible Inventory to customers in the ordinary course of business
or collection of Eligible Accounts or as a result of any determination with
respect to eligibility for the Aggregate Borrowing Base, the U.S. Borrowing Base
or the Non-U.S. Borrowing Base made by the Administrative Agent or the Co-Agent
in its Permitted Credit Judgment in accordance with the terms hereof);
(e)    any casualty or other insured damage to any material portion of the
Collateral;
(f)    the occurrence of, or receipt by the Company or any Subsidiary of a
written notice claiming the occurrence of, any material breach or default by the
Company or any Subsidiary under any lease or other agreement relating to any
location leased by the Company or any Subsidiary, or




--------------------------------------------------------------------------------





any third party warehouse, fulfillment center, distribution center or other
bailee arrangement, in each case on, in or with which any material portion of
the Inventory is located; and
(g)    any other development that has resulted, or would reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03.    Additional Subsidiaries. If any Subsidiary is formed or
acquired after the Effective Date, or any Subsidiary becomes a Designated
Subsidiary, the Company will, as promptly as reasonably practicable, and in any
event within 30 days (60 days in the case of any Non-U.S. Subsidiary) (or, in
each case, such longer period as the Administrative Agent may agree to in
writing), notify the Administrative Agent thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Designated Subsidiary) and with respect to any Equity Interests in or
Indebtedness of such Subsidiary owned by any Loan Party.
SECTION 5.04.    Information Regarding Loan Parties. (a) The Company and the
Dutch Borrower will furnish to the Administrative Agent prompt written notice of
(i) any change in the legal name of any Loan Party, as set forth in its
formation, incorporation or organizational documents, (ii) any change in the
jurisdiction of formation, incorporation or organization or the legal form of
any Loan Party (including as a result of any merger or consolidation), (iii) any
change in the location of the chief executive office or the principal place of
business of any Loan Party or (iv) any change in the formation, incorporation or
organizational identification number of any Loan Party, if any, or, in the case
of any U.S. Loan Party, in the Federal Taxpayer Identification Number of such
U.S. Loan Party. The Company and the Dutch Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.
(b)    If the Company or the Dutch Borrower registers as a registered non-Hong
Kong company (as defined in the Companies Ordinance (Cap. 622 of the Laws of
Hong Kong)), it shall notify the Administrative Agent of such registration
within 14 days of such registration, and shall co-operate with the
Administrative Agent to ensure that the details of the applicable Security
Documents are registered, by or on behalf of the Administrative Agent, with the
Hong Kong Companies Registry within one month from the registration of the
Company or the Dutch Borrower, as applicable, as a registered non-Hong Kong
company.
SECTION 5.05.    Existence; Conduct of Business.  The Company and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business as currently conducted and as proposed to be conducted; provided that
this paragraph shall not prohibit any transaction permitted under Section 6.03,
6.04 or 6.05 and shall not require preservation of any right, license, permit,
privilege or franchise if the board of directors or senior management of the
Company shall have determined that the preservation thereof is no longer
desirable in the conduct of business of the Company and the Subsidiaries and the
loss thereof is not adverse in any material respect to the interests of the
Lenders.
SECTION 5.06.    Payment of Taxes. The Company and each Subsidiary will pay its
Tax liabilities before the same shall become delinquent or in default, except
where (a) (i) the validity or amount




--------------------------------------------------------------------------------





thereof is being contested in good faith by appropriate proceedings, (ii) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to make payment could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.07.    Maintenance of Properties. The Company and each Subsidiary will
keep and maintain all property necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and will take all actions reasonably necessary to protect its Intellectual
Property, in each case, to the extent that the failure to do so, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.08.    Insurance. The Company and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including marine cargo
and aircraft transportation insurance). Each such policy of liability, casualty
and business interruption insurance maintained by or on behalf of Loan Parties
shall (a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty and business interruption insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Secured Parties, as the lender loss payee thereunder and (c) provide for at
least 30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy; provided that the requirements of clauses (a), (b)
and (c) need not be satisfied with respect to (i) any insurance policy
maintained by any Non-U.S. Loan Party if the Administrative Agent shall have
determined, at the request of such Non-U.S. Loan Party, that such actions are
not customary for secured financings in the jurisdiction of formation,
incorporation or organization of such Non-U.S. Loan Party or (ii) any insurance
policy maintained by any Non-U.S. Loan Party (other than the Dutch Borrower) if,
and for so long as, the Administrative Agent, in consultation with the Company,
shall have determined that the cost or burden thereof shall be excessive in view
of the benefits to be obtained by the Lenders therefrom.
SECTION 5.09.    Books and Records; Inspection and Audit Rights; Field
Examinations and Appraisals. (a) The Company and each Subsidiary will keep
proper books of record and account in which full, true and correct entries in
accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. The Company and each
Subsidiary will permit the Administrative Agent, the Co-Agent or any Lender, and
any Person designated by any of the foregoing, upon reasonable prior notice,
(i) to visit and inspect its properties, (ii) to examine and make extracts from
its books and records and (iii) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such time or times as may
be reasonably requested by the Administrative Agent or the Co-Agent; provided
that field examinations and appraisals shall be limited as set forth in
paragraph (b) of this Section.
(b)    The Company and the Subsidiaries will permit the Administrative Agent or
the Co-Agent and any Persons designated by the Administrative Agent or the
Co-Agent (including any consultants, accountants and appraisers retained by the
Administrative Agent or the Co-Agent) to conduct (i) field examinations of the
books and records of the Company and the Subsidiaries relating to the Company’s
computation of the Aggregate Borrowing Base, the U.S. Borrowing Base or the
Non-U.S. Borrowing Base (or any component thereof) and the related reporting and
control systems and (ii) appraisals of the Inventory




--------------------------------------------------------------------------------





included in the Aggregate Borrowing Base, all at such time or times as may be
requested by the Administrative Agent or the Co-Agent in its Permitted Credit
Judgment; provided that, notwithstanding anything to the contrary in Section
9.03 or any other Loan Document, not more than (A) one field examination and two
appraisals, in each case, in any period of 12 consecutive months, (B) at any
time prior to June 30, 2017, one additional appraisal in respect of any
Inventory relating to drones and (C) one additional field examination and one
additional appraisal commenced within 12 months after any time when the Excess
Availability shall have been less than the greater of (x) US$50,000,000 and (y)
20% of the lesser of the Aggregate Commitment then in effect and the Aggregate
Borrowing Base then in effect for at least three consecutive Business Days shall
be at the expense of the Loan Parties; provided further that, notwithstanding
the foregoing, (1) any field examination or appraisal commenced at any time when
an Event of Default shall have occurred and be continuing shall be at the
expense of the Loan Parties, (2) in the event that the Company or any Subsidiary
shall have consummated an Acquisition, the Company may request that the
Administrative Agent conduct or cause to be conducted (and, reasonably promptly
upon such request, the Administrative Agent shall commence or cause to be
commenced) a field examination and an appraisal with respect to the Accounts and
Inventory acquired by the U.S. Loan Parties and the Dutch Borrower as a result
thereof, and any such field examinations and appraisals shall be at the expense
of the Loan Parties (and shall not count towards the limit set forth in the
immediately preceding proviso) and (3) in the event that any U.S. Loan Party or
the Dutch Borrower shall have commenced sales of any New Inventory, the Company
may request that the Administrative Agent cause to be conducted (and, reasonably
promptly upon such request, the Administrative Agent shall cause to be
commenced) an appraisal of such New Inventory of the U.S. Loan Parties and the
Dutch Borrower, and any such appraisals shall be at the expense of the Loan
Parties (and shall not count towards the limit set forth in the immediately
preceding proviso). For purposes of this paragraph, it is understood and agreed
that a single field examination or appraisal may be conducted at multiple
relevant sites and involve one or more Loan Parties and their assets. The
Company and the Dutch Borrower acknowledge that each of the Administrative Agent
and the Co-Agent, after exercising its rights under this Section, may prepare
and distribute to the Lenders certain Reports pertaining to the Loan Parties’
assets for internal use by the Administrative Agent, the Co-Agent and the
Lenders. The Co-Agent will provide written notice to, and consult with, the
Administrative Agent prior to requesting or commencing any field examination or
appraisal.
SECTION 5.10.    Compliance with Laws. The Company and each Subsidiary will
comply with all laws, including all orders of any Governmental Authority,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect policies and
procedures designed to ensure compliance by the Company and the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
SECTION 5.11.    Location of Inventory. The U.S. Loan Parties and the Dutch
Borrower shall maintain their Inventory (other than in-transit Inventory) solely
at one or more locations set forth on Schedule 5.11; provided that the U.S. Loan
Parties and the Dutch Borrower may also maintain their Inventory at any other
location so long as, with respect to each such other location, either (a) the
aggregate value of the Inventory of the U.S. Loan Parties and the Dutch Borrower
located at such location is less than US$150,000, (b) such location is not in an
Eligible Inventory Jurisdiction or (c) such location is in an Eligible Inventory
Jurisdiction and, within 30 days of the aggregate value of the Inventory of the
U.S. Loan Parties and the Dutch Borrower located at such location first
exceeding US$150,000, the Company shall have provided a written notice thereof
to each of the Administrative Agent and the Co-Agent, which notice (i) contains
all the information with respect to such location contemplated to be provided
with respect to a location by Schedule 5.11 (and, upon delivery of such notice,
Schedule 5.11 shall be deemed to have been amended to set forth each such newly
specified location) and (ii) in the case of any such location that is not owned
in fee




--------------------------------------------------------------------------------





by the U.S. Loan Parties or the Dutch Borrower, is accompanied by a copy of the
warehouse, fulfillment, distribution or other bailee agreement, if applicable,
governing the maintenance of Inventory by the applicable U.S. Loan Party or the
Dutch Borrower at such location.
SECTION 5.12.    Deposit Accounts. (a) The U.S. Loan Parties and the Dutch
Borrower (i) shall use commercially reasonable efforts to cause all the Account
Debtors on any and all Accounts of the U.S. Loan Parties or the Dutch Borrower
from time to time included in the Aggregate Borrowing Base (or any component
thereof) to make all payments and remittances with respect to such Accounts into
one or more Collection Accounts or Collection Lockboxes, (ii) shall cause (in
the case of Collection Accounts in existence on the Effective Date, within 180
days after the Effective Date) each Collection Account at all times to be solely
a collection account and shall not make any disbursements or other direct
payments therefrom and (iii) shall deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of its
receipt thereof, all cash, checks, drafts or other similar items of payment
received by it relating to or constituting payments or remittances with respect
to any of its Accounts from time to time included in the Aggregate Borrowing
Base (or any component thereof) into one or more Collection Accounts or
Collection Lockboxes in precisely the form in which they are received (but with
any endorsements of such Loan Party necessary for deposit or collection), and
until they are so deposited, shall hold such payments in trust for the benefit
of the Administrative Agent.
(b)    The Dutch Borrower shall use commercially reasonable efforts to establish
as promptly as practicable after the Effective Date (but in any event within 90
days after the Effective Date, or such longer period as the Administrative Agent
may agree to in writing) the Dutch Borrower U.K. Deposit Account.
Notwithstanding anything to the contrary contained herein, upon the commencement
and during the continuance of a Cash Dominion Period, the Administrative Agent
shall have the right to instruct, and upon receipt of a written request from the
Administrative Agent the Dutch Borrower shall use commercially reasonable
efforts to cause, all the Account Debtors on any and all Accounts of the Dutch
Borrower from time to time included in the Aggregate Borrowing Base (or any
component thereof) to make all payments and remittances with respect to such
Accounts directly into a Non-U.S. Administrative Agent Account and, subject to
Sections 2.09(d) and 5.12(c), the Administrative Agent shall cause the transfer,
at the end of each Business Day, of all funds on deposit therein or credited
thereto to the Dutch Borrower U.K. Deposit Account.
(c)    The Loan Parties shall use commercially reasonable efforts to ensure that
as promptly as practicable after the Effective Date (but in any event within 90
days after the Effective Date, or such longer period as the Administrative Agent
may agree to in writing) and at all times thereafter each depositary bank where
a Collection Account is maintained shall have entered into a Control Agreement
with respect to each such Collection Account. Each such Control Agreement shall
provide, among other things, that such depositary bank agrees, from and after
the receipt of a notice (an “Activation Notice”) from the Administrative Agent
(which Activation Notice may be given by the Administrative Agent at any time
that the Administrative Agent determines that a Cash Dominion Period has
commenced and is continuing, and shall be given by the Administrative Agent at
the written direction of the Required Lenders during any Cash Dominion Period),
to forward immediately all amounts in each Collection Account (net of any
customary minimum balance as may be required to be maintained in such Collection
Account by such depositary bank) to, in the case of any Collection Account of
any U.S. Loan Party, the U.S. Administrative Agent Account or, in the case of
any Collection Account of any Non-U.S. Loan Party, the Non-U.S. Administrative
Agent Account and to commence the process of daily sweeps from such Collection
Account into the U.S. Administrative Agent Account or the Non-U.S.
Administrative Agent Account, as the case may be. If any depositary bank shall
not have entered into (in the case of any Collection Account in existence on the
Effective Date, on or prior to the date that is 90 days after the Effective Date
(or such longer period as the Administrative Agent may agree to in writing)) a
Control Agreement with respect to any Collection Account, such Collection
Account




--------------------------------------------------------------------------------





shall be closed and all funds therein transferred to a deposit account with a
depositary bank that has entered into a Control Agreement for such deposit
account.
(d)    Any U.S. Loan Party may replace any U.S. Collection Account, or establish
any new U.S. Collection Account; provided, in each case, that each such
replacement or new U.S. Collection Account shall be subject to a Control
Agreement in favor of the Administrative Agent and shall otherwise meet the
requirements of this Section 5.12; provided further that in the case of any U.S.
Loan Party that was established or acquired after the Effective Date, the
requirements of this Section 5.12 shall be subject to the grace periods set
forth in the definition of the term “Collateral and Guarantee Requirement”.
(e)    All amounts deposited in any Administrative Agent Account shall be deemed
received by the Administrative Agent in accordance with Section 2.17 and may be
applied as set forth in Section 2.09(d) or 2.17(b), it being understood that in
no event shall any amount be required to be so applied unless and until such
amount shall have been credited in immediately available funds to an
Administrative Agent Account. Any amount so received in a currency other than
U.S. dollars may be converted to U.S. dollars in accordance with the
Administrative Agent’s customary practices.
(f)    The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each depositary bank that shall have
received an Activation Notice of any termination of a Cash Dominion Period. Any
amount received in an Administrative Agent Account at any time when no Cash
Dominion Period is continuing or all the Loan Document Obligations have been
paid in full shall be remitted to an account of the applicable Loan Party
designated by the Company.
(g)    Without the prior written consent of the Administrative Agent, no Loan
Party shall modify or amend the instructions pursuant to any of the Control
Agreements. So long as no Cash Dominion Period or Event of Default has occurred
or is continuing, each Loan Party shall, and the Administrative Agent hereby
authorizes each Loan Party to, enforce and collect all amounts owing on the
Inventory and Accounts and each Loan Party shall have sole control over the
manner of disposition of funds in the Collection Accounts; provided that such
authorization may, at the direction of the Administrative Agent, be terminated
upon the occurrence and during the continuance of any Cash Dominion Period or
Event of Default.
SECTION 5.13.    Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans will be used solely for (i) the payment of fees and expenses payable in
connection with the Transactions and (ii) working capital and other general
corporate purposes of the Company and the Subsidiaries, which may include
Acquisitions. Letters of Credit will be issued only for general corporate
purposes of the Company and the Subsidiaries incurred in the ordinary course of
business.
(b)    The Company and the Dutch Borrower will not request any Borrowing or
Letter of Credit, and the Company and the Dutch Borrower shall not use, and
shall procure that the Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or any Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.14.    Further Assurances. The Company, the Dutch Borrower and each
other Loan Party will execute any and all further documents, financing
statements, agreements and instruments,




--------------------------------------------------------------------------------





and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties (it being understood that, with respect to matters set forth in Section
5.03, the requirements of this Section shall be subject to the grace periods set
forth in Section 5.03). The Company and the Dutch Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
SECTION 5.15.    Post-Closing Matters. The Loan Parties shall satisfy each of
the requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement.
ARTICLE VI
Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Dutch
Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. Neither the Company nor any Subsidiary will
create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth on Schedule 6.01,
and Refinancing Indebtedness in respect thereof;
(c)    Indebtedness of the Company or any Subsidiary to the Company or any
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
to any Person other than the Company or any Subsidiary, (ii) any such
Indebtedness owing by any Loan Party to a Subsidiary that is not a U.S. Loan
Party shall be unsecured and subordinated in right of payment to the Loan
Document Obligations pursuant to the Global Intercompany Subordination
Agreement, (iii) any such Indebtedness owing to any Loan Party shall, to the
extent required by the term “Collateral and Guarantee Requirement”, be evidenced
by a promissory note that shall have been pledged pursuant to the applicable
Security Document and (iv) any such Indebtedness owing by any Subsidiary that is
not a Loan Party to any Loan Party shall be incurred in compliance with
Section 6.04;
(d)    Guarantees incurred in compliance with Section 6.04;
(e)    (i) Indebtedness of the Company or any Subsidiary (A) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost (including related fees) of acquiring, constructing or
improving such fixed or capital assets, or (B) assumed in connection with the
acquisition of any fixed or capital




--------------------------------------------------------------------------------





assets, provided, in the case of this clause (i), that at the time of incurrence
or assumption of such Indebtedness and after giving pro forma effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
then outstanding under this clause (i), together with the aggregate principal
amount of Refinancing Indebtedness then outstanding under clause (ii) below,
shall not exceed the greater of (x) US$25,000,000 and (y) 2.5% of Consolidated
Tangible Assets as of the last day of the period of four consecutive fiscal
quarters then most recently ended for which financial statements have been
delivered under Section 5.01(a) or 5.01(b) (or, prior to the first such
delivery, ended on December 31, 2015); and (ii) any Refinancing Indebtedness in
respect of any Indebtedness permitted under clause (i) above or under this
clause (ii);
(f)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by the Company or any Subsidiary in
connection with an acquisition of assets by the Company or such Subsidiary in an
Acquisition; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (ii) neither the Company nor any Subsidiary (other than such
Person or any special purpose merger Subsidiary with which such Person is merged
or consolidated or the Person that so assumes such Person’s Indebtedness) shall
Guarantee or otherwise become liable for the payment of such Indebtedness, and
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed US$25,000,000 at any time outstanding;
(g)    Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository, credit card, debit cards and cash
management services or in connection with any automated clearing-house transfers
of funds, overdraft or any similar services, in each case incurred in the
ordinary course of business;
(h)    Indebtedness in respect of letters of credit, bank guarantees,
performance bonds and similar instruments issued for the account of the Company
or any Subsidiary in the ordinary course of business supporting obligations
under (i) workers’ compensation, unemployment insurance, other social security
laws and health, disability or other employee benefits, (ii) casualty or
liability insurance and (iii) bids, trade contracts (other than for payment of
Indebtedness), leases, statutory obligations, obligations to customs
authorities, surety and appeal bonds, performance bonds and obligations of a
like nature;
(i)    Indebtedness in respect of letters of credit in currencies other than
U.S. dollars, or that are otherwise on terms, or securing obligations, or
payable in jurisdictions, for which Letters of Credit are not available
hereunder, provided that the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed US$5,000,000 at any time
outstanding;
(j)    Indebtedness of the Company or any Subsidiary in the form of purchase
price adjustments, earn-outs, non-competition agreements or other contingent
obligations incurred in connection with any Acquisition or other Investment
permitted by Section 6.04;
(k)    Indebtedness owed to current or former directors, officers or employees
of the Company or any Subsidiary (or their respective estates, heirs, family
members, spouses and former spouses, domestic partners and former domestic
partners or beneficiaries under their respective




--------------------------------------------------------------------------------





estates) to finance the purchase or redemption from such Persons of Equity
Interests in the Company permitted by Section 6.08(a);
(l)    Permitted Convertible Notes and any Refinancing Indebtedness in respect
thereof, provided that (i) at the time of the incurrence thereof and after
giving effect thereto, no Default shall have occurred and be continuing and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (l)
shall not exceed US$300,000,000 at any time outstanding; and
(m) (i) other Indebtedness, provided that at the time of incurrence of such
Indebtedness and after giving pro forma effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Tangible
Assets as of the last day of the period of four consecutive fiscal quarters then
most recently ended for which financial statements have been delivered under
Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, ended on
December 31, 2015); and (ii) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii).
SECTION 6.02.    Liens. Neither the Company nor any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of the Company or any Subsidiary existing on the
date hereof and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary, other than to
proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien, and (ii) such Lien shall
secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (other than by an amount not to exceed
interest, premiums and fees and expenses payable in connection with such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;
(d)    any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into the Company or a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (ii) such Lien
shall not apply to any other asset of the Company or any Subsidiary (other than,
in the case of any such merger or consolidation, the assets of any special
purpose merger Subsidiary that is a party thereto), other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Lien or becomes subject to such Lien pursuant to an
after-acquired property clause as in effect on the date of such acquisition or
the date such Person becomes a Subsidiary (or is so merged or consolidated), and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary (or is so
merged or consolidated), and any extensions, renewals and refinancings thereof




--------------------------------------------------------------------------------





that do not increase the outstanding principal amount thereof (other than by an
amount not to exceed interest, premiums and fees payable in connection with such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary (including pursuant to Capital Lease Obligations);
provided that (i) such Liens secure only Indebtedness permitted by
Section 6.01(e) and obligations relating thereto not constituting Indebtedness
and (ii) such Liens shall not apply to any other asset of the Company or any
Subsidiary, other than to proceeds and products of, and after-acquired property
that is affixed or incorporated into, the assets covered by such Lien; provided
further that individual financings of equipment or other fixed or capital assets
otherwise permitted to be secured hereunder provided by any Person (or its
Affiliates) may be cross-collateralized to other such financings provided by
such Person (or its Affiliates);
(f)    in connection with the sale, transfer or other disposition of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale,
transfer or other disposition pending the completion thereof;
(g)    in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary
or (ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational or constitutional documents of such Subsidiary or such other
Person or any related joint venture, shareholders or similar agreement;
(h)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition or other
transaction permitted hereunder;
(i)    any Lien on assets of any Non-U.S. Subsidiary that is not a Loan Party;
provided that (i) such Lien shall not apply to any Collateral or any other
assets of the Company, any U.S. Subsidiary (including any Equity Interests in
any Non-U.S. Subsidiary directly held by the Company or any U.S. Subsidiary) or
any Non-U.S. Loan Party and (ii) such Lien shall secure only Indebtedness or
other obligations of such Non-U.S. Subsidiary permitted hereunder;
(j)    (i) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of inventory or other goods in the ordinary
course of business and bailment arrangements entered into in the ordinary course
of business (excluding any general inventory financing) and permitted by this
Agreement and (ii) Liens arising by operation of law under Article 2 of the
Uniform Commercial Code (and any similar provision of any other requirement of
law) in favor of a seller or buyer of inventory or other goods;
(k)    Liens on specific items of inventory or other goods and proceeds thereof
securing obligations in respect of documentary letters of credit issued to
facilitate the purchase, shipment or storage of such inventory or such other
goods;
(l)    any Lien in favor of the Company or any Subsidiary, other than (i) Liens
on assets of any U.S. Loan Party in favor of a Subsidiary that is not a U.S.
Loan Party and (ii) Liens on assets of any Non-U.S. Loan Party in favor of a
Subsidiary that is not a Loan Party or in favor of the Hong Kong Guarantor;




--------------------------------------------------------------------------------





(m)    (i) deposits made in the ordinary course of business to secure
obligations to insurance carriers providing casualty, liability or other
insurance to the Company and the Subsidiaries and (ii) Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;
(n)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien;
(o)    sales, transfers or other dispositions of accounts receivable pursuant to
the Best Buy Factoring Facility, and any Liens on payments due thereunder
representing holdback reserves for returns and chargebacks;
(p)    Liens on cash and cash equivalents securing obligations in respect of
Indebtedness permitted by Section 6.01(i); and
(q)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed US$10,000,000 at any time outstanding.
Notwithstanding the foregoing, no Lien, other than Liens permitted under
clauses (a), (b), (j) and (l) of the definition of the term “Permitted
Encumbrances” and clauses (a), (f), (j), (k) or (o) above, may attach to any
Account or Inventory of any U.S. Loan Party or the Dutch Borrower.
SECTION 6.03.    Fundamental Changes; Business Activities.
(a) Neither the Company nor any Subsidiary will merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person (other than the Dutch Borrower) may merge into the
Company in a transaction in which the Company is the surviving corporation,
(ii) any Person (other than the Company or the Dutch Borrower) may merge or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary (and (A) if any party to such merger or consolidation is a U.S.
Loan Party, is a U.S. Loan Party, or (B) if no party to such merger or
consolidation is a U.S. Loan Party but any party to such merger or consolidation
is a Non-U.S. Loan Party, is a Non-U.S. Loan Party organized in the jurisdiction
of the original Non-U.S. Loan Party (or another jurisdiction reasonably
satisfactory to the Administrative Agent)), (iii) any Subsidiary (other than the
Dutch Borrower or the Cayman Guarantor) may merge into or consolidate with any
Person (other than the Company, the Dutch Borrower or the Cayman Guarantor) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary and (iv) any Subsidiary
(other than the Dutch Borrower and the Cayman Guarantor) may liquidate or
dissolve if the Board of Directors or senior management of the Company has
determined in good faith that such liquidation or dissolution is in the best
interests of the Company and is not adverse in any material respect to the
interests of the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly-owned Subsidiary immediately prior
thereto shall not be permitted unless it is also permitted under Section 6.04.
(b)    Neither the Company nor any Subsidiary will make any change in the nature
of its business as conducted on the date hereof or acquire any assets that are
not reasonably related to the conduct of such business activities; provided that
the foregoing shall not prevent the Company or any Subsidiary from (i) engaging
in, or acquiring any assets related to, any business that is reasonably related
or ancillary to the business of the Company and the Subsidiaries on the date
hereof or (ii) discontinuing any line of business




--------------------------------------------------------------------------------





if, in the reasonable business and commercial judgment of the Board of Directors
or senior management of the Company, it is no longer desirable to be engaged in
such business.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.
Neither the Company nor any Subsidiary will purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a
wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person or make any other Acquisition, except:
(a)    Permitted Investments;
(b)    Investments existing on the date hereof and set forth on Schedule 6.04
(but not any additions thereto (including any capital contributions) made after
the date hereof);
(c)    investments by the Company and the Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Loan Party shall
be pledged in accordance with, and to the extent required by, the requirements
of the definition of the term “Collateral and Guarantee Requirement” and
(iii) the aggregate amount of such investments by the Loan Parties in, and loans
and advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties or
the Hong Kong Guarantor (excluding all such investments, loans, advances and
Guarantees that are permitted by any other clause of this Section (other than
any such clause expressly referring to the limitation in this clause (c))),
shall not exceed US$8,000,000 at any time outstanding;
(d)    loans or advances made by the Company or any Subsidiary to the Company or
any other Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(c) and (ii) the amount of such loans and advances made
by the Loan Parties to Subsidiaries that are not Loan Parties or to the Hong
Kong Guarantor shall be subject to the limitation set forth in clause (c) above;
(e)    Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty); provided that (i) a
Subsidiary that is not a CFC or a CFC Holding Company and that has not
Guaranteed the Secured Obligations pursuant to the Guarantee Agreement shall not
Guarantee any Indebtedness or other obligations of any Loan Party, (ii) a
Subsidiary that is a CFC or a CFC Holding Company and that has not Guaranteed
the Secured Obligations of the Dutch Borrower or any other Subsidiary that is a
CFC or a CFC Holding Company pursuant to the Guarantee Agreement shall not
Guarantee any Indebtedness or other obligations of any Non-U.S. Loan Party,
(iii) a Subsidiary that is a CFC or a CFC Holding Company and that has not
Guaranteed the Secured Obligations pursuant to the Guarantee Agreement shall not
Guarantee any Indebtedness or other obligations of any U.S. Loan Party and (iv)
the aggregate amount of Indebtedness and other obligations of Subsidiaries that
are not Loan Parties or of the Hong Kong Guarantor that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (c) above;
(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;




--------------------------------------------------------------------------------





(g)    Investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(h)    Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or such Subsidiary from any of its subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);
(i)    Investments in the form of Hedging Agreements permitted under
Section 6.07;
(j)    payroll, travel and similar advances to directors, officers and employees
of the Company or any Subsidiary to cover matters that are expected at the time
of such advances to be treated as expenses of the Company or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
(k)    loans or advances to directors, officers and employees of the Company or
any Subsidiary; provided that the aggregate amount of such loans and advances
outstanding at any time shall not exceed US$1,000,000;
(l)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and (ii) deposits, prepayments and other
credits to suppliers or licensors made in the ordinary course of business;
(m)    Investments and other Acquisitions to the extent that payment therefor is
made solely with Qualified Equity Interests in the Company;
(n)    to the extent constituting Investments, in connection with any
Acquisition payments or distributions by the Company to dissenting minority
stockholders that are required by applicable law (or in settlement of
“dissenting stockholder” claims by dissenting minority stockholders);
(o)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;
(p)    Guarantees of obligations of the Company or any Subsidiary in respect of
leases (other than Capital Lease Obligations), trade contracts (other than for
payment of Indebtedness) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(q)    Investments held by a Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into the
Company or a Subsidiary in a transaction permitted hereunder) after the
Effective Date, provided that such Investments exist at the time such Person
becomes a Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation);
(r)    Investments in newly formed Subsidiaries in connection with the formation
thereof, not in excess of $50,000 in any one transaction or series of related
transactions;
(s)    Investments of Intellectual Property and related intangible assets in
Persons organized for the primary purpose of engaging in activities in any
jurisdiction that is not an Eligible Accounts




--------------------------------------------------------------------------------





Jurisdiction or Eligible Inventory Jurisdiction (any such jurisdiction being
referred to as an “Other Jurisdiction”) in exchange for Equity Interests in such
Persons (or in any Person substantially all of the assets of which consist of
Equity Interests in such Persons), provided that such Intellectual Property does
not contain any Intellectual Property that (i) is material to the conduct of
business of the Company and the Subsidiaries in any Eligible Accounts
Jurisdiction or Eligible Inventory Jurisdiction (other than pursuant to
non-exclusive licenses or pursuant to exclusive licenses that are limited to
Other Jurisdictions) or (ii) is otherwise material to the ability of the
Administrative Agent to realize upon the Inventory or Accounts included in the
Collateral;
(t)    other Investments and other Acquisitions; provided that the Specified
Conditions shall be satisfied with respect thereto at the time such Investment
or Acquisition is consummated; and
(u)    other Investments; provided that, at the time each such Investment is
purchased, made or otherwise acquired, (i) no Default shall have occurred and be
continuing or would result therefrom and (ii) the aggregate amount of all
Investments made in reliance on this clause (u) outstanding at any time shall
not exceed US$1,000,000.
SECTION 6.05.    Asset Sales. Neither the Company nor any Subsidiary will sell,
transfer, lease or otherwise dispose of (including, in the case of Intellectual
Property, exclusively license) any asset, including any Equity Interest owned by
it, nor will any Subsidiary issue any additional Equity Interest in such
Subsidiary (other than to the Company or any Subsidiary in compliance with
Section 6.04, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law), except:
(a)    sales, transfers and other dispositions of (i) inventory and used,
obsolete, worn out or surplus equipment, in each case, in the ordinary course of
business, (ii) leasehold improvements to landlords pursuant to the terms of
leases in respect of real property and (iii) cash and Permitted Investments;
(b)    sales, transfers, leases, licenses and other dispositions to the Company
or any Subsidiary; provided that any such sales, transfers, leases, licenses, or
other dispositions involving a Subsidiary that is not a Loan Party shall be made
in compliance with Sections 6.04 and 6.09;
(c)    sales, transfers or other dispositions of accounts receivable (i) in
connection with the compromise or collection thereof in the ordinary course of
business and not as part of any accounts receivables financing transaction or
(ii) pursuant to the Best Buy Factoring Facility; provided, in the case of this
clause (ii), that such sales, transfers and other dispositions shall be made for
at least 75% cash consideration;
(d)    dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu of condemnation);
(e)    nonexclusive outbound licenses of Intellectual Property (or, with respect
to Intellectual Property that is not material to the conduct of business of the
Company and the Subsidiaries (as determined by the Board of Directors of the
Company in good faith), exclusive outbound licenses) granted by the Company or
any Subsidiary that, in each case, do not materially interfere with the ordinary
conduct of business of the Company or any Subsidiary or the ability of the
Administrative Agent to realize upon the Inventory or Accounts included in the
Collateral;




--------------------------------------------------------------------------------





(f)    leases and licenses (other than in respect of Intellectual Property)
entered into by the Company or any Subsidiary as a lessor or licensor in the
ordinary course of business that do not materially detract from the value of the
affected asset or materially interfere with the ordinary conduct of business of
the Company or any Subsidiary;
(g)    the unwinding of Hedging Agreements in accordance with the terms thereof;
(h)    sales, transfers or other dispositions of Investments (including Equity
Interests) in, and issuances of Equity Interests by, any joint venture or
non-wholly owned Subsidiary to the extent required by, or made pursuant to
customary buy/sell arrangements between the parties to such joint venture or
equityholders of such non-wholly owned Subsidiary set forth in, the joint
venture agreement, operating agreement, shareholders agreement or similar
agreement governing such joint venture or non-wholly-owned Subsidiary;
(i)    sales, transfers or other dispositions of Equity Interests in any Chinese
Subsidiary (or in any Subsidiary substantially all of the assets of which
consist of Equity Interests in any Chinese Subsidiary); provided that (i) all
sales, transfers and other dispositions made in reliance on this clause shall be
made for fair value (as determined by the Board of Directors of the Company in
good faith), (ii) at the time thereof and after giving pro forma effect thereto,
no Default shall have occurred and be continuing and (iii) if such sale,
transfer or other disposition occurs during a Cash Dominion Period, all the net
cash proceeds thereof (to the extent such proceeds may be made available to the
Company or the Dutch Borrower in accordance with applicable law and without
material adverse tax consequences to the Company and the Subsidiaries) shall be
applied to prepay the Loans; and
(j)    sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section; provided that (i) the aggregate fair value
of all assets sold, transferred or otherwise disposed of in reliance on this
clause shall not exceed US$25,000,000 during any fiscal year of the Company,
(ii) all sales, transfers and other dispositions made in reliance on this clause
shall be made for fair value and at least 75% cash consideration, (iii) at the
time thereof and after giving pro forma effect thereto, no Default shall have
occurred and be continuing, (iv) if the Aggregate Borrowing Base would be
reduced by 10% or more as a result of any Inventory or Accounts that are
included in the assets subject to such sale, transfer or other disposition, (A)
the Company shall have delivered to each of the Administrative Agent and the
Co-Agent a completed Borrowing Base Certificate calculating and certifying the
Aggregate Borrowing Base, the U.S. Borrowing Base, the Non-U.S. Borrowing Base
and the Excess Availability as of the most recent Borrowing Base Reporting Date
for which a calculation thereof shall have been delivered pursuant to Section
5.01(e) giving pro forma effect to such sale, transfer or other disposition as
if effected immediately prior to such Borrowing Base Reporting Date and (B) the
Borrowers shall have substantially simultaneously with the consummation of such
sale, transfer or other disposition, to the extent that the Aggregate Revolving
Exposure would otherwise exceed the Aggregate Borrowing Base then in effect or
the U.S. Revolving Exposure would otherwise exceed the U.S. Borrowing Base then
in effect, prepaid Loans and/or cash collateralized LC Exposure in an amount
sufficient to eliminate such excess, and (v) if such sale, transfer or other
disposition occurs during a Cash Dominion Period, all the net cash proceeds
thereof shall be applied to prepay the Loans.
Notwithstanding the foregoing, neither the Company nor any Subsidiary shall
grant any exclusive license of, or sell, transfer or otherwise dispose of, in
one transaction or a series of transactions, Intellectual Property material to
the conduct of business of the Company and the Subsidiary Loan Parties, taken as
a whole (as determined by the Board of Directors of the Company in good faith),
in each case unless such transaction




--------------------------------------------------------------------------------





could not reasonably be expected to impair in any material respect the ability
of the Administrative Agent to realize upon the Inventory or Accounts included
in the Collateral.
SECTION 6.06.    Sale/Leaseback Transactions. Neither the Company nor any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.
SECTION 6.07.    Hedging Agreements. Neither the Company nor any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into for
non-speculative purposes to hedge or mitigate risks to which the Company or any
Subsidiary has exposure (other than in respect of Equity Interests or
Indebtedness of the Company or any Subsidiary), (b) Hedging Agreements entered
into in order to effectively cap, collar or exchange interest rates (from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Company or any Subsidiary and (c) in the case of the Company, (i) any Permitted
Call Spread Hedging Agreements and (ii) any accelerated share repurchase
agreement (or any share repurchase agreement in the form of an equity option or
equity forward) with respect to common stock in the Company so long as
repurchases and other Restricted Payments thereunder are made in compliance with
Section 6.08(a).
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness. (a)
Neither the Company nor any Subsidiary will declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
(i)    the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests permitted hereunder and
may make Restricted Payments in the form of exchange, conversion or
recapitalization of Equity Interests in the Company for or into any Qualified
Equity Interests in the Company;
(ii)    any Subsidiary may declare and pay dividends or make other distributions
with respect to its capital stock, partnership or membership interests or other
similar Equity Interests, or make other Restricted Payments in respect of its
Equity Interests, in each case ratably (or, if not ratably, in a manner more
favorable to the Company and the Subsidiaries) to the holders of such Equity
Interests;
(iii)    so long as any such transaction constitutes a non-cash transaction, the
Company may repurchase Equity Interests upon (A) the exercise of stock options
if such Equity Interests represent a portion of the exercise price of such
options or (B) the withholding of a portion of the Equity Interests granted or
awarded to a current or former director, officer, employee or consultant of the
Company or any Subsidiary to pay for, or in connection with the payment by the
Company or such Subsidiary of, the Taxes payable by such Person upon such grant
or award (or upon vesting thereof);
(iv)    the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in the Company;
(v)    the Company or any Subsidiary may receive or accept, in satisfaction or
settlement of any indemnification claim by the Company or any Subsidiary against
any third party arising in connection with any Acquisition or Investment, the
return to it of any of its Equity Interests constituting a portion of the
acquisition consideration therefor; and




--------------------------------------------------------------------------------





(vi)    the Company may declare and make other Restricted Payments; provided
that the Specified Conditions shall be satisfied with respect thereto at the
time of the declaration and making thereof; provided further that, so long as
the Company’s common stock is listed for trading on a national securities
exchange, the Company may pay dividends on its common stock within 60 days of
the declaration thereof if, at the time of the declaration thereof, the
requirements of this clause (vi) were satisfied with respect thereto.
(b)    Neither the Company nor any Subsidiary will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Permitted Convertible Notes or any Indebtedness outstanding in reliance on
Section 6.01(m), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancellation or termination of any such Indebtedness, except:
(i)    payments of regularly scheduled interest and, other than in the case of
Permitted Convertible Notes, regularly scheduled principal payments as and when
due in respect of any such Indebtedness, other than payments in respect of
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(ii)    refinancings of any such Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;
(iii)    in the case of secured Indebtedness outstanding in reliance on Section
6.01(m), payments of any such secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of, or a casualty with respect to, the assets
securing such Indebtedness in transactions permitted hereunder;
(iv)    payments of or in respect of any such Indebtedness made solely with
Qualified Equity Interests in the Company;
(v)    distribution of common stock in the Company upon conversion of Permitted
Convertible Notes pursuant to the terms thereof;
(vi)    the repayment of Permitted Convertible Notes on the final stated
maturity thereof, provided that such final stated maturity is at least 91 days
after the Maturity Date;
(vii)    provisions of the Permitted Convertible Notes that allow or require any
payments or distributions contemplated by the parenthetical in clause (b) of the
definition of “Permitted Convertible Notes”, provided that this clause (vii)
shall not be construed so as to permit the actual making of any such payment or
distribution; and
(viii)    other payments of any such Indebtedness, provided that the Specified
Conditions shall be satisfied with respect thereto at the time of the making
thereof.
SECTION 6.09.    Transactions with Affiliates. Neither the Company nor any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:




--------------------------------------------------------------------------------





(a)    transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than those that would prevail in
arm’s-length transactions with unrelated third parties;
(b)    transactions between or among the Loan Parties (other than the Hong Kong
Guarantor) not involving any other Affiliate and transactions between or among
Subsidiaries that are not Loan Parties or the Hong Kong Guarantor not involving
any other Affiliate;
(c)    any Restricted Payment permitted under Section 6.08;
(d)    issuances by the Company of Qualified Equity Interests and receipt by the
Company of capital contributions;
(e)    employment, compensation, bonus, incentive, retention and severance
arrangements and health, disability and similar insurance or benefit plans or
other benefit arrangements between the Company or any of the Subsidiaries and
their respective future, current or former directors, officers and employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests pursuant to put/call rights or similar rights with future, current or
former directors, officers and employees and stock option or incentive plans and
other compensation arrangements) in the ordinary course of business;
(f)    payment of customary fees and indemnities to and reimbursement of
out-of-pocket costs and expenses of any future, current or former directors,
officers and employees of the Company and the Subsidiaries entered into in the
ordinary course of business; and
(g)    loans and advances permitted under Section 6.04(j) or 6.04(k).
SECTION 6.10.    Restrictive Agreements. Neither the Company nor any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary Loan Party to create, incur or permit
to exist any Lien upon any of its assets to secure any Secured Obligations or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary or to Guarantee Indebtedness of the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (C) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational or constitutional documents or any related joint venture or
similar agreement, provided that such restrictions and conditions apply only to
such Subsidiary and to any Equity Interests in such Subsidiary, and (D)
restrictions and conditions imposed by any agreement relating to Indebtedness
permitted by Section 6.01(l) or 6.01(m), provided that (x) such restrictions and
conditions, at the time such Indebtedness is incurred, are typical and customary
of Indebtedness of this type (as determined by the Board of Directors of the
Company in good faith) and (y) such restrictions and conditions do not conflict
with the obligations of the Loan Parties hereunder, (ii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 6.01(e) or
6.01(f) or governing Liens on cash deposits permitted under Section 6.02,
provided that such restrictions and conditions apply only to the assets securing
such Indebtedness or on cash deposits subject to such Liens, (B) restrictions
and conditions imposed by customary provisions in leases, licenses and other
agreements restricting the assignment thereof or, in the case of any lease or
license, permitting to exist any Lien on the assets leased or licensed
thereunder, (C) restrictions on cash or deposits or net worth




--------------------------------------------------------------------------------





covenants imposed by customers, suppliers or landlords under agreements entered
into in the ordinary course of business, (D) customary restrictions in respect
of Intellectual Property contained in licenses or sublicenses of, or other
grants of rights to use or exploit, such Intellectual Property or (E) in the
case of the Equity Interests in any Person that is not a Subsidiary,
restrictions and conditions imposed by the organizational or constitutional
documents of such Person or contained in any related joint venture or similar
agreement or in any agreement or instrument relating to Indebtedness of such
Person, provided, in each case, that such restrictions and conditions apply only
to the Equity Interests in such other Person and (iii) clause (b) of the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary, or the business unit, division, product line or line of business,
that is to be sold and such sale is permitted hereunder and (B) restrictions and
conditions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary and otherwise
permitted by Section 6.01(f) (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), provided that such
restrictions and conditions apply only to such Subsidiary. Nothing in this
paragraph shall be deemed to modify the requirements set forth in the definition
of the term “Guarantee and Collateral Requirement” or the obligations of the
Loan Parties under Sections 5.03, 5.04 or 5.14 or under the Security Documents.
SECTION 6.11.    Amendment of Organizational Documents. Neither the Company nor
any Subsidiary will amend, modify or waive any of its rights under its
certificate of incorporation, bylaws or other organizational or constitutional
documents, in each case to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
interests of the Lenders.
SECTION 6.12.    Financial Covenant. During each period (each, a “Financial
Covenant Compliance Period”) (a) commencing on any day when Excess Availability
has been less than the greater of (i) US$25,000,000 and (ii) 10% of the lesser
of the Aggregate Commitment then in effect and the Aggregate Borrowing Base then
in effect and (b) ending after Excess Availability has been greater than or
equal to the greater of (i) US $25,000,000 and (ii) 10% of the lesser of the
Aggregate Commitment then in effect and the Aggregate Borrowing Base then in
effect for at least 30 consecutive calendar days, the Company will not permit
the Fixed Charge Coverage Ratio for any period of four consecutive fiscal
quarters (commencing with the fiscal quarter most recently ended immediately
prior thereto for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) or, prior to the first such delivery, for the fiscal
quarter ended December 31, 2015) to be less than 1.00 to 1.00.
SECTION 6.13.    Fiscal Year. The Company will not, and will not permit any
Subsidiary to, change its fiscal year to end on a date other than December 31.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any




--------------------------------------------------------------------------------





other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in any Loan Document or in any report,
certificate (including any Borrowing Base Certificate), financial statement or
other information provided pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder shall prove to
have been incorrect in any material respect when made or deemed made;
(d)    the Company or the Dutch Borrower shall (i) fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a), 5.05(a) (with
respect to the existence of the Company or the Dutch Borrower) or 5.13 or in
Article VI, (ii) fail to observe or perform any covenant, condition or agreement
contained in Section 5.01(e) or 5.01(f) and such failure shall continue
unremedied for a period of three Business Days or (iii) fail to observe or
perform any covenant or agreement contained in Section 5.01(j), 5.09(b) or 5.12
and such failure shall continue unremedied for a period of 10 Business Days;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased, in each case, prior to its scheduled maturity, or that
enables or permits (with or without the giving of notice, but only after the
expiration of any applicable grace period) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf, or, in the case of
any Hedging Agreement (other than Permitted Call Spread Hedging Agreements), the
applicable counterparty, to cause such Material Indebtedness to become due or to
terminate such Material Indebtedness, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement (other than Permitted Call Spread Hedging
Agreements), to cause the termination thereof; provided that this clause (g)
shall not apply to (i) any secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of, or a casualty with respect to, the assets
securing such Indebtedness, (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01 or a voluntary
prepayment, purchase or redemption thereof permitted under Section 6.08(b),
(iii) any event or condition that gives a holder the right to convert the
Permitted Convertible Notes and (iv) any conversion of the Permitted Convertible
Notes;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, winding-up
or other relief in respect of the Company or any Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership, winding-up or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, and, in any such case, such




--------------------------------------------------------------------------------





proceeding or petition shall continue undismissed for 30 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (iv) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this clause (i) or clause (h) of this Article;
(j)    the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due or, with respect
to the Dutch Borrower or any other Dutch entity, such Person shall file a notice
under Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990);
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of US$25,000,000 (other than any such judgment covered by insurance
(other than under a self-insurance program) to the extent a claim therefor has
been made in writing and liability therefor has not been denied by the insurer,
so long as, in the opinion of the Required Lenders, such insurer is financially
sound), shall be rendered against the Company, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;
(l)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect;
(m)    any Lien purported to be created under any Security Document shall fail
or cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except as a result of (i) a sale
or transfer of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable Security
Document or Section 9.14 or (iii) the Administrative Agent’s failure to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under the Security Documents;
(n)    any Guarantee purported to be created under any Loan Document shall fail
or cease to be, or shall be asserted by any Loan Party not to be, in full force
and effect, except as a result of the release thereof as provided in the
applicable Security Document or Section 9.14; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Company
or the Dutch Borrower described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such event,




--------------------------------------------------------------------------------





the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Company and the Dutch Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers hereunder, shall
become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company and the Dutch Borrower; and in the case
of any event with respect to the Company or the Dutch Borrower described in
clause (h) or (i) of this Article, the Commitments shall immediately and
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company and the Dutch Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, (a) each of the Lenders
and the Issuing Banks hereby appoints (and each other Secured Party will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
appointed) the Administrative Agent to hold the Collateral on trust for the
benefit of the Secured Parties, and the Administrative Agent accepts such
appointment and agrees to hold and apply the Collateral in accordance with the
Loan Documents, and (b) each of the Lenders and the Issuing Banks hereby grants
(and each other Secured Party will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations provided
under the Loan Documents, to have granted) to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s (or such other
Secured Party’s) behalf, and the Administrative Agent hereby accepts such grant.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other




--------------------------------------------------------------------------------





implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, the Dutch Borrower, any other Subsidiary or any other
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by the
Company, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate (including any Borrowing Base Certificate),
report or other document delivered thereunder or in connection therewith,
including with respect to the existence and aggregate amount of Secured Cash
Management Services Obligations or Secured Hedging Obligations at any time,
(iii) qualification of (or lapse of any qualification of) any Account or
Inventory under the eligibility criteria set forth herein, other than
eligibility criteria expressly referring to the matters described therein being
acceptable or satisfactory to, or being determined by, the Administrative Agent,
(iv) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (v) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (vi) the satisfaction of any condition set forth in Article IV or elsewhere
in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by any Borrower or any Lender as a result
of any determination of the Aggregate Revolving Exposure, the U.S. Revolving
Exposure, the Aggregate Borrowing Base, the U.S. Borrowing Base, the Non-U.S.
Borrowing Base or the component amounts of any of the foregoing.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate (including any
Borrowing Base Certificate), consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof). The Administrative Agent also shall
be




--------------------------------------------------------------------------------





entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof), and may act upon any
such statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or amendment of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank sufficiently in advance
to the making of such Loan or the issuance, extension, renewal or amendment of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any of and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all of their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Company
and the Dutch Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed by the Company, the
Dutch Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the




--------------------------------------------------------------------------------





retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Co-Agent; (b)
neither the Administrative Agent nor the Co-Agent (i) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to any Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel, and that neither the
Administrative Agent nor the Co-Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use and not share any Report with any other Person
except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent, the Co-Agent each other Person preparing a Report and the
Related Parties of any of the foregoing harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorney fees) incurred by any of them as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party




--------------------------------------------------------------------------------





(other than the Administrative Agent) shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent (including in its capacity as the
security trustee) on any of the Collateral pursuant to a public or private sale
or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.
In furtherance of the foregoing and not in limitation thereof, no Secured
Hedging Agreement or Secured Cash Management Services Agreement will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any Secured Hedging
Agreement or Secured Cash Management Services Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to determine, in connection with any Non-U.S. Subsidiary
becoming a Subsidiary Loan Party, the terms and conditions of any limitations to
be set forth in the Supplement to the Guarantee Agreement or any applicable
Security Document to be executed by such Non-U.S. Subsidiary as are applicable
or customary under the laws of the jurisdiction of formation, incorporation or
organization of such Subsidiary.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.11,
2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;




--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).
Notwithstanding anything herein to the contrary, no Arranger or any Person named
on the cover page of this Agreement as a Syndication Agent or a Documentation
Agent shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as the Administrative
Agent, the Co-Agent, a Lender or an Issuing Bank), but all such Persons shall
have the benefit of the indemnities provided for hereunder.
The exculpatory provisions of this Article shall apply to the Co-Agent and its
Related Parties to the same extent as they apply to the Administrative Agent and
its Related Parties and with the same force and effect as if it was named as the
Administrative Agent herein. For the avoidance of doubt, with respect to any
provision hereof that refers to any matter being satisfactory to the Co-Agent
(or phrases of similar import), the Administrative Agent may assume that such
matter is satisfactory to the Co-Agent unless the Administrative Agent shall
have received written notice from the Co-Agent to the contrary.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Co-Agent, the Lenders and the Issuing Banks and, except solely to the
extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company, the Dutch Borrower or
any other Loan Party shall have any rights as a third party beneficiary of any
such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to the Company or the Dutch Borrower, to it (or to it in care of)
GoPro, Inc., 3000 Clearview Way, San Mateo, CA 94402, Attention of Brian McGee,
Phone No. (650) 332-7600, Fax No. (650) 350-4086, email: brianmcgee@gopro.com;
with a copy to GoPro, Inc., 3000 Clearview Way, San Mateo, CA 94402, Attention
of Sharon Zezima, Phone No. (650) 332-7600, Fax No. (650) 350-4086; email:
szezima@gopro.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 3, Newark, DE
19713, Attention of Pranay Tyagi (Phone No. (302) 634-8799; Fax No. (302)
634-8459; email: pranay.tyagi@jpmorgan.com), with a copy to:




--------------------------------------------------------------------------------





(A)    JPMorgan Chase Bank, N.A., 393 Madison Avenue, 24th Floor, New York, NY
10179, Attention of Courtney Eng (Phone No. (212) 270-7873; Fax No. (212)
270-5100; email: courtney.c.eng@jpmorgan.com);
(B)    in the case of any Borrowing Request, any Interest Election Request or
any notice relating to a prepayment of Loans or termination or reduction of
Commitments, 12012443577@TLS.LDSPROD.COM;
(C)    in the case of delivery of any Borrowing Base Certificate, any supporting
documentation and any other information with respect to the Aggregate Borrowing
Base (or any component thereof), by email (in the case of the Borrowing Base
Certificates, in pdf. format and in the case of any supporting documentation in
Excel format) to each of (x) brittany.s.stark@jpmorgan.com, (y)
ib.cbc@jpmchase.com and (z) covenant.compliance@jpmchase.com; and
(D)    in the case of delivery of any Compliance Certificates, financial
statements, notices of default or any other information that is intended to be
made available for all Lenders, by email to covenant.compliance@jpmchase.com;
(iii)    if to the Co-Agent, to Wells Fargo Bank, National Association, 2450
Colorado Avenue, Suite 3000 West Santa Monica, CA 90404, Attention of Kevin Fong
(Phone No. (310) 453-7222; Fax No. (866) 349-8858;
e-mail:  kevin.s.fong@wellsfargo.com;
(iv)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Company (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof); and
(v)    if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax or electronic mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient); and notices delivered through electronic communications to
the extent provided in paragraph (b) of this Section shall be effective as
provided in such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Co-Agent, the Company or
the Dutch Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person. All such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an




--------------------------------------------------------------------------------





acknowledgement from the intended recipient (such as by return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    Any party hereto may change its address, fax number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    The Company and the Dutch Borrower agree that the Administrative Agent
may, but shall not be obligated to, make any Communication by posting such
Communication on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available”. Neither the Administrative Agent nor any of
its Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender, any Issuing Bank or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Co-Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Co-Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, the Co-Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. Notwithstanding anything herein to the contrary, no sale, assignment,
novation, transfer or delegation by any Lender of any of its rights or
obligations under this Agreement or any other Loan Document shall, or shall be
deemed, to extinguish any of the rights, benefits or privileges afforded by any
Guarantee or Collateral created or granted under the Loan Documents for the
benefit of such Lender in relation to such of its rights or obligations, and all
such rights, benefits and privileges shall continue to accrue, to the full
extent thereof, for the benefit of the assignee, transferee or delegee of such
Lender in connection with each such sale, assignment, novation, transfer and
delegation.
(b)    Except as provided in Section 2.20, 5.01(f), 5.11 and 9.02(c) and in the
Security Documents, none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements




--------------------------------------------------------------------------------





in writing entered into by the Company, the Dutch Borrower, the Administrative
Agent and the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company, the Dutch Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, (A) such amendment does not adversely affect the rights
of any Lender or (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.12(c)), or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (C) postpone the scheduled maturity date of any Loan, or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (D) change
Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any of the provisions of this Section or the percentage set forth in the
definition of the term “Required Lenders” or “Supermajority Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided that, with the consent of the Required Lenders, the
provisions of this Section and the definition of the term “Required Lenders” and
“Supermajority Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Loans or Lenders, (F) release the Company, the Dutch Borrower or all or
substantially all the value of the Guarantees provided by the other Subsidiary
Loan Parties from its Guarantee under the Guarantee Agreement or limit its or
their liability in respect of any such Guarantee (in each case, except as
expressly provided in Section 9.14, the Guarantee Agreement or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of any Subsidiary upon the
exercise of remedies under the Security Documents)) without the written consent
of each Lender, it being understood that an amendment or other modification of
the type of obligations guaranteed under the Guarantee Agreement shall not be
deemed to be a release or limitation of any Guarantee, (G) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), (H) increase any advance
rate set forth in the definition of the term “U.S. Borrowing Base” or “Non-U.S.
Borrowing Base” without the written consent of each Lender or (I) change
eligibility criteria used in the determination of the U.S. Borrowing Base or the
Non-U.S. Borrowing Base (including any of the defined terms used in such
definitions) if the result thereof is to increase borrowing availability (other
than changes, including reductions in Reserves, implemented by the
Administrative Agent (including at the request of the Co-Agent) in its Permitted
Credit Judgment as such term is defined in this Agreement on the Effective
Date), without the written consent of the Supermajority Lenders; provided
further that no such agreement shall amend, modify, extend or otherwise affect
the rights or obligations of the Administrative Agent, the Co-Agent or any
Issuing Bank without the prior written consent of the Administrative Agent, the
Co-Agent or such Issuing Bank, as the case may be.




--------------------------------------------------------------------------------





Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, waiver or other modification becomes effective and whose
Commitment terminates by the terms and upon the effectiveness of such amendment,
waiver or other modification.
(c)    Notwithstanding anything herein to the contrary, (i) the Administrative
Agent may, without the consent of any Secured Party, consent to a departure by
any Loan Party from any covenant of such Loan Party set forth in this Agreement,
the U.S. Collateral Agreement or in any other Security Document to the extent
such departure is consistent with the authority of the Administrative Agent set
forth in the definition of the term “Collateral and Guarantee Requirement”, (ii)
the Administrative Agent and the Borrowers may, without the consent of any
Secured Party or any other Person, amend this Agreement, the Guarantee
Agreement, the U.S. Collateral Agreement and any other Security Document to add
provisions with respect to “parallel debt” and other non-U.S. guarantee and
collateral matters, including any authorizations, collateral trust arrangements
or other granting of powers by the Lenders and the other Secured Parties in
favor of the Administrative Agent, in each case if such amendment is necessary
or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement (with each of the Company and the Dutch
Borrower hereby agreeing to provide, and to cause the other Loan Parties to
provide, its or their agreement to any such amendment to this Agreement, the
Guarantee Agreement, the U.S. Collateral Agreement or any other Security
Document reasonably requested by the Administrative Agent) and (iii) the
Administrative Agent, the Co-Agent and the Borrowers may, without the consent of
any Secured Party or any other Person, amend or otherwise modify the provisions
of this Agreement relating to the rights or obligations hereunder of the
Co-Agent (in its capacity as such).
(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company and the
Dutch Borrower shall pay (i) all reasonable documented out‑of‑pocket expenses
incurred by the Administrative Agent and its Affiliates in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Engagement Letter, as well as the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), including (x) the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates (which
shall be limited to a single firm of counsel (and a single local counsel in each
applicable jurisdiction) for the Administrative Agent and its Affiliates) and
(y) fees and expenses relating to insurance reviews, field examinations,
appraisals and the preparation of Reports and collateral monitoring (subject, in
the case of field examinations and appraisals, to the limitations with respect
to the obligation of the Borrowers to pay fees and expenses therefor as set
forth in Section 5.09(b)), (ii) all reasonable documented out‑of‑pocket




--------------------------------------------------------------------------------





expenses incurred by the Co-Agent relating to field examinations and appraisals
(subject to the limitations with respect to the obligation of the Borrowers to
pay fees and expenses therefor as set forth in Section 5.09(b)), (iii) all
reasonable out‑of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iv) all out-of-pocket expenses incurred
by the Administrative Agent, the Co-Agent, any Arranger, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for any of
the foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit or
incurred in connection with the liquidation of the Collateral.
(b)    The Company and the Dutch Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Co-Agent, each Arranger, the Syndication
Agent, the Documentation Agent, each Lender and Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the structuring, arrangement and the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Engagement Letter, this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Engagement Letter, this Agreement or the
other Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property currently or formerly
owned, leased or operated by the Company or any Subsidiary, or any other
Environmental Liability to the extent related in any way to the Company or any
Subsidiary, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and whether initiated against or by any party to the
Engagement Letter, this Agreement or any other Loan Document, any Affiliate of
any of the foregoing or any third party (and regardless of whether any
Indemnitee is a party thereto); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence or wilful misconduct of such Indemnitee or (ii) a
material breach of the obligations of such Indemnitee under this Agreement or
any other Loan Document. WITHOUT LIMITATION, THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO ANY LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES WHICH IN WHOLE OR IN PART ARE CAUSED
BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNITEE OR ANY OF
ITS RELATED PARTIES OR OF ANY OTHER PERSON. This paragraph shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(c)    To the extent that the Company and the Dutch Borrower fail to
indefeasibly pay any amount required to be paid by them under paragraph (a) or
(b) of this Section to the Administrative Agent (or any sub-agent thereof), the
Co-Agent, any Issuing Bank or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Co-Agent, such Issuing
Bank or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity




--------------------------------------------------------------------------------





payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), the Co-Agent or such Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or any Issuing Bank in connection with such
capacity. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Commitments at the time (or most recently outstanding and in effect).
(d)    To the fullest extent permitted by applicable law, neither the Company
nor the Dutch Borrower shall assert, or permit any of their Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Company nor the Dutch Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Company or the Dutch Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), each Arranger, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Co-Agent,
any Arranger, the Syndication Agent, the Documentation Agent, any Issuing Bank
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    the Administrative Agent; and




--------------------------------------------------------------------------------





(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than US$5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing; provided further that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of US$3,500, provided that only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders




--------------------------------------------------------------------------------





may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and, as to entries pertaining to it, any Issuing Bank
or Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(c)    (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Company, the Dutch Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) of the first proviso to Section 9.02(b) that affects
such Participant or requires the approval of all the Lenders. The Company and
the Dutch Borrower agree that each Participant shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered by the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject




--------------------------------------------------------------------------------





to the provisions of Sections 2.17 and 2.18 as if it were an assignee under
paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining any
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Co-Agent, any Arranger, the Syndication Agent, the Documentation Agent, any
Issuing Bank, any Lender or any Affiliate of any of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Loan Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any LC Exposure is outstanding
and so long as the Commitments have not expired or terminated. Notwithstanding
the foregoing or anything else to the contrary set forth in this Agreement or
any other Loan Document, in the event that, in connection with the refinancing
or repayment in full of the credit facilities provided for herein, an Issuing
Bank shall have provided to the Administrative Agent a written consent to the
release of the Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a




--------------------------------------------------------------------------------





result of the obligations of the applicable Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized in full by
a deposit of cash with such Issuing Bank, or being supported by a letter of
credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents, and the Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(f). The provisions of Sections 2.14,
2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including any commitment advices submitted by any Lenders (but do not
supersede any other provision of the Engagement Letter (or any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Bank) that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of all of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other




--------------------------------------------------------------------------------





amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Issuing Bank, or by such an Affiliate, to or for
the credit or the account of (a) any U.S. Loan Party against any of and all the
obligations of the Company or the Dutch Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank or (b) any Non-U.S. Loan
Party against any of and all the obligations of the Dutch Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank, in
each case, irrespective of whether or not such Lender or Issuing Bank shall have
made any demand under this Agreement and although such obligations of the
Company or the Dutch Borrower are not yet due or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness. The rights
of each Lender and Issuing Bank, and each Affiliate of any of the foregoing,
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have. Each
Lender and Issuing Bank agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give notice shall not affect the validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the Company and the Dutch Borrower hereby irrevocably and unconditionally
agrees that all claims arising out of or relating to this Agreement or any other
Loan Document brought by it or any of its Affiliates shall be brought, and shall
be heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Co-Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or any of its properties in the courts of
any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(e)    The Dutch Borrower hereby irrevocably designates, appoints and empowers
the Company as its authorized designee, appointee and agent (the “Authorized
Agent”) to receive, accept and forward for and on its behalf service of any and
all legal process, summons, notices and documents that may be served in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document. Such service may be made by mailing a copy of such process to the
Dutch Borrower in the care of the




--------------------------------------------------------------------------------





Authorized Agent at its address set forth above. Service of process upon the
Authorized Agent shall be deemed, in every respect, effective service of process
upon the Dutch Borrower.
(f)    In the event the Dutch Borrower or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, the Dutch Borrower hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the
Co-Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties, including accountants, legal
counsel and other agents and advisors, it being understood that the Persons to
whom such disclosure is made shall be subject to a professional or other
obligation of confidentiality or will be informed of the confidential nature of
such Information and instructed to keep such Information confidential, (b) to
the extent required or requested by any Governmental Authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary and their respective obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) in the case of information with respect to this
Agreement that is of the type routinely provided by arrangers to such providers,
to data service providers, including league table providers, that serve the
lending industry, (i) with the consent of the Company or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Co-Agent, any Lender,




--------------------------------------------------------------------------------





any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company or any Subsidiary. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiaries relating to the Company or any Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent,
the Co-Agent, any Lender or any Issuing Bank on a nonconfidential basis prior to
disclosure by the Company or any Subsidiaries; provided that, in the case of
information received from the Company or any Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on the Administrative Agent, the
Co-Agent or any Arranger, such Persons may disclose Information as provided in
this Section.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    Release of Liens and Guarantees. (a) Subject to Section 2.04 of
the Guarantee Agreement (or any comparable provision of any other Loan
Document), the Guarantees made under the Guarantee Agreement and the Liens
created under the Loan Documents shall automatically terminate and be released
when all the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, the Lenders have
no further commitment to lend under this Agreement, the LC Exposure has been
reduced to zero (including as a result of obtaining consent of the applicable
Issuing Bank as described in Section 9.05) and the Issuing Banks have no further
obligations to issue, amend or extend Letters of Credit under this Agreement.
(b)    A Subsidiary Loan Party (other than the Dutch Borrower) shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.
(c)    Upon any sale, transfer or other disposition by any Loan Party (other
than to the Company or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents shall be
automatically released.




--------------------------------------------------------------------------------





(d)    In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent. In the event of any conflict between the provisions of
this Section and any release or termination provisions set forth in any Security
Document, the provisions of this Section shall govern and control.
SECTION 9.15.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
SECTION 9.16.    No Fiduciary Relationship. Each of the Company and the Dutch
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Dutch Borrower and their other
Affiliates, on the one hand, and the Administrative Agent, the Co-Agent, any
Arranger, the Lenders, the Issuing Banks and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Co-Agent, any Arranger, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Co-Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Dutch Borrower and their other Affiliates, and none of the Administrative Agent,
the Co-Agent, the Arrangers, the Lenders, the Issuing Banks or their Affiliates
has any obligation to disclose any of such interests to the Company, the Dutch
Borrower or any of their Affiliates.
SECTION 9.17.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company, the Dutch Borrower, the Administrative Agent or the Co-Agent pursuant
to or in connection with, or in the course of administering, this Agreement will
be syndicate-level information, which may contain MNPI. Each Lender represents
to the Company, the Dutch Borrower, the Administrative Agent and the Co-Agent
that (i) it has developed compliance procedures regarding the use of MNPI and
that it will handle MNPI in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities laws.
(b)    The Company, the Dutch Borrower and each Lender acknowledges that, if
information furnished by or on behalf of the Company, the Dutch Borrower or any
other Loan Party pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company or the Dutch
Borrower has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if the Company or
the Dutch Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform designated for Private Side Lender Representatives. Each
of the Company and the Dutch Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company,
the Dutch Borrower or any other Loan




--------------------------------------------------------------------------------





Party that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Company and the Dutch Borrower without liability or
responsibility for the independent verification thereof.
SECTION 9.18.    Judgment Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in
dollars into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
U.S. dollars could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)    The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than U.S. dollars, be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase U.S. dollars with the Judgment Currency; if the amount of U.S. dollars
so purchased is less than the sum originally due to the Applicable Creditor in
U.S. dollars, such party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such deficiency.
The obligations of the parties contained in this Section shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
SECTION 9.19.    Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary, no Guarantee by any
Subsidiary Loan Party under any Loan Document shall include a Guarantee of any
Secured Obligation that, as to such Subsidiary Loan Party, is an Excluded Swap
Obligation, and no Collateral provided by any Subsidiary Loan Party shall secure
any Secured Obligation that, as to such Subsidiary Loan Party, is an Excluded
Swap Obligation. In the event that any payment is made pursuant to any Guarantee
by, or any amount is realized from Collateral of, any Subsidiary Loan Party as
to which any Secured Obligations are Excluded Swap Obligations, such payment or
amount shall be applied to pay the Secured Obligations of such Loan Party as
otherwise provided herein and in the other Loan Documents without giving effect
to such Excluded Swap Obligations, and each reference in this Agreement or any
other Loan Document to the ratable application of such amounts as among the
Secured Obligations or any specified portion of the Secured Obligations that
would otherwise include such Excluded Swap Obligations shall be deemed so to
provide.
(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party that would
not otherwise be a Qualified ECP Guarantor but for the effectiveness of this
Section, to enable each such other Loan Party to honor all of its obligations
under the Loan Documents in respect of Swap Obligations (subject to the
limitations on its Guarantee under the Guarantee Agreement). The obligations of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until its Guarantee under the Guarantee Agreement is released. Each
Qualified ECP Guarantor intends that this Section shall constitute a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(c)    The following terms shall for purposes of this Section have the meanings
set forth below:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.




--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, the Guarantee by such Subsidiary
Loan Party of, or the grant by such Subsidiary Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rules or regulations promulgated
thereunder or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of, or grant of a security interest by, such Subsidiary Loan Party
becomes effective with respect to such related Swap Obligation.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Loan Party that has total assets exceeding US$10,000,000 or that
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any rules or regulations promulgated thereunder or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) at the time such Swap Obligation is incurred
(including as a result of the agreement in this Section or any other Guarantee
or other support agreement in respect of the obligations of such Subsidiary Loan
Party by another Person that constitutes an “eligible contract participant”).
SECTION 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(c)    The following terms shall for purposes of this Section have the meanings
set forth below:




--------------------------------------------------------------------------------





“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


[Remainder of page intentionally left blank]


















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
GOPRO, INC.,
by
 
/s/ Brian McGee
 
Name: Brian McGee
Title: Chief Financial Officer



GOPRO COÖPERATIEF U.A.,
by
 
/s/ Virginia Crowe
 
Name: Virginia Crowe
Title: Managing Director











JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
by
 
/s/ Tony Yung
 
Name: Tony Yung
Title: Executive Director













































--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF GOPRO, INC.






Name of Institution: BARCLAYS BANK PLC
by
 
/s/ Marguerite Sutton
 
Name: Marguerite Sutton
Title: Vice President





Name of Institution: Citibank, N.A.
by
 
/s/ Shane V. Azzara
 
Name: Shane V. Azzara
Title: Director & Vice President





Name of Institution: Morgan Stanley Senior Funding
by
 
/s/ Michael King
 
Name: Michael King
Title: Vice President







Name of Institution: Silicon Valley Bank
by
 
/s/ Alina Zinchik
 
Name: Alina Zinchik
Title: Director









--------------------------------------------------------------------------------





Name of Institution: Wells Fargo Bank, National Association:
by
 
/s/ Kevin M. Cox
 
Name: Kevin M. Cox
Title: Managing Director





Name of Institution: Wells Fargo Bank, National Association (London Branch):
by
 
/s/ N.B. Hogg
 
Name: N. B. Hogg
Title: Authorized Signatory




















EXHIBIT A


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of March 25, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among GoPro,
Inc., GoPro Coöperatief U.A., the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility identified below (including any Guarantees, Letters of Credit and
Protective Advances included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including




--------------------------------------------------------------------------------





contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:     
2. Assignee:    
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]] Select as
applicable.
3. Borrowers: GoPro, Inc. and GoPro Coöperatief U.A.
4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
5. Assigned Interest:  


Facility Assigned
Aggregate Amount of Commitments/Revolving Loans of all Lenders
Amount of the Commitments/Revolving Assigned Must comply with the minimum
assignment amounts set forth in Section 9.04(b)(ii)(A) of the Credit Agreement,
to the extent such minimum assignment amounts are applicable.
Percentage Assigned of Aggregate Amount of Commitments/ Revolving Loans of all
Lenders Set forth, to at least 9 decimals, as a percentage of the
Commitments/Revolving Loans of all Lenders.
Commitments/Revolving Loans
US$
US$
%



Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal, state and foreign securities laws.


Exhibit A

--------------------------------------------------------------------------------





The terms set forth above are hereby agreed to:


________________, as Assignor,


By:
_____________________________
  Name:
  Title:


________________, as Assignee, The Assignee must deliver to the Company all
applicable Tax forms required to be delivered by it under Section 2.16(f) of the
Credit Agreement.


By:
_____________________________
  Name:
  Title:
[Consented to and] No consent of the Administrative Agent is required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund under
Section 9.04(b) of the Credit Agreement.  Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent,


By:
___________________________
  Name:
  Title:


Consented to:


[GOPRO, INC.,


By:
_____________________________
  Name:
  Title:] No consent of the Company is required for an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment under Section 9.04(b) of
the Credit Agreement.




[NAME OF EACH ISSUING BANK,


By:
_____________________________
  Name:
  Title:]





Exhibit A

--------------------------------------------------------------------------------





ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Company, any Subsidiary or any other Affiliate of
the Company or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Company, any Subsidiary or any other
Affiliate of the Company or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.16(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.




Exhibit A

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.





EXHIBIT B


[FORM OF]
BORROWING BASE CERTIFICATE




GoPro, Inc.
Borrowing Base Coverpage
 
For Period Ending [•]
 
 
 
 
 
In US$
 
 
 
 
 
 
 
U.S. Loan Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
A.
Available Account Receivables
 
 
 
 
 
B.
Available FG Inventory
 
 
 
 
 
C.
Available Bulk Inventory
 
 
 
 
 
D.
Available Drone Components Inventory
 
 
 
 
 
E.
Available Components Inventory
 
 
 
 
 
F.
Total collateral availability, before foreign BB caps
 
 
 
 
 
 
 
 
 
 
 
 
 
In-transit Inventory, before Cap
 
 
 
 
 
 
In-transit Cap
 
 
 
 
 
 
In-transit exceeding cap
 
 
 
 
 
 
 
 
 
 
 
 
 
Hong Kong inventory availability
 
 
 
 
 
 
Non-US BB availability
 
 
 
 
 
 
Hong Kong inventory cap 1
 
 
 
 
 
 
Non-US BB availability cap 1
 
 
 
 
 
 
 
 
 
 
 
 
G.
Total collateral availability, after foreign BB caps
 
 
 
 
 
 
 
 
 
 
 
 
H.
Less: total reserves
 
 
 
 
 
I.
Borrowing Base (lines G-H)
 
 
 
 
 
 
 
 
 
 
 
 
J.
Lesser of
 
 
 
 
 
 
(1) Aggregate Commitments
 
 
 
 
 
 
(2) Borrowing Base
 
 
 
 
 
 
 
 
 
 
 



Exhibit A

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
K.
Aggregate Revolving Exposure
 
 
 
 
 
 
Loans
 
 
 
 
 
 
LC Exposure
 
 
 
 
 
 
Aggregate Revolving Exposure
0
0
 
0
 
 
 
 
 
 
 
 
L.
Availability (items J-K) 2
 $
 $
 
 $
 
 
 
 
 
 
 
 
M.
Suppressed Availability (items J(2)-J(1))
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1Non-US BB availability capped at 45% of total BB; provided further that
inventory physically located Hong Kong capped at 25% of total BB
 
 
2US Borrower can only access the US BB; the Dutch Borrower can access the Global
BB
 
 
 
 
 
 
 
 
 
 
 
Officer's Certification:
 
 
 
 
 
 
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among GoPro, Inc. (the "Company"), GoPro Coöperatief U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent (the "Administrative Agent"). The undersigned, a Financial
Officer of the Company, hereby certifies (solely in [his/her] capacity as an
officer and not individually) that the information provided herein is complete
and accurate as of the date hereof and has been prepared in a manner consistent
in all material respects with the provisions of the Credit Agreement with
respect to the Aggregate Borrowing Base, the U.S. Borrowing Base and the
Non-U.S. Borrowing Base (including the component definitions thereof), excluding
any applicable provisions contained therein that require a determination by the
Administrative Agent). The undersigned acknowledges and agrees that in the event
of any conflict between this Borrowing Base Certificate and related provisions
of the Credit Agreement, the terms of the Credit Agreement shall control.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GoPro, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Date
 
 
 
 
Title
 
 
 
 









Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Eligible Accounts
For Period Ending [XX]
 
 
 
 
In US$
 
 
 
 
 
 
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
Gross accounts
 
 
 
 
 
 
 
 
 
 
 
 
Less ineligibles:
1
 
 
 
 
 
Past Due > 60 PDD, > 90 PID
a
 
 
 
 
 
Past due credits
a
 
 
 
 
 
Cross-age 50%
b
 
 
 
 
 
Intercompany, affiliate
c
 
 
 
 
 
Ineligible A/R Jurisdiction
d
 
 
 
 
 
Government
e
 
 
 
 
 
Concentration cap- 15% for non-IG; 25% for IG
f
 
 
 
 
 
Bankruptcy, liquidation
g
 
 
 
 
 
Debtor sold all assets
h
 
 
 
 
 
Uncollectible payment
i
 
 
 
 
 
Without necessary NBAR
j
 
 
 
 
 
Sanctioned Person
k
 
 
 
 
 
Contra; counterclaim, deduction, dispute
l
 
 
 
 
 
Nonordinary course reductions, new invoice for partial payment
m
 
 
 
 
 
Credit card sales, cash on delivery, cash deposit sales
n
 
 
 
 
 
Ineligible currency
o
 
 
 
 
 
Foreign currency exchange revaluation accrual
o
 
 
 
 
 
No perfected security interest; subject to other Liens
p
 
 
 
 
 
No invoice; reinvoiced; restructured
q
 
 
 
 
 
Progress billing; retainage invoices; subj to security, deposit, advance
r
 
 
 
 
 
Nonordinary course, payments of interest
s
 
 
 
 
 
Non-delivered, unperformed services, FOB Destination, not-final sale
t
 
 
 
 
 
Bill-and-hold, consignment, contigent sale, guaranteed sale
u
 
 
 
 
 
Chattel paper, promissory note
v
 
 
 
 
 
Breach of covenants/reps/warranties
w
 
 
 
 
 
Non-compliant with applicable laws
x
 
 
 
 
 
Other Person has ownership interest
y
 
 
 
 
 
Agreements governed by laws of ineligible jurisdictions
z
 
 
 
 
 
Ban on assignment
aa
 
 
 
 
 
Extended retention of title
bb
 
 
 
 
 
Best Buy Factoring
cc
 
 
 
 
 
Acquired A/R non-diligenced > 10% cap
dd
 
 
 
 
 
Other ineligibles
 
 
 
 
 
Total ineligibles
 
 
 
 
 
Eligible accounts, before dilution
 
 
 
 
 
 
 
 
 
 
 
 
Dilution % > 5% per most recent field exam
 
 
 
 
 
Dilution reserve
 
 
 
 
 
 
 
 
 
 
 
 
Eligible accounts before advance rate
 
 
 
 
 
Advance rate
 
 
 
 
 
Available Accounts, before Reserves
 
 
 
 
 



Exhibit B

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
1Eligible Accounts definition
 
 
 
 
 









Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Eligible New Inventory
For Period Ending [XX]
 
 
 
 
In US$
 
 
 
 
 
 
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
Gross New inventory
 
$
$
$
$
 
Add: FOB Destination
 
 
 
 
 
 
Add: In-transit New inventory
 
 
 
 
 
Adjusted gross New inventory
 
 
 
 
 
 
 
 
 
 
 
 
Ineligibles:
1
 
 
 
 
 
No title; others have ownership interest
a
$
$
$
$
 
No possession
b
 
 
 
 
 
Located in an ineligible inventory jurisdiction
c
 
 
 
 
 
Located at an ineligible site
c
 
 
 
 
 
Moduslink - Singapore
c
 
 
 
 
 
Moduslink - Czech Republic
c
 
 
 
 
 
Moduslink - China
c
 
 
 
 
 
Kolar-France
c
 
 
 
 
 
<$150,000 at a location
d
 
 
 
 
 
Ineligible intransit: not shipped from/to Eligible Jurisdictions
e
 
 
 
 
 
Other In-transit ineligibles:
0
 
 
 
 
 
Not yet paid for
e. b
 
 
 
 
 
Not insured
e. c
 
 
 
 
 
Subject to negotiable BOLs
e. d
 
 
 
 
 
Common carrier affiliate
e. e
 
 
 
 
 
Customs broker affiliate
e. f
 
 
 
 
 
Located in leased location, 3rd party warehouse, DC
f
 
 
 
 
 
Consigned
g
 
 
 
 
 
Subject to negotiable Bill of Lading
h
 
 
 
 
 
No perfected security interest; subject to other Liens
i
 
 
 
 
 
Supplies, spare parts, packaging, display items, samples
j
 
 
 
 
 
Returned, rejected by customers
k
 
 
 
 
 
Damaged, defective, obsolete, excess, unsalable
l
 
 
 
 
 
Returning to vendor
m
 
 
 
 
 
Non-conforming to governmental standards
n
 
 
 
 
 
Bill and hold
o
 
 
 
 
 
Subj to IP, licenses, royalties, impeding Agt's ability to sell
p
 
 
 
 
 
Breach of covenants/reps/warranties
q
 
 
 
 
 
Seller assert reclamation rights
r
 
 
 
 
 
Retention of title
s
 
 
 
 
 
Acquired Inventory non-diligenced > 10% cap
t
 
 
 
 
 
Other
 
 
 
 
 
Total ineligibles
 
 
 
 
 
Eligible New inventory, before advance rate
 
$
$
$
$
 
 
 
 
 
 
Lesser of (a) and (b):
 
 
 
 
 
 
(a) Advance rate
 
 
 
 
 
 
      NOLV% per most recent appraisal2
 
 
 
 
 
 
(b) NOLV at
 
 
 
 
 



Exhibit B

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible accounts before advance rate
 
 
 
 
 
Advance rate
 
 
 
 
 
Available New inventory, before Reserves3
 
$
$
$
$
 
 
 
 
 
 
 
 
1Eligible Accounts definition
 
 
 
 
 
 
2NOLV rates subject to change per latest third party appraisal
 
 
 
 
 
 
3Drone and new inventory subject to total BB cap per credit agreement
 
 
 
 
 









Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Eligible FG Inventory
For Period Ending [XX]
 
 
 
 
 
In US$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
Gross FG inventory
 
 
 
 
 
Add: In-transit FG
 
 
 
 
 
Adjusted gross FG inventory
 
 
 
 
 
 
 
 
 
 
 
 
Ineligibles:
1
 
 
 
 
 
No title; others have ownership interest
a
 
 
 
 
 
No possession
b
 
 
 
 
 
Located in an ineligible inventory jurisdiction
c
 
 
 
 
 
Located at an ineligible site
c
 
 
 
 
 
Moduslink - Singapore
c
 
 
 
 
 
Moduslink - Czech Republic
c
 
 
 
 
 
Moduslink - China
c
 
 
 
 
 
Kolar-France
c
 
 
 
 
 
<$150,000 at a location
d
 
 
 
 
 
Ineligible intransit: not shipped from/to Eligible Jurisdictions
e
 
 
 
 
 
Other In-transit ineligibles:
 
 
 
 
 
 
Not yet paid for
e. b
 
 
 
 
 
Not insured
e. c
 
 
 
 
 
Subject to negotiable BOLs
e. d
 
 
 
 
 
Common carrier affiliate
e. e
 
 
 
 
 
Customs broker affiliate
e. f
 
 
 
 
 
Located in leased location, 3rd party warehouse, DC
f
 
 
 
 
 
Consigned
g
 
 
 
 
 
Subject to negotiable Bill of Lading
h
 
 
 
 
 
No perfected security interest; subject to other Liens
i
 
 
 
 
 
Supplies, spare parts, packaging, display items, samples
j
 
 
 
 
 
Returned, rejected by customers
k
 
 
 
 
 
Damaged, defective, obsolete, excess, unsalable
l
 
 
 
 
 
Returning to vendor
m
 
 
 
 
 
Non-conforming to governmental standards
n
 
 
 
 
 
Bill and hold
o
 
 
 
 
 
Subj to IP, licenses, royalties, impeding Agt's ability to sell
p
 
 
 
 
 
Breach of covenants/reps/warranties
q
 
 
 
 
 
Seller assert reclamation rights
r
 
 
 
 
 
Retention of title
s
 
 
 
 
 
Acquired Inventory non-diligenced > 10% cap
t
 
 
 
 
 
Other
 
 
 
 
 
Total ineligibles
 
 
 
 
 
Eligible FG inventory before advance rate
 
 
 
 
 
 
 
 
 
 
 
 
Lesser of (a) and (b):
 
 
 
 
 
 
(a) Advance rate
 
 
 
 
 
 
  NOLV% per most recent appraisal2
 
 
 
 
 
 
(b) NOLV at3
85%
 
 
 
 



Exhibit B

--------------------------------------------------------------------------------





 
 
90%
 
 
 
 
Available FG inventory, before Reserves
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1Eligible Inventory and Eligible In-Transit Inventory Definitions
 
 
 
 
 
2NOLV rates subject to change per latest third party appraisal
 
 
 
 
 
390% of NOLV is used during high period (July 1 to December 31)
 
 
 
 
 









Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Eligible Bulk Inventory
For Period Ending [XX]
 
 
 
 
 
In US$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
Gross Bulk inventory
 
 
 
 
 
Add: In-transit Bulk
 
 
 
 
 
Adjusted gross Bulk inventory
 
 
 
 
 
 
 
 
 
 
 
 
Ineligibles:
1
 
 
 
 
 
No title; others have ownership interest
a
 
 
 
 
 
No possession
b
 
 
 
 
 
Located in an ineligible inventory jurisdiction
c
 
 
 
 
 
Located at an ineligible site
c
 
 
 
 
 
Moduslink - Singapore
c
 
 
 
 
 
Moduslink - Czech Republic
c
 
 
 
 
 
Moduslink - China
c
 
 
 
 
 
Kolar-France
c
 
 
 
 
 
<$150,000 at a location
d
 
 
 
 
 
Ineligible intransit: not shipped from/to Eligible Jurisdictions
e
 
 
 
 
 
Other In-transit ineligibles:
 
 
 
 
 
 
Not yet paid for
e. b
 
 
 
 
 
Not insured
e. c
 
 
 
 
 
Subject to negotiable BOLs
e. d
 
 
 
 
 
Common carrier affiliate
e. e
 
 
 
 
 
Customs broker affiliate
e. f
 
 
 
 
 
Located in leased location, 3rd party warehouse, DC
f
 
 
 
 
 
Consigned
g
 
 
 
 
 
Subject to negotiable Bill of Lading
h
 
 
 
 
 
No perfected security interest; subject to other Liens
i
 
 
 
 
 
Supplies, spare parts, packaging, display items, samples
j
 
 
 
 
 
Returned, rejected by customers
k
 
 
 
 
 
Damaged, defective, obsolete, excess, unsalable
l
 
 
 
 
 
Returning to vendor
m
 
 
 
 
 
Non-conforming to governmental standards
n
 
 
 
 
 
Bill and hold
o
 
 
 
 
 
Subj to IP, licenses, royalties, impeding Agt's ability to sell
p
 
 
 
 
 
Breach of covenants/reps/warranties
q
 
 
 
 
 
Seller assert reclamation rights
r
 
 
 
 
 
Retention of title
s
 
 
 
 
 
Acquired Inventory non-diligenced > 10% cap
t
 
 
 
 
 
Other
 
 
 
 
 
Total ineligibles
 
 
 
 
 
Eligible Bulk inventory before advance rate
 
 
 
 
 
 
 
 
 
 
 
 
Lesser of (a) and (b):
 
 
 
 
 
 
(a) Advance rate
 
 
 
 
 
 
  NOLV% per most recent appraisal2
 
 
 
 
 
 
(b) NOLV at3
 
 
 
 
 



Exhibit B

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
Available Bulk inventory, before Reserves
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1Eligible Inventory and Eligible In-Transit Inventory definitions
 
 
 
 
 
2NOLV rates subject to change per latest third party appraisal
 
 
 
 
 
390% of NOLV is used during high period (July 1 to December 31)
 
 
 
 
 











Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Eligible Components Inventory
For Period Ending [XX]
 
 
 
 
 
In US$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
Gross Components inventory
 
 
 
 
 
Add: In-transit Components
 
 
 
 
 
Adjusted gross Components inventory
 
 
 
 
 
 
 
 
 
 
 
 
Ineligibles:
1
 
 
 
 
 
No title; others have ownership interest
a
 
 
 
 
 
No possession
b
 
 
 
 
 
Located in an ineligible inventory jurisdiction
c
 
 
 
 
 
Located at an ineligible site
c
 
 
 
 
 
Moduslink - Singapore
c
 
 
 
 
 
Moduslink - Czech Republic
c
 
 
 
 
 
Moduslink - China
c
 
 
 
 
 
Kolar-France
c
 
 
 
 
 
<$150,000 at a location
d
 
 
 
 
 
Ineligible intransit: not shipped from/to Eligible Jurisdictions
e
 
 
 
 
 
Other In-transit ineligibles:
 
 
 
 
 
 
Not yet paid for
e. b
 
 
 
 
 
Not insured
e. c
 
 
 
 
 
Subject to negotiable BOLs
e. d
 
 
 
 
 
Common carrier affiliate
e. e
 
 
 
 
 
Customs broker affiliate
e. f
 
 
 
 
 
Located in leased location, 3rd party warehouse, DC
f
 
 
 
 
 
Consigned
g
 
 
 
 
 
Subject to negotiable Bill of Lading
h
 
 
 
 
 
No perfected security interest; subject to other Liens
i
 
 
 
 
 
Supplies, spare parts, packaging, display items, samples
j
 
 
 
 
 
Returned, rejected by customers
k
 
 
 
 
 
Damaged, defective, obsolete, excess, unsalable
l
 
 
 
 
 
Returning to vendor
m
 
 
 
 
 
Non-conforming to governmental standards
n
 
 
 
 
 
Bill and hold
o
 
 
 
 
 
Subj to IP, licenses, royalties, impeding Agt's ability to sell
p
 
 
 
 
 
Breach of covenants/reps/warranties
q
 
 
 
 
 
Seller assert reclamation rights
r
 
 
 
 
 
Retention of title
s
 
 
 
 
 
Acquired Inventory non-diligenced > 10% cap
t
 
 
 
 
 
Other
 
 
 
 
 
Total ineligibles
 
 
 
 
 
Eligible Components inventory before advance rate
 
 
 
 
 
 
 
 
 
 
 
 
Lesser of (a) and (b):
 
 
 
 
 
 
(a) Advance rate
 
 
 
 
 
 
  NOLV% per most recent appraisal2
 
 
 
 
 
 
(b) NOLV at3
 
 
 
 
 



Exhibit B

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
Available Components inventory, before Reserves
 
$
$
$
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1Eligible Inventory and Eligible In-Transit Inventory definitions
 
 
 
 
 
2NOLV rates subject to change per latest third party appraisal
 
 
 
 
 
390% of NOLV is used during high period (July 1 to December 31)
 
 
 
 
 









Exhibit B

--------------------------------------------------------------------------------







GoPro, Inc.
Borrowing Base - Reserves
For Period Ending [•]
 
 
 
 
 
In US$
 
U.S. Loan
Parties
GoPro Coöperatief U.A.
 
 
 
 
Netherlands
Hong Kong
 Total
 
 
 
 
 
 
 
 
Reserves:
 
 
 
 
 
 
Rent reserves, packout, warehousing, logistics services & related expenses1
 
 
 
 
 
 
Designated Pari Obligations
 
 
 
 
 
 
VAT and other local law taxes
 
 
 
 
 
 
Canada GST
 
 
 
 
 
 
Other priority claims
 
 
 
 
 
 
Retention of Title, EROT
 
 
 
 
 
 
Freight charges, customs fees/duties
 
 
 
 
 
 
Other
 
 
 
 
 
 
Total reserves
 
 
 
 
 
 
 
 
 
 
 
 
 
1As per the Credit Agreement
 
 
 
 
 











Exhibit B

--------------------------------------------------------------------------------





GoPro, Inc.
Borrowing Base - Reporting Requirements
 
The following information is to be submitted, pursuant to Sections 5.01(e) and
5.01(f) of the Credit Agreement as noted below.
 
 
Monthly Reporting:
Weekly Reporting:
Borrowing Base Certificate in the form of Exhibit B
Required
Updated
 
 
 
Accounts Receivable Supporting Documents:
 
 
Accounts receivable detailed aging(s) in an electronic format suitable to the
Administrative Agent
Required
Updated
Accounts receivable rollforward as follows: A/R Beginning of Month + Gross
Billings + Other Debit Adjustments - Cash Receipts - Discounts - Credit Memos
Issued - Write-offs - Returns - Other Credit Adjustments = A/R End of Month
Required
Carryover from prior month-end
Reconciliation of A/R aging(s) report to general ledger and financial statements
Required
Carryover from prior month-end
Listings of the country where foreign customers are located
Required
Carryover from prior month-end
Supporting documentation (system generated extract report where applicable) for
the A/R ineligibles and Reserves) reported on the Borrowing Base Certificate
Required
Carryover from prior month-end
 
 
 
Inventory Supporting Documents:
 
 
Inventory by category/location/country
Required
Carryover from prior month-end
Total page of inventory general ledger reports and supporting documentation for
all inventory categories reported on the Borrowing Base Certificate
Required
Carryover from prior month-end
Reconciliation of perpetual inventory reports to general ledger and financial
statements
Required
Carryover from prior month-end
Schedule of monthly rent and 3PL charges for all leased patent, warehousing and
3PL locations
Required
Carryover from prior month-end
Supporting documentation (system generated extract report where applicable) for
the inventory ineligibles and Reserves reported on the Borrowing Base
Certificate
Required
Carryover from prior month-end
 
 
 
Other Supporting Documents:
 
 
Summary of accounts payable aging(s) by vendor
Required
Carryover from prior month-end
Employee headcount for the UK & HK entities2; UK & HK entity-owned A/P and/or
operational expenses
Required
Carryover from prior month-end
Reconciliation of A/P aging to general ledger and financial statements
Required
Carryover from prior month-end
From time to time, additional information per the request of the Administrative
Agent, including but not limited to sales journals, cash receipt journals,
debit/credit memo journals, etc.
Required1
Carryover from prior month-end
 
 
1Only required if requested by the Administrative Agent from time to time
2Only required with QE monthly borrowing base reporting




EXHIBIT C


[FORM OF]
BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
500 Stanton Christiana Road


Exhibit B

--------------------------------------------------------------------------------





Ops 2, Floor 3
Newark, DE 19713
Attention of Pranay Tyagi
Fax No. (302) 634-8459
email: pranay.tyagi@jpmorgan.com


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
393 Madison Avenue
24th Floor
New York, NY 10179
Attention of Courtney Eng
Fax No. (212) 270-5100
email: courtney.c.eng@jpmorgan.com


with a copy to:


12012443577@tls.ldsprod.com


Exhibit C

--------------------------------------------------------------------------------







[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of March 25, 2016, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
This notice constitutes a Borrowing Request and [the Borrower specified below]
[the Company on behalf of the Dutch Borrower] hereby gives you notice, pursuant
to Section 2.03 of the Credit Agreement, that it requests a Revolving Borrowing
under the Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing:
(A)
Name of Borrower     Specify the Company or the Dutch
Borrower.:_________________________

(B)
Aggregate principal amount of Borrowing:    Must comply with Sections 2.01 and
2.02(c) of the Credit Agreement. US$_________________

(C)
Date of Borrowing (which is a Business Day): ________________

(D)
Type of Borrowing:     Specify ABR Revolving Borrowing or Eurocurrency Revolving
Borrowing. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Revolving Borrowing.
____________________________________

(E)
Interest Period and the last day thereof:     Applicable to Eurocurrency
Revolving Borrowings only. Shall be subject to the definition of “Interest
Period” and can be a period of one, two, three or six months. If an Interest
Period is not specified, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. May not end after the
Maturity Date. _____________________

(F)
Location and number of the applicable Borrower’s account to which proceeds of
the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]     Specify only in the
case of an ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f) of the Credit Agreement.
The [undersigned Borrower] [the Company on behalf of the Dutch Borrower] hereby
certifies that the conditions specified in paragraphs (a), (b) and (c) of
Section 4.02 of the Credit Agreement have been satisfied.
Very truly yours,




Exhibit C

--------------------------------------------------------------------------------





[specify applicable borrower],
By:
 
 
Name:
 
Title:






EXHIBIT D


[FORM OF] COMPLIANCE CERTIFICATE


[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the
Borrowers under the Credit Agreement are as set forth in the Credit Agreement,
and nothing in this Compliance Certificate, or the form hereof, shall modify
such obligations or constitute a waiver of compliance therewith in accordance
with the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”),
GoPro Coöperatief U.A. (the “Dutch Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Each
capitalized term used but not defined herein shall have the meaning specified in
the Credit Agreement.
The undersigned, [specify title] of the Company, hereby certifies (solely in
[his/her] capacity as an officer and not individually), as follows:
1.I am a Financial Officer of the Company.


2.[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [ ], setting forth in each case in comparative form the
figures for the prior fiscal year, together with an audit opinion thereon of
PricewaterhouseCoopers LLP required by Section 5.01(a).] [or] [The consolidated
financial statements required by Section 5.01(a) of the Credit Agreement as of
the end of and for the fiscal year ended [      ], setting forth in each case in
comparative form the figures for the prior fiscal year, together with an audit
opinion thereon of PricewaterhouseCoopers LLP required by Section 5.01(a), have
been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]


[or]
[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [    ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the prior fiscal
year.] [or] [The consolidated financial statements required by Section 5.01(b)
of the Credit Agreement as of the end of and for the fiscal quarter ended [ ]
and the then elapsed portion of the fiscal year have been [filed with the SEC
and are available on the website of the SEC at http://www.sec.gov].] Such
financial statements present


Exhibit C

--------------------------------------------------------------------------------





fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of certain footnotes.]
3.All notices required under Sections 5.02, 5.03 and 5.04 of the Credit
Agreement have been provided.


4.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of:


(a) the existence of any condition or event that constitutes a Default or an
Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth in a separate attachment, if any, to this Certificate, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
(b) any change in GAAP or in the application thereof since the date of the
consolidated balance sheet most recently heretofore delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement (or prior to the first such
delivery, referred to in Section 3.04 of the Credit Agreement) that, to my
knowledge, has had or could reasonably be expected to have a significant effect
on the calculation of the Fixed Charge Coverage Ratio or any other financial
ratio referred to in the Credit Agreement or on the calculation of the Aggregate
Borrowing Base, the U.S. Borrowing Base or the Non-U.S. Borrowing Base, in each
case, except as set forth in a separate attachment, if any, to this Certificate,
specifying the nature of such change and the effect thereof on such
calculations;
(c) any other change in the historical accounting practices, systems or reserves
of the Company and the Subsidiaries that, to my knowledge, has had or could
reasonably be expected to have a significant effect on the calculation of the
Aggregate Borrowing Base, the U.S. Borrowing Base or the Non-U.S. Borrowing
Base, except as set forth in a separate attachment, if any, to this Certificate,
specifying the nature of such change and the effect thereof on such
calculations; or
(d) with respect to the Dutch Borrower’s presence in Hong Kong, (i) the Dutch
Borrower does not have any employees in Hong Kong, (ii) none of the Dutch
Borrower’s directors reside in Hong Kong, (iii) none of the meetings of the
board of directors (or equivalent body) of the Dutch Borrower have been held in
Hong Kong, (iv) the Dutch Borrower doesn’t have any bank accounts in Hong Kong
(other than the Dutch Borrower Collection Account identified on Schedule 1.01 to
the Credit Agreement), (v) there has been no material change to the scope and
extent of the Dutch Borrower’s business carried on in Hong Kong, (vi) other than
with respect to purchases of inventory in the ordinary course of business, there
has been no material change to the aggregate amount owed to creditors of the
Dutch Borrower located in Hong Kong and (vii) the Dutch Borrower does not have
place of business in Hong Kong and is not (and has not attempted to register as)
a registered non-Hong Kong company (as defined in the Companies Ordinance
(Cap. 6.22 of the Laws of Hong Kong)), in each case, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details
thereof.
5.The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.


Exhibit D

--------------------------------------------------------------------------------





6.Attached hereto is a true and complete copy of each Material Inventory Vendor
Purchase Agreement or Intercompany Inventory Title Transfer Agreement, or any
amendment, supplement or other modification thereof, that is required to be
delivered (and has not already been delivered) to the Administrative Agent
pursuant to Section 5.01(j) of the Credit Agreement.


The foregoing certifications are made and delivered on [ ] pursuant to
Section 5.01(c) of the Credit Agreement.
GOPRO, INC.,


By:______________________________    
  Name:
  Title:
























Exhibit D

--------------------------------------------------------------------------------







ANNEX A TO
COMPLIANCE CERTIFICATE


AS OF OR FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
 
Consolidated Net Income: (i) - (ii) =
US$[___,___,___]
 
(i)the net income or loss of the Company and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:
US$[___,___,___]
 
(ii)to the extent included in net income referred to in (i):
(a)the income of any Person (other than the Company) that is not a consolidated
Subsidiary except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company, the Dutch Borrower
or, subject to clauses (b) and (c) below, any other consolidated Subsidiary
during such period:
US$[___,___,___]
 
(b)the income of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary (other than a Subsidiary Loan Party (other than the Hong
Kong Guarantor)) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon the Company or any Subsidiary or any law applicable to
the Company or any Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions has been legally
and effectively waived:
US$[___,___,___]
 
(c)the income or loss of, and any amounts referred to in clause (a) above paid
to, any consolidated Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:
US$[___,___,___]
2.
Consolidated EBITDA: Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the Company
or any of its consolidated Subsidiaries, other than dispositions of inventory
and other dispositions in the ordinary course of business. All amounts added
back in computing Consolidated EBITDA for any period pursuant to clause (a)
above, and all amounts subtracted in computing Consolidated EBITDA pursuant to
clause (b) above, to the extent such amounts are, in the reasonable judgment of
a Financial Officer of the Company, attributable to any Subsidiary that is not
wholly owned by the Company, shall be reduced by the portion thereof that is
attributable to the noncontrolling interest in such Subsidiary. For purposes of
calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b) of the
Credit Agreement. (i) + (ii) - (iii) =
US$[___,___,___]
 
(i)Consolidated Net Income for such period (see item 1):
US$[___,___,___]
 
(ii) Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income. (a)consolidated interest expense for such
period (including imputed interest expense in respect of Capital Lease
Obligations):
US$[___,___,___]
 
(b)consolidated income tax expense for such period:
US$[___,___,___]



Exhibit D

--------------------------------------------------------------------------------





 
(c)all amounts attributable to depreciation and amortization for such period,
including amortization of point-of-purchase display and amortization of
intangible assets for such period (but excluding amortization attributable to
prepaid cash items that were paid in cash in a prior period):
US$[___,___,___]
 
(d)any extraordinary charges for such period:
US$[___,___,___]
 
(e)non-cash charges, expenses or losses for such period, including
(A) impairment charges and reserves and any other write-down or write-off of
assets, (B) non-cash fair value adjustments of Investments, (C) non-cash
purchase accounting adjustments and (D) non-cash compensation expense, but
excluding (1) any such non-cash charge, expense or loss to the extent that it
represents an amortization of a prepaid cash expense that was paid and not
expensed in a prior period or write-down or write-off or reserves with respect
to Accounts (including any addition to bad debt reserves or bad debt expense) or
Inventory and (2) any noncash charge, expense or loss to the extent it
represents an accrual of or a reserve for cash expenditures in any future
period:
US$[___,___,___]
 
(f)any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement:
US$[___,___,___]
 
(g)any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
US$[___,___,___]
 
(h)the cumulative effect for such period of a change in accounting principles:
US$[___,___,___]
 
(i)net losses for such period (A) relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of Accounting
Standard Codification 830 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) or (B)
attributable to foreign currency translation:
US$[___,___,___]
 
(j)cash expenses relating to earn-outs or other contingent or deferred payments
in connection with any Acquisition or other Investment permitted hereunder and
any adjustments thereof and any purchase price adjustments for such period:
US$[___,___,___]
 
(k)transaction fees and expenses incurred, or amortization thereof, during such
period in connection with, to the extent permitted hereunder, any Acquisition or
other Investment, any sale, transfer or other disposition (other than in the
ordinary course of business), any incurrence of Indebtedness, any issuance of
Equity Interests or any amendments or waivers of the Loan Documents or any
agreements or instruments relating to any other Indebtedness permitted
hereunder, in each case, whether or not consummated:
US$[___,___,___]
 
(l) The aggregate amount of all charges added back pursuant to this clause (l)
shall not exceed 15% of Consolidated EBITDA for such period (calculated before
giving effect to any addback pursuant to this clause (l)).any unusual or
non-recurring charges for such period and any restructuring charges (including
retention, severance, system establishment costs, excess pension charges,
contract and lease termination costs and costs to consolidate facilities and
relocate employees) for such period:
US$[___,___,___]



Exhibit D

--------------------------------------------------------------------------------





 
(m) Any amounts added back pursuant to this clause (m) may not otherwise be
included in Consolidated Net Income.expenses incurred during such period to the
extent covered by indemnification provisions in any agreement in connection with
any Acquisition or any third party insurance, in each case, only to the extent
(A) the Company or any Subsidiary shall have received during such period
reimbursement thereof in cash pursuant to such indemnification provisions or
such insurance or (B) the Company has made a good faith determination that there
exists reasonable evidence that such reimbursement will be received by the
Company or any Subsidiary within 12 months after the related amount is first
added back pursuant to this clause (m):
US$[___,___,___]
 
(iii) Items to be set forth without duplication and, other than in the case of
clause (iii)(h) below, to the extent included in determining such Consolidated
Net Income.  (a)any extraordinary, unusual or non-recurring gains or items of
income for such period:
US$[___,___,___]
 
(b)any non-cash gains or income (other than the accrual of revenue in the
ordinary course) for such period, but excluding any such items in respect of
which cash was received in a prior period or will be received in a future
period:
US$[___,___,___]
 
(c)any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement:
US$[___,___,___]
 
(d)any unrealized gains for such period attributable to the application of “mark
to market” accounting in respect of Hedging Agreements:
US$[___,___,___]
 
(e)the cumulative effect for such period of a change in accounting principles:
US$[___,___,___]
 
(f)net gains for such period (A) relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of Accounting
Standard Codification 830 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) or (B)
attributable to foreign currency translation:
US$[___,___,___]
 
(g)any interest income for such period:
US$[___,___,___]
 
(h)any amounts added back pursuant to clause (ii)(m) above that the Company
ceases to be expected to be received within the applicable 12-month period, or
that are not received within the applicable 12-month period:
US$[___,___,___]
 
Unfinanced Capital Expenditures: (i) - (ii) - (iii) - (iv) =
US$[___,___,___]
 
(i)the additions to property, plant and equipment and other capital expenditures
of the Company and its consolidated Subsidiaries that are (or should be) set
forth in a consolidated statement of cash flows of the Company and its
consolidated Subsidiaries for such period prepared in accordance with GAAP:
US$[___,___,___]
 
(ii)any such expenditures made to restore, replace or rebuild assets to the
condition of such assets immediately prior to any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, such assets to the extent such expenditures are made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such casualty, damage, taking, condemnation or similar proceeding:
US$[___,___,___]
 
(iii)any such expenditures constituting Acquisitions:
 
 
(iv)any such expenditures attributable to Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness:
US$[___,___,___]
 
Consolidated Cash Interest Expense (net of interest income, but not below
zero): (i) + (ii) + (iii) - (iv) ‑ (v) - (vi) - (vii) - (viii) = Items to be set
forth without duplication and, in the case of deductions under clauses (iv)
through (vii), only to the extent included in the sum of clauses (i) through
(iii).
US$[___,___,___]



Exhibit D

--------------------------------------------------------------------------------





 
(i)the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Company and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:
US$[___,___,___]
 
(ii)any interest or other financing costs becoming payable during such period in
respect of Indebtedness of the Company or its consolidated Subsidiaries to the
extent such interest or other financing costs shall have been capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP :
US$[___,___,___]
 
(iii)any cash payments made during such period in respect of obligations
referred to in clause (v) below that were amortized or accrued in a previous
period:
US$[___,___,___]
 
(iv)noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in such period or a previous period:
US$[___,___,___]
 
(v)noncash amounts attributable to amortization of debt discounts or accrued
interest payable in kind for such period:
US$[___,___,___]
 
(vi)noncash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Agreements or other derivative
instruments pursuant to FASB Accounting Standards Codification 815:
US$[___,___,___]
 
(vii) fees and expenses relating to the Transactions in an aggregate amount for
all periods not to exceed US$3,000,000:
US$[___,___,___]
 
(viii) interest income for such period:
US$[___,___,___]
 
Consolidated Fixed Charges: For purposes of calculating Consolidated Fixed
Charges for any period, if during such period the Company or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated Fixed Charges for such period shall be calculated after giving pro
forma effect thereto in accordance with Section 1.04(b) of the Credit
Agreement.  (i) + (ii)) + (iii) + (iv) + (v) Items to be set forth without
duplication. =
US$[___,___,___]
 
(i)Consolidated Cash Interest Expense (net of interest income, but not below
zero) for such period (see item 4):
US$[___,___,___]
 
(ii)the aggregate amount of scheduled principal payments made during such period
in respect of Long-Term Indebtedness of the Company and its consolidated
Subsidiaries (other than payments made by the Company or any Subsidiary to the
Company or a Subsidiary):
US$[___,___,___]
 
(iii)the aggregate amount of principal payments (other than scheduled principal
payments) made during such period in respect of Long-Term Indebtedness of the
Company and its consolidated Subsidiaries (other than payments made by the
Company or a Subsidiary to the Company or a Subsidiary), to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment:
US$[___,___,___]
 
(iv)the aggregate amount of (x) principal payments on Capital Lease Obligations,
determined in accordance with GAAP, and (y) principal payments on other
Indebtedness of the type described in Section 6.01(e) of the Credit Agreement,
in each case made by the Company and the Subsidiaries during such period:
US$[___,___,___]
 
(v)the aggregate amount of Restricted Payments made by the Company and the
Subsidiaries during such period in reliance on clause (vi) of Section 6.08(a) of
the Credit Agreement:
US$[___,___,___]
 
Fixed Charge Coverage Ratio: For purposes of calculating Fixed Charge Coverage
Ratio for any period, if during such period the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition, Fixed Charge
Coverage Ratio for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b) of the Credit Agreement. ((i) - (ii)
- (iii)) / (iv) =
US$[___,___,___]
 
(i)Consolidated EBITDA for such period (see item 2):
US$[___,___,___]
 
(ii)Unfinanced Capital Expenditures for such period (see item 3):
US$[___,___,___]
 
(iii)the aggregate amount of income taxes paid in cash by the Company and the
Subsidiaries during such period:
US$[___,___,___]
 
(iv)Consolidated Fixed Charges for such period (see item 5):
US$[___,___,___]



Exhibit D

--------------------------------------------------------------------------------





 
Consolidated Tangible Assets:
US$[___,___,___]










EXHIBIT E


[FORM OF] GLOBAL INTERCOMPANY CONSENT AGREEMENT


GLOBAL INTERCOMPANY CONSENT AGREEMENT dated as of March [ ], 2016 (this
“Agreement”), among GOPRO, INC., a Delaware corporation (the “Company”), GOPRO
COÖPERATIEF U.A., a Dutch cooperative with excluded liability, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register in the Netherlands under number 61391743 (the “Dutch Borrower” and,
together with the Company, the “Borrowers”), the other SUBSIDIARIES of the
Company party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Dutch Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used in this Agreement (including in the introductory paragraphs hereto)
and not otherwise defined herein have the meanings specified in the Credit
Agreement.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery by the Loan
Parties of the Security Documents. The Security Documents provide, among other
things, for the creation by the Loan Parties in favor of the Administrative
Agent, and its successors and assigns, of a security interest in and lien on all
the right, title and interest of the Loan Parties in, to and under the
Intercompany Loans and Advances and the Intercompany Agreements. For purposes
hereof, (a) “Intercompany Loans and Advances” means each loan, advance or other
extension of credit, including accounts receivable, made by any Loan Party to
the Company or any Subsidiary and (b) “Intercompany Agreements” means each
agreement or contract between any Loan Party, on the one hand, and the Company
or any Subsidiary, on the other hand (whether or not any other Person is a party
thereto, and including the intercompany agreements set forth on Annex I hereto).
The obligations of the Lenders and the Issuing Banks to extend such credit are
also conditioned upon, among other things, the execution and delivery by the
Company and the Subsidiaries of this Agreement. The Company, the Dutch Borrower
and the other Subsidiaries are Affiliates of the Borrowers (or are the
Borrowers), will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.
Accordingly, the parties hereto agree as follows:


Exhibit D

--------------------------------------------------------------------------------





ARTICLE I
Consent and Acknowledgement


The Company and each Subsidiary hereby (a) consent to, and acknowledge the
receipt of notice of, the creation, pursuant to the Security Documents, by the
Loan Parties in favor of the Administrative Agent, and its successors and
assigns, of a security interest in and lien on, or an assignment in favor of the
Administrative Agent, and its successors and assigns (whether by way of security
or otherwise) of, all the right, title and interest of the Loan Parties in, to
and under the Intercompany Loans and Advances and the Intercompany Agreements to
which the Company or such Subsidiary is a party and (b) agree and acknowledge
that, notwithstanding anything to the contrary contained in any Intercompany
Loan or Advance or Intercompany Agreement, or any agreement, contract,
instrument or document relating thereto, the creation, pursuant to the Security
Documents, by the Loan Parties in favor of the Administrative Agent, its
successor and assigns, of a security interest in and lien on, or an assignment
in favor of the Administrative Agent, and its successors and assigns (whether by
way of security or otherwise) of, all the right, title and interest of the Loan
Parties in, to and under the Intercompany Loans and Advances and Intercompany
Agreements shall not result in a breach of, or constitute a default under, any
Intercompany Loan or Advance or Intercompany Agreement or give rise to any right
of, or result in, any termination of such Intercompany Loan or Advance or
Intercompany Agreement. The Company and each Subsidiary hereby further consents
to the assignment, in the event the Administrative Agent, or any of its
successors or assigns, shall, upon the occurrence and during the continuance of
an Event of Default, and in connection with the exercise of its rights and
remedies under the Credit Agreement or any Security Document, seek to foreclose
upon and sell or otherwise dispose of any of the rights, title and interest of
the Loan Parties in, to and under the Intercompany Loans and Advances or the
Intercompany Agreements, to any acquirer thereof of all the right, title and
interest of the Loan Party or the Administrative Agent in, to and under each
Intercompany Loan or Advance or Intercompany Agreement to which the Company or
such Subsidiary is a party, and no such assignment shall result in a breach of,
or constitute a default under, any Intercompany Loan or Advance or Intercompany
Agreement or give rise to any right of, or result in, any termination of any
Intercompany Loan or Advance or Intercompany Agreement.
ARTICLE II
Representations and Warranties


The Company and each Subsidiary hereby represent and warrant to the
Administrative Agent for the benefit of the Lenders as follows:
SECTION 2.01. Authorization; Enforceability. The execution, delivery and
performance of this Agreement by the Company and each Subsidiary are within its
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action of such Person. This Agreement has been duly executed
and delivered by the Company and each Subsidiary and constitutes a legal, valid
and binding obligation of the Company and each Subsidiary, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, winding-up or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
SECTION 2.02. Governmental Approvals; Absence of Conflicts. The execution,
delivery and performance of this Agreement by the Company and each Subsidiary
(i) do not require any consent or approval


Exhibit E

--------------------------------------------------------------------------------





of, registration or filing with or any other action by any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (ii) will not violate any applicable law, including any order of any
Governmental Authority, except to the extent any such violations, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (iii) will not violate the charter, by-laws or other
organizational documents of the Company or any Subsidiary and (iv) will not
violate or result (alone or with notice or lapse of time, or both) in a default
under any agreement or instrument binding upon the Company or any Subsidiary or
any of their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Company or any Subsidiary, or give
rise to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder, in each case except to the
extent that the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 2.03. Choice of Law Provisions. The choice of law provisions set forth
herein are legal, valid and binding under the laws of the Netherlands and each
other jurisdiction in which any Non-U.S. Subsidiary that is party hereto is
organized, and neither the Company nor any Subsidiary knows of any reason why
the courts of the Netherlands or any such other jurisdiction will not give
effect to the choice of law of the State of New York as the proper law. Each
Non-U.S. Subsidiary party hereto has the legal capacity to sue and be sued in
its own name under the laws of its jurisdiction of formation, incorporation or
organization, as applicable. Each Non-U.S. Subsidiary party hereto has the power
to submit, and has irrevocably submitted, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and such irrevocable submission and the waiver
by each such Non-U.S. Subsidiary of any immunity and any objection to the venue
of the proceedings in such Federal or State court are legal, valid and binding
obligations of such Non-U.S. Subsidiary, and neither the Company nor any
Subsidiary knows of any reason why the courts of any jurisdiction where any such
Non-U.S. Subsidiary is organized would not give effect to such submission and
waivers. Each Non-U.S. Subsidiary party hereto has validly and irrevocably
appointed the Authorized Agent as its authorized agent for the purpose described
in Section 3.07(e). Service of process in the manner set forth in Section
3.07(b) will be effective to confer valid personal jurisdiction over each
Non-U.S. Subsidiary party hereto, and the courts of the jurisdiction of
formation, incorporation or organization, as applicable, of such Non-U.S.
Subsidiary will recognize as valid and final, and will enforce, any final and
conclusive judgment against such Non-U.S. Subsidiary obtained in any such
Federal or State court arising out of or in relation to the obligations such
Non-U.S. Subsidiary hereunder. The representations set forth in this Section are
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
winding-up or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 2.04. No Immunity. Each Non-U.S. Subsidiary party hereto is subject to
civil and commercial laws with respect to its obligations under this Agreement,
and the execution, delivery and performance by such Non-U.S. Subsidiary of this
Agreement constitute and will constitute private and commercial acts and not
public or governmental acts. None of the Non-U.S. Subsidiaries party hereto or
any of their properties has any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which such Non-U.S. Subsidiary is formed, incorporated or
organized, as applicable, in respect of its obligations under this Agreement.
SECTION 2.05. Proper Form; No Recordation. This Agreement is in proper legal
form under the laws of the jurisdiction in which each Non-U.S. Subsidiary party
hereto is formed, incorporated or organized, as applicable, for the enforcement
thereof against such Non-U.S. Subsidiary under the laws of such jurisdiction and
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of


Exhibit E

--------------------------------------------------------------------------------





this Agreement, provided that, with respect to enforceability or admissibility
in evidence, this Agreement may have to be translated into the official language
of the relevant jurisdiction at the time of the enforcement or admission
thereof, as applicable. It is not necessary, in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement, that (a) this Agreement be filed, registered or recorded with, or
executed or notarized before, any court or other Governmental Authority in the
jurisdiction in which any Non-U.S. Subsidiary party hereto is formed,
incorporated or organized, as applicable, other than any filing, registration or
recording that is not required to be made until enforcement of this Agreement or
(b) any registration charge or stamp or similar tax be paid on or in respect of
this Agreement.
ARTICLE III
Miscellaneous


SECTION 3.01. Notices. All notices and other communications hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary shall be given to it in care of the Company as
provided in Section 9.01 of the Credit Agreement.
SECTION 3.02. Waivers; Amendment. (a) Except as provided in Section 3.10,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Company or a Subsidiary with respect to
which such waiver, amendment or modification is to apply.
(b) This Agreement shall be construed as a separate agreement with respect to
the Company and each Subsidiary and may be amended, modified, supplemented,
waived or released with respect to the Company or any Subsidiary without the
approval of any other Subsidiary or the Company, as the case may be, and without
affecting the obligations of any other Subsidiary or the Company, as the case
may be, hereunder.
SECTION 3.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and the provisions of this
Agreement shall be binding upon the successors and assigns of the Company and
each Subsidiary and shall inure to the benefit of the Administrative Agent and
its successors, transferees and assigns.
SECTION 3.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Company and the Subsidiaries in this Agreement shall
be considered to have been relied upon by the Administrative Agent, the
Arranger, the Lenders and the Issuing Banks and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of the Administrative Agent, the Arranger, the Syndication
Agent, the Documentation Agent, the Lenders and the Issuing Banks and
notwithstanding that the Administrative Agent, the Arranger, the Syndication
Agent, the Documentation Agent, any Issuing Bank, any Lender or any Affiliate of
any of the foregoing may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended under the Credit Agreement.
SECTION 3.05. Counterparts; Effectiveness; Electronic Signatures. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which


Exhibit E

--------------------------------------------------------------------------------





shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by fax, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective as to the Company or any Subsidiary when a counterpart
hereof executed on behalf of the Company and each Subsidiary shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent and thereafter shall be binding
upon the Company, each Subsidiary and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such the Company, each Subsidiary, the Administrative Agent and the other
Secured Parties and their respective successors and assigns.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
SECTION 3.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 3.07. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Company and the Subsidiaries hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Company, any Subsidiary or
any of its properties in the courts of any jurisdiction.
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each


Exhibit E

--------------------------------------------------------------------------------





party hereto hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party hereby irrevocably consents to service of process in the manner
provided for notices in Section 3.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
(e) Each Non-U.S. Subsidiary hereby irrevocably designates, appoints and
empowers the Company, as its authorized designee, appointee and agent (the
“Authorized Agent”) to receive, accept and forward for and on its behalf, and in
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or relating to this Agreement
or any other Loan Document. Such service may be made by mailing a copy of such
process to any Non-U.S. Subsidiary in the care of the Authorized Agent at its
address set forth above. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon any Non-U.S.
Subsidiary.
(f) In the event any Non-U.S. Subsidiary or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Non-U.S. Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
SECTION 3.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 3.09. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 3.10. Additional Subsidiaries. The Company shall cause each Subsidiary
that shall become party to any Intercompany Loan or Advance or Intercompany
Agreement and that is not a party hereto to become a party to this Agreement by
executing a supplement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent (each such subsidiary, an “Additional
Subsidiary”). Upon delivery of such supplement to the Administrative Agent, (a)
each Additional Subsidiary shall be as fully a party hereto as if such
Additional Subsidiary were an original signatory hereof, (b) such Additional
Subsidiary shall be deemed to have agreed to all the terms and provisions of
this Agreement applicable to it as a Subsidiary, (c) such Additional Subsidiary
shall be deemed to have represented and warranted that the representations made
by it as a Subsidiary under this Agreement are true and correct at such time and
(d) each reference to a “Subsidiary” in this Agreement shall be deemed to
include such Additional Subsidiary.


Exhibit E

--------------------------------------------------------------------------------





SECTION 3.11. Further Assurances. The Company and each Subsidiary shall execute
and deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to fully effectuate the
purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the day and year first above
written.


GoPro, INC,
by
 
 
 
Name:
 
Title:



[Each Subsidiary],
by
 
 
 
Name:
 
Title:



JPMorgan Chase Bank, N.A., as Administrative Agent,
by
 
 
 
Name:
 
Title:



ANNEX I
Intercompany Agreements







EXHIBIT F
[FORM OF] GLOBAL INTERCOMPANY SUBORDINATION AGREEMENT
GLOBAL INTERCOMPANY CONSENT AGREEMENT dated as of March [ ], 2016 (this
“Agreement”), among GOPRO, INC., a Delaware corporation (the “Company”), GOPRO
COÖPERATIEF U.A., a Dutch cooperative with excluded


Exhibit E

--------------------------------------------------------------------------------





liability, having its statutory seat in Amsterdam, the Netherlands, and
registered with the trade register in the Netherlands under number 61391743 (the
“Dutch Borrower” and, together with the Company, the “Borrowers”), the other
SUBSIDIARIES of the Company party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”),
GoPro Coöperatief U.A., a Dutch cooperative with excluded liability, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register in the Netherlands under number 61391743 (the “Dutch Borrower” and,
together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
From time to time the Company and its Subsidiaries have made, and will make,
loans, advances and other extensions of credit (including intercompany payables)
to one or more of the Company and its Subsidiaries (any of the foregoing being
referred to herein as “Intercompany Liabilities”; any Person that is an obligor
thereon is referred to herein as the “Intercompany Debtor”, and any Person that
is an obligee thereunder is referred to herein as the “Intercompany Lender”).
The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. In accordance with the Credit Agreement, each of the Company and the
Subsidiaries desire to enter into this Agreement in order to subordinate, on the
terms set forth herein, its rights, as an Intercompany Lender, to payment under
any Intercompany Liabilities to the prior payment in full of the Secured
Obligations. The Company, the Dutch Borrower and the other Subsidiaries are
Affiliates of the Borrowers (or are the Borrowers), will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:
1. Definitions. Capitalized terms used but not defined herein (including the
preliminary statements hereto) shall have the meanings assigned to them in the
Credit Agreement. For purposes of this Agreement, the Lenders, the Issuing Banks
and other Secured Parties are sometimes referred to as “Senior Lenders”.
2. Subordination. Each Intercompany Lender hereby agrees that all its right,
title and interest in, to and under any Intercompany Liabilities owed by any
Intercompany Debtor that is a Loan Party shall be subordinate, and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Secured Obligations of such Intercompany Debtor until the payment in full in
cash of all Secured Obligations of such Intercompany Debtor; provided that such
Intercompany Debtor may make payments to the applicable Intercompany Lender
unless and until an Event of Default shall have occurred and be continuing and,
to the extent required by Section 2(b), the Company shall have received the
written notice referred to in Section 2(b) (such Secured Obligations, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (a) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”).
(a)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization, moratorium or other similar
proceedings in connection therewith, relating to any Intercompany Debtor that is
a Loan Party or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of such Intercompany
Debtor, whether or not involving insolvency


Exhibit F

--------------------------------------------------------------------------------





or bankruptcy, then, if an Event of Default has occurred and is continuing, (i)
the holders of Senior Indebtedness shall be paid in full in cash in respect of
all amounts constituting Senior Indebtedness (other than contingent obligations
for indemnification, expense reimbursement, tax gross-up or yield protection as
to which no claim has been made) before any Intercompany Lender shall be
entitled to receive (whether directly or indirectly), or make any demand for,
any payment from such Intercompany Debtor on account of any Intercompany
Liabilities or other amounts owed by such Intercompany Debtor to such
Intercompany Lender and (ii) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made), any
payment or distribution to which such Intercompany Lender would otherwise be
entitled, whether in cash, property or securities (other than a payment of debt
securities of such Intercompany Debtor that are subordinated and junior in right
of payment to the Senior Indebtedness to at least the same extent as the
Intercompany Liabilities described in this Agreement is subordinated and junior
in right of payment to the Senior Indebtedness then outstanding (such securities
being hereinafter referred to as “Restructured Debt Securities”)) shall instead
be made to the holders of Senior Indebtedness.
(b)    If (i) any Event of Default has occurred and is continuing and (ii) other
than in the case of any Event of Default under clause (h) or (i) of Article VII
of the Credit Agreement, the Administrative Agent shall have provided written
notice to the Company (on behalf of itself and the Subsidiaries) requesting the
Intercompany Debtors (or any of them) not to make any such payment or
distribution to any Intercompany Lender (or any of them) or requesting the
Intercompany Lenders (or any of them) not to make any such forgiveness or other
reduction (provided that, in the case of clause (y) below, such notice shall be
required solely with respect to any forgiveness or other reduction in the
ordinary course of business), then (x) no payment or distribution of any kind or
character shall be made by or on behalf of any Intercompany Debtor that is a
Loan Party, or any other Person on its behalf, with respect to any Intercompany
Liabilities and (y) no Intercompany Liabilities owing by any Intercompany Debtor
to any Intercompany Lender that is a Loan Party shall be forgiven or otherwise
reduced in any way, other than as a result of payment of such amount in full
thereof made in cash. Any notice given by the Administrative Agent to the
Company pursuant to this paragraph (I) may be given with respect to one or more
of the Intercompany Debtors or Intercompany Lenders at the same or different
times and (II) may suspend the rights and powers of the Intercompany Debtors
under clause (x) above or clause (y) above in part without suspending all such
rights or powers (as specified by the Administrative Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other such rights and powers so long as an Event of Default has
occurred and is continuing.
(c)    If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Intercompany Liabilities shall (despite these
subordination provisions) be received by any Intercompany Lender in violation of
paragraph (a) or (b) above prior to all Senior Indebtedness having been paid in
full in cash (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made), such payment or distribution shall be held by such Intercompany Lender in
trust (segregated from other property of such Intercompany Lender) for the
benefit of the Administrative Agent, and shall be paid over or delivered to the
Administrative Agent promptly upon receipt to the extent necessary to pay all
Senior Indebtedness (other than contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made) in full in cash.
(d)    Each Intercompany Lender agrees to file all claims against each relevant
Intercompany Debtor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of


Exhibit F

--------------------------------------------------------------------------------





any Intercompany Liabilities, and the Administrative Agent shall be entitled to
all of such Intercompany Lender’s rights thereunder. If for any reason an
Intercompany Lender fails to file such claim at least 30 Business Days prior to
the last date on which such claim should be filed, such Intercompany Lender
hereby irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and the Administrative Agent is hereby authorized to act as
attorney-in-fact in such Intercompany Lender’s name to file such claim or in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise the Person or
Persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Intercompany Lender hereby assigns to the
Administrative Agent all of such Intercompany Lender’s rights to any payments or
distributions to which such Intercompany Lender otherwise would be entitled. If
the amount so paid is greater than such Intercompany Lender’s liability
hereunder, the Administrative Agent shall pay the excess amount to the party
entitled thereto. In addition, each Intercompany Lender hereby irrevocably
appoints the Administrative Agent as its attorney-in-fact to exercise all of
such Intercompany Lender’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of each relevant Intercompany
Debtor.
Each Intercompany Lender and each Intercompany Debtor hereby agrees that the
subordination provisions set forth in this Agreement are for the benefit of the
Administrative Agent and the other holders of Senior Indebtedness. The
Administrative Agent may, on behalf of itself and such other holders of Senior
Indebtedness, proceed to enforce these subordination provisions set forth
herein.
3. Waivers and Consents. (a) Each Intercompany Lender waives the right to compel
that any property or asset of any Intercompany Debtor or any property or asset
of any guarantor of the Secured Obligations or any other Person be applied in
any particular order to discharge the Secured Obligations. Each Intercompany
Lender expressly waives the right to require the Administrative Agent or any
other Senior Lender to proceed against any Intercompany Debtor, any guarantor of
any Secured Obligations or any other Person, or to pursue any other remedy in
its or their power that such Intercompany Lender cannot pursue and that would
lighten such Intercompany Lender’s burden, notwithstanding that the failure of
the Administrative Agent or any other Senior Lender to do so may thereby
prejudice such Intercompany Lender. Each Intercompany Lender agrees that it
shall not be discharged, exonerated or have its obligations hereunder reduced by
the Administrative Agent’s or any other Senior Lender’s delay in proceeding
against or enforcing any remedy against any Intercompany Debtor, any guarantor
of any Secured Obligations or any other Person; by the Administrative Agent or
any other Senior Lender releasing any Intercompany Debtor, any guarantor of any
Secured Obligations or any other Person from all or any part of the Secured
Obligations; or by the discharge of any Intercompany Debtor, any guarantor of
any Secured Obligations or any other Person by an operation of law or otherwise,
with or without the intervention or omission of the Administrative Agent or any
other Senior Lender.
(b) Each Intercompany Lender waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any other Senior Lender,
even though that election of remedies, including any nonjudicial foreclosure
with respect to any property or asset securing any Secured Obligations, has
impaired the value of such Intercompany Lender’s rights of subrogation,
reimbursement, or contribution against any Intercompany Debtor, any guarantor of
the Secured Obligations or any other Person. Each Intercompany Lender expressly
waives any rights or defenses it may have by reason of protection afforded to
any Intercompany Debtor, any guarantor of the Secured Obligations or any other
Person with respect to the Secured Obligations pursuant to any anti‑deficiency
laws or other laws of similar import that limit or discharge the principal
debtor’s indebtedness upon judicial or nonjudicial foreclosure of property or
assets securing any Secured Obligations.


Exhibit F

--------------------------------------------------------------------------------





(c) Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Secured Obligations made by the Administrative
Agent or any other Senior Lender may be rescinded in whole or in part by such
Person, and any Secured Obligation may be continued, and the Secured Obligations
or the liability of any Intercompany Debtor, any guarantor thereof or any other
Person obligated thereunder, or any right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or the other Senior Lenders, in each case without notice to or further
assent by such Intercompany Lender, which will remain bound hereunder, and
without impairing, abridging, releasing or affecting the subordination provided
for herein.
(d) Each Intercompany Lender waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations, and any and all notice
of or proof of reliance by the Senior Lenders upon this Agreement. The Secured
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred, and the consent to create the obligations of any
Intercompany Debtor in respect of the Intercompany Liabilities shall be deemed
conclusively to have been given, in reliance upon this Agreement. Each
Intercompany Lender waives any protest, demand for payment and notice of default
(except as expressly provided in Section 2(b)).
4. Secured Obligations Unconditional. All rights and interests of the
Administrative Agent and the other Senior Lenders hereunder, and all agreements
and obligations of each Intercompany Lender and each Intercompany Debtor
hereunder, shall remain in full force and effect irrespective of:
(a) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;
(c) any release, amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of or consent to departure from, any
guarantee of any Secured Obligations; or
(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Intercompany Debtor in respect of the Secured
Obligations or of such Intercompany Lender or such Intercompany Debtor in
respect of the subordination provisions set forth herein.
5. Notices. All notices and other communications hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.
6. Waivers; Amendment. (a) No failure or delay by the Administrative Agent or
any other Senior Lender in exercising any right or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the other Senior Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Company or any Subsidiary herefrom shall in any event be
effective unless the same shall be permitted by


Exhibit F

--------------------------------------------------------------------------------





paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding anything herein to the contrary, no sale, assignment,
novation, transfer or delegation by any Lender of any of its rights or
obligations under the Credit Agreement or any other Loan Document shall, or
shall be deemed, to extinguish any of the rights, benefits or privileges
afforded by the Intercompany Debtors or the Intercompany Lenders hereunder in
relation to such of its rights or obligations, and all such rights, benefits and
privileges shall continue to accrue, to the full extent thereof, for the benefit
of the assignee, transferee or delegee of such Lender in connection with each
such sale, assignment, novation, transfer and delegation. No notice or demand on
any Intercompany Debtor or Intercompany Lender in any case shall entitle any
Intercompany Debtor or Intercompany Lender to any other or further notice or
demand in similar or other circumstances.
(b) Except as provided in Section 17, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Company
or a Subsidiary with respect to which such waiver, amendment or modification is
to apply.
(c) This Agreement shall be construed as a separate agreement with respect to
the Company and each Subsidiary and may be amended, modified, supplemented,
waived or released with respect to the Company or any Subsidiary without the
approval of any other Subsidiary or the Company, as the case may be, and without
affecting the obligations of any other Subsidiary or the Company, as the case
may be, hereunder.
7. Successors and Assigns. (a) Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Intercompany Lender, each Intercompany Debtor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.
(b) The Administrative Agent and the other Senior Lenders shall have a full and
unfettered right to assign or otherwise transfer the whole or any part of the
benefit of this Agreement to any Person to whom all or a corresponding part of
the Secured Obligations are assigned or transferred, all without impairing,
abridging, releasing or affecting the subordination provided for herein.
(c) No Intercompany Lender or Intercompany Debtor may assign or otherwise
transfer any of its rights or obligations hereunder or any interest herein. Any
purported assignment or transfer in violation of this paragraph shall be deemed
null and void ab initio.
8. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Intercompany Lenders and the Intercompany Debtors in this
Agreement shall be considered to have been relied upon by the Administrative
Agent and the other Senior Lenders and shall survive the execution and delivery
of this Agreement and the other Loan Documents and making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of the Administrative Agent or any other Senior Lender and
notwithstanding that the Administrative Agent or any other Senior Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended under the Credit Agreement.
9. Counterparts; Effectiveness; Several Agreement. (a) This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by fax, emailed pdf or any
other electronic means that


Exhibit F

--------------------------------------------------------------------------------





reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective as to any Intercompany Lender or Intercompany Debtor when
a counterpart hereof executed on behalf of such Intercompany Lender or
Intercompany Debtor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent and thereafter shall be binding upon such Intercompany Lender, such
Intercompany Debtor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Intercompany
Lender, such Intercompany Debtor and the Administrative Agent and the other
Secured Parties and their respective successors and assigns.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
10. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
11. Further Assurances. The Company and each Subsidiary shall execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to fully effectuate the
purposes of this Agreement.
12. Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent. (a) This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Company and the Subsidiaries hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any other
Senior Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Company, any Subsidiary or
any of its properties in the courts of any jurisdiction.
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each


Exhibit F

--------------------------------------------------------------------------------





party hereto hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party hereby irrevocably consents to service of process in the manner
provided for notices in Section 5. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
(e) Each Non-U.S. Subsidiary hereby irrevocably designates, appoints and
empowers the Company, as its authorized designee, appointee and agent (the
“Authorized Agent”) to receive, accept and forward for and on its behalf, and in
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or relating to this Agreement
or any other Loan Document. Such service may be made by mailing a copy of such
process to any Non-U.S. Subsidiary in the care of the Authorized Agent at its
address set forth above. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon any Non-U.S.
Subsidiary.
(f) In the event any Non-U.S. Subsidiary or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Non-U.S. Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
14. Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or to be taken into consideration in interpreting, this Agreement.
15. Provisions Define Relative Rights. The subordination provisions set forth
herein are intended solely for the purpose of defining the relative rights of
the Intercompany Lenders and the Intercompany Debtors, on the one hand, and the
Administrative Agent and the other Senior Lenders, on the other, and no other
Person shall have any right, benefit or other interest under these subordination
provisions.
16. Trusts. The Administrative Agent shall hold the benefit of this Agreement
upon trust for itself and the other Secured Parties. The perpetuity period for
each trust created by this Agreement shall be 80 years.
17. Additional Subsidiaries. The Company shall cause each Subsidiary that shall
become party to any Intercompany Liabilities and that is not a party hereto to
become a party to this Agreement by executing a supplement to this Agreement in
form and substance reasonably satisfactory to the Administrative


Exhibit F

--------------------------------------------------------------------------------





Agent (each such subsidiary, an “Additional Subsidiary”). Upon delivery of such
supplement to the Administrative Agent, (a) each Additional Subsidiary shall be
as fully a party hereto as if such Additional Subsidiary were an original
signatory hereof, (b) such Additional Subsidiary shall be deemed to have agreed
to all the terms and provisions of this Agreement applicable to it as a
Subsidiary, (c) such Additional Subsidiary shall be deemed to have represented
and warranted that the representations made by it as a Subsidiary under this
Agreement are true and correct at such time and (d) each reference to a
“Subsidiary” and, as applicable, “Intercompany Debtor” or “Intercompany Lender”
in this Agreement shall be deemed to include such Additional Subsidiary.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GOPRO, INC.,
by
 
 
 
Name:
 
Title:





GOPRO COÖPERATIEF U.A.,
By
 
 
 
Name:
 
Title:



[Intercompany Lenders],
By
 
 
 
Name:
 
Title:



[intercompany debtors],
By
 
 
 
Name:
 
Title:





Exhibit F

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
 
 
 
Name:
 
Title:










EXHIBIT G
[FORM OF] GUARANTEE AGREEMENT


MASTER GUARANTEE AGREEMENT dated as of March [ ], 2016 (this “Agreement”), among
GOPRO, INC., a Delaware corporation (the “Company”), GOPRO COÖPERATIEF U.A., a
Dutch cooperative with excluded liability, having its statutory seat in
Amsterdam, the Netherlands, and registered with the trade register in the
Netherlands under number 61391743(the “Dutch Borrower” and, together with the
Company, the “Borrowers”), the OTHER GUARANTORS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent, on behalf of itself and the other Secured
Parties.
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Dutch Borrower, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. The Lenders and
the Issuing Banks have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Guarantors are,
or are Affiliates of, the Borrowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Banks to extend such credit. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


Exhibit F

--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the preamble to this Agreement.
“Authorized Agent” has the meaning set forth in Section 5.09(e).
“Borrowers” has the meaning set forth in the preamble to this Agreement.
“Claiming Party” has the meaning set forth in Section 3.02.
“Company” has the meaning set forth in the preamble to this Agreement.
“Contributing Party” has the meaning set forth in Section 3.02.
“Credit Agreement” has the meaning set forth in the introductory paragraph to
this Agreement.
“Dutch Borrower” has the meaning set forth in the preamble to this Agreement.
“Guarantors” means each Borrower, the Subsidiaries identified as such on
Schedule I hereto and each other Subsidiary that becomes a party to this
Agreement as a Guarantor after the Effective Date pursuant to Section 5.13;
provided that if a Subsidiary is released from its obligations as a Guarantor
hereunder as provided in Section 5.12, such Subsidiary shall cease to be a
Guarantor hereunder effective upon such release.
“Loan Document Obligations” has the meaning set forth in the Credit Agreement.
“Loan Parties” means the Borrowers and the Guarantors.
“Non-U.S. Subsidiary Guarantors” means the Dutch Borrower and each other
Guarantor that is a CFC or a CFC Holding Company.
“Secured Cash Management Services Obligations” has the meaning set forth in the
Credit Agreement.
“Secured Hedging Obligations” has the meaning set forth in the Credit Agreement.
“Secured Obligations” means (a) all the Loan Document Obligations, (b) all the
Secured Cash Management Services Obligations and (c) all the Secured Hedging
Obligations; provided that, when such term is used in reference to (i) the Dutch
Borrower or any other Non-U.S. Subsidiary Guarantor, it shall not include any
Loan Document Obligations of the Company or any U.S. Subsidiary Guarantor or any
Secured Cash Management Services Obligations or Secured Hedging Obligations of
the Company or any Subsidiary that is not a CFC or a CFC Holding Company and
(ii) any Subsidiary Guarantor, it shall not include any Excluded Swap
Obligations.
“Secured Parties” means (a) the Administrative Agent, (b) the Arranger, (c) each
Lender, (d) each Issuing Bank, (e) each Cash Management Services Provider
holding any Secured Cash Management Services Obligations, (f) each counterparty
to any Hedging Agreement holding any Secured Hedging Obligations, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (h) the successors and assigns of each of the
foregoing.
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Company.


Exhibit G

--------------------------------------------------------------------------------





“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
“U.S. Subsidiary Guarantors” means each Subsidiary Guarantor that is not a CFC
or a CFC Holding Company.
ARTICLE II
The Guarantees
SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, jointly with the other Guarantors and severally,
as a primary obligor and not merely as a surety, by way of an independent
payment obligation, the due and punctual payment and performance of its Secured
Obligations. Each Guarantor further agrees that the Secured Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that it will remain bound upon its Guarantee
hereunder notwithstanding any extension, renewal, amendment or modification of
any of the Secured Obligations. Each Guarantor waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Secured Obligations, and also waives notice of acceptance of its Guarantee
hereunder and notice of protest for nonpayment.
SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its Guarantee hereunder constitutes a guarantee of payment when due
(whether or not any Federal, state or foreign bankruptcy, insolvency,
receivership, dissolution, liquidation, reorganization, moratorium, winding-up
or other similar proceeding shall have stayed the accrual or collection of any
of the Secured Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of any of the Secured Obligations or to any balance of any deposit
account or credit on the books of the Administrative Agent or any other Secured
Party in favor of any Borrower, any other Loan Party or any other Person. Each
Guarantor agrees that its Guarantee hereunder is continuing in nature and
applies to all of its Secured Obligations, whether currently existing or
hereafter incurred.
SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12 and the
limitations set forth in Section 2.07 or in the Supplement pursuant to which
such Guarantor became a party hereto, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise of any of the Secured Obligations or of any other
Guarantor, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations, or otherwise. Without limiting
the generality of the foregoing, except for termination or release of its
obligations hereunder as expressly provided in Section 5.12, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent, any other Secured Party
or any other Person to assert any claim or demand or to enforce any right or
remedy under the provisions of any Loan Document or otherwise, (ii) any
rescission, waiver, amendment, or modification of, or any release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Agreement, (iii) the release of,
or any impairment of or failure to perfect any Lien on any security held by the
Administrative Agent or any other Secured Party for any of the Secured
Obligations, (iv) any default, failure or delay, willful or otherwise, in the
performance of any of the Secured Obligations, (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or


Exhibit G

--------------------------------------------------------------------------------





otherwise operate as a discharge of any Guarantor as a matter of law or equity,
(vi) any illegality, lack of validity or enforceability of any of the Secured
Obligations, (vii) any change in the corporate existence, structure or ownership
of any Loan Party, or any Federal, state or foreign bankruptcy, insolvency,
receivership, dissolution, liquidation, reorganization, moratorium, winding-up
or other similar proceeding affecting any Loan Party or its assets or any
resulting release or discharge of any of the Secured Obligations, (viii) the
existence of any claim, set-off or other rights that any Guarantor may have at
any time against any Borrower, any other Loan Party, the Administrative Agent,
any other Secured Party or any other Person, whether in connection with the
Credit Agreement, the other Loan Documents or any unrelated transaction, (ix)
this Agreement having been determined (on whatsoever grounds) to be invalid,
non-binding or unenforceable against any other Guarantor ab initio or at any
time after the Effective Date, (x) the fact that any Person that, pursuant to
the Loan Documents, was required to become a party hereto may not have executed
or is not effectually bound by this Agreement, whether or not this fact is known
to the Administrative Agent or any other Secured Party, (xi) any action
permitted or authorized hereunder or (xii) any other circumstance (including any
statute of limitations), or any existence of or reliance on any representation
by the Administrative Agent, any other Secured Party or any other Person, that
might otherwise constitute a defense to, or a legal or equitable discharge of,
any Borrower, any Guarantor or any other guarantor or surety.
(b) Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security in accordance with its terms
and direct the order and manner of any sale thereof in their sole discretion or
to release or substitute any one or more other guarantors or obligors upon or in
respect of the Secured Obligations, all without affecting the obligations of any
Guarantor hereunder.
(c) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the payment in full in cash of all the
Secured Obligations. The Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Secured
Obligations, make any other accommodation with any Borrower or any other Loan
Party or exercise any other right or remedy available to them against any
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Borrower or any other Loan Party, as the
case may be, or any security.
SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its Guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligations is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party upon the
Federal, state or foreign bankruptcy, insolvency, receivership, dissolution,
liquidation, reorganization, moratorium, winding-up or other similar proceeding
affecting any Borrower, any other Loan Party or otherwise.
SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
and without prejudice to Section 2.07, upon the failure of any Borrower


Exhibit G

--------------------------------------------------------------------------------





or any other Loan Party to pay any Secured Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Secured Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Borrower or any other Loan Party arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.
SECTION 2.06. Information. Each Guarantor assumes (a) all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and (b) the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or any other Secured Party will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
SECTION 2.07. Maximum Liability. Notwithstanding anything to the contrary in
this Agreement, the obligations and liabilities of any Subsidiary Guarantor that
becomes a party to this Agreement after the date hereof shall be limited as and
to the extent set forth (but only if any such limitation is set forth) in the
applicable Supplement.
SECTION 2.08. Payments Free of Taxes. Each Guarantor that is not a party to the
Credit Agreement hereby acknowledges the provisions of Section 2.16 of the
Credit Agreement and agrees to be bound by such provisions with the same force
and effect, and to the same extent, as if such Guarantor were a party to the
Credit Agreement.
ARTICLE III
Indemnity, Subrogation and Subordination
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, each of the
Borrowers agrees that (a) in the event a payment in respect of any Secured
Obligation owed by such Borrower shall be made by any Guarantor (other than such
Borrower or the Company) under this Agreement, such Borrower and the Company
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor (other than such Borrower or the Company) shall be sold
pursuant to this Agreement or any Security Document to satisfy in whole or in
part any Secured Obligations owed by such Borrower, such Borrower and the
Company shall indemnify such Guarantor in an amount equal to the greater of the
book value and the fair market value of the assets so sold.
SECTION 3.02. Contribution and Subrogation. Each Guarantor (other than the
Company) (a “Contributing Party”) agrees (subject to Sections 2.07 and 3.03)
that, in the event a payment shall be made by any other Guarantor (other than
the Company) hereunder in respect of any Secured Obligations (other than by the
Dutch Borrower solely in respect of any Loan Document Obligation owed by it) or
assets of any other Guarantor (other than the Company) shall be sold pursuant to
any Security Document to satisfy any Secured Obligation (other than assets of
the Dutch Borrower solely in respect of any Loan Document Obligation owed by the
Dutch Borrower) and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the applicable Borrower and the Company as provided in
Section 3.01, each Contributing Party shall indemnify each Claiming Party in an
amount equal to the amount of such payment


Exhibit G

--------------------------------------------------------------------------------





or the greater of the book value and the fair market value of such assets (the
“Indemnified Amount”), as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of such Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties on the date hereof (or, in the case of any Contributing
Party becoming a party hereto pursuant to Section 5.13, the date of the
Supplement hereto executed and delivered by such Contributing Party). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be (subject to Section 3.03) subrogated to the rights of such
Claiming Party under Section 3.01 to the extent of such payment. Notwithstanding
the foregoing, to the extent that any Claiming Party’s right to indemnification
hereunder arises from a payment or sale of Collateral made to satisfy Secured
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.
SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the payment in
full in cash of all the Secured Obligations. No failure on the part of any
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.
(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed to it by any other Guarantor shall be fully subordinated to the
prior payment in full in cash of all the Secured Obligations of such other
Guarantor.
ARTICLE IV
Representations and Warranties
Each Guarantor represents and warrants to the Administrative Agent and the other
Secured Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or other organizational action and, if required, stockholder or other
equityholder action of such Guarantor, and this Agreement has been duly executed
and delivered by such Guarantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to such Guarantor are true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date hereof and on and
as of which each other date on which the representations and warranties in the
Credit Agreement are made or are deemed to be made pursuant to the terms thereof
(except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty is
represented and warranted by such Guarantor to be so true and correct on and as
of such prior date).


Exhibit G

--------------------------------------------------------------------------------





ARTICLE V
Miscellaneous
SECTION 5.01. Notices. All notices and other communications hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.
SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
herefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. Notwithstanding anything herein to the
contrary, no sale, assignment, novation, transfer or delegation by any Lender of
any of its rights or obligations under the Credit Agreement or any other Loan
Document shall, or shall be deemed, to extinguish any of the rights, benefits or
privileges afforded by any Guarantee created hereunder in relation to such of
its rights or obligations, and all such rights, benefits and privileges shall
continue to accrue, to the full extent thereof, for the benefit of the assignee,
transferee or delegee of such Lender in connection with each such sale,
assignment, novation, transfer and delegation. No notice or demand on any
Guarantor in any case shall entitle any Guarantor to any other or further notice
or demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
(c) This Agreement shall be construed as a separate agreement with respect to
each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Loan Party and
without affecting the obligations of any other Guarantor hereunder.
SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Subsidiary Guarantor that is not a party to the Credit Agreement, jointly
with each other Guarantor and severally, agrees to reimburse the Administrative
Agent for its expenses incurred hereunder as provided in Section 9.03(a) of the
Credit Agreement as if the first reference in such Section to “the Company and
the Dutch Borrower” were a reference to such Subsidiary Guarantor and with the
same force and effect as if such Subsidiary Guarantor were a party to the Credit
Agreement.
(b) Each Subsidiary Guarantor that is not a party to the Credit Agreement,
jointly with each other Guarantor and severally, agrees to indemnify and hold
harmless each Indemnitee as provided in Section 9.03(b) of the Credit Agreement
as if the first reference in such Section to “the Company and the


Exhibit G

--------------------------------------------------------------------------------





Dutch Borrower” were a reference to such Subsidiary Guarantor and with the same
force and effect as if such Subsidiary Guarantor were a party to the Credit
Agreement.
(c) Any amounts payable as provided in paragraph (a) or (b) of this Section
shall be additional Secured Obligations guaranteed hereby and secured by the
Security Documents. All amounts due under paragraph (a) or (b) of this Section
shall be payable promptly after written demand therefor.
(d) To the extent permitted by applicable law, no Guarantor shall assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES CREATED
HEREBY, EACH SECURED PARTY SHALL BE DEEMED TO HAVE ACKNOWLEDGED THE PROVISIONS
OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREED TO BE BOUND BY SUCH
PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.
SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent, the Arranger,
the Lenders and the Issuing Banks and shall survive the execution and delivery
of this Agreement and the other Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of the Administrative Agent, the Arranger, the Syndication Agent, the
Documentation Agent, the Lenders and the Issuing Banks and notwithstanding that
the Administrative Agent, the Arranger, the Syndication Agent, the Documentation
Agent, any Issuing Bank, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended under the Credit Agreement, and, subject to Section 9.05 of the
Credit Agreement, shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any LC Exposure
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.04, 2.08 and 5.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
by the Loan Documents, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 5.06. Counterparts; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by fax, emailed pdf.
or any other electronic means


Exhibit G

--------------------------------------------------------------------------------





that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Guarantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Guarantor shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any attempted assignment or
transfer by any Guarantor shall be null and void), except as expressly provided
in this Agreement and the Credit Agreement.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 5.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of (a) the Company or any U.S.
Subsidiary Guarantor against any of and all the obligations then due of any
Borrower or any other Guarantor now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or Issuing Bank or (b) the Dutch
Borrower or any other Non-U.S. Subsidiary Guarantor against any of and all the
obligations then due of the Dutch Borrower or any other Non-U.S. Subsidiary
Guarantor now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or Issuing Bank, in each case, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of any
Guarantor are not yet due or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank shall notify the Company and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give notice
shall not affect the validity of such setoff and application.


Exhibit G

--------------------------------------------------------------------------------





SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Authorized Agent. (a) This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Guarantors hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Guarantor or any of its properties in the courts of any jurisdiction.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 5.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(e) Each Non-U.S. Subsidiary Guarantor hereby irrevocably designates, appoints
and empowers the Company as its authorized designee, appointee and agent (the
“Authorized Agent”) to receive, accept and forward for and on its behalf service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document. Such service may be made by mailing a copy of such process
to any Non-U.S. Subsidiary Guarantor in the care of the Authorized Agent at its
address set forth above. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon any Non-U.S.
Subsidiary Guarantor.
(f) In the event any Non-U.S. Subsidiary Guarantor or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Subsidiary Guarantor hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES


Exhibit G

--------------------------------------------------------------------------------





THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate and be released when
all the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, the Lenders have
no further commitment to lend under the Credit Agreement, the LC Exposure has
been reduced to zero (including as a result of obtaining consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue, amend or extend
Letters of Credit under the Credit Agreement.
(b) The Guarantees made herein shall also be released at the time or times and
in the manner set forth in Section 9.14(b) of the Credit Agreement.
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.
SECTION 5.13. Additional Guarantors. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date are required to enter into
this Agreement. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Supplement, such Subsidiary shall become a Guarantor
(and, as applicable, a U.S. Subsidiary Guarantor or a Non-U.S. Subsidiary
Guarantor) hereunder, in each case, with the same force and effect as if
originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any additional Subsidiary as a party to this
Agreement.
SECTION 5.14. Parallel Liability. (a) Each Guarantor hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent an amount equal to
the aggregate amount of its Corresponding Liabilities, as they may exist from
time to time.
(b) The parties hereto agree that:
(i) a Guarantor’s Parallel Liability shall be due and payable at the same time
as, for the same amount as and in the same currency as its Corresponding
Liabilities become due and payable;
(ii) a Guarantor’s Parallel Liability shall be decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged, and its
Corresponding Liabilities shall be decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;


Exhibit G

--------------------------------------------------------------------------------





(iii) a Guarantor’s Parallel Liability is independent and separate from, and
without prejudice to, its Corresponding Liabilities, and constitutes a single
obligation of such Guarantor to the Administrative Agent (even though such
Guarantor may owe more than one Corresponding Liability to the Lenders, the
Issuing Banks or other Persons under the Loan Documents) and an independent and
separate claim of the Administrative Agent to receive payment of such Parallel
Liability (in its capacity as the independent and separate creditor of such
Parallel Liability and not as a co-creditor in respect of the Corresponding
Liabilities); and
(iv) for purposes of this Section, the Administrative Agent acts in its own name
and not as agent, representative or trustee of the Lenders, the Issuing Banks or
any other Secured Party, and accordingly holds neither its claim resulting from
a Parallel Liability nor any Lien securing a Parallel Liability on trust.
(c) For purposes of this Section:
“Corresponding Liabilities” means the Secured Obligations excluding the Parallel
Liability.
“Parallel Liability” means a Guarantor’s obligations and undertakings under this
Section.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


GOPRO, INC.,
By
 
 
 
Name:
 
Title:





GOPRO COÖPERATIEF U.A.,
By
 
 
 
Name:
 
Title:





[Name Of OTHER GuarantorS]
By
 
 
 
Name:
 
Title:



Exhibit G

--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., as Administrative Agent, on behalf of itself and the
other Secured Parties,
By
 
 
 
Name:
 
Title:



Schedule I to
the Master Guarantee Agreement




INITIAL SUBSIDIARY GUARANTORS
Name
Jurisdiction of Formation
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit A to
the Master Guarantee Agreement


SUPPLEMENT NO. __ dated as of [ ] to the Master Guarantee Agreement dated as of
March [ ], 2016, among GOPRO, INC., GOPRO COÖPERATIEF U.A., the OTHER GUARANTORS
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”),
GoPro Coöperatief U.A., a Dutch cooperative with excluded liability, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register in the Netherlands under number 61391743 (the “Dutch Borrower” and
together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.


Exhibit G

--------------------------------------------------------------------------------





Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement.
The Guarantors have entered into the Guarantee Agreement in order to induce the
Lenders and the Issuing Banks to extend credit to the Borrowers. Section 5.13 of
the Guarantee Agreement provides that additional Subsidiaries may become
Guarantors (and, as applicable, U.S. Subsidiary Guarantors or Non-U.S.
Subsidiary Guarantors) under the Guarantee Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Guarantor”) is executing this Supplement to become a Guarantor (and, as
applicable, a U.S. Subsidiary Guarantor or a Non-U.S. Subsidiary Guarantor)
under the Guarantee Agreement in order to induce the Lenders and the Issuing
Banks to make additional extensions of credit under the Credit Agreement and as
consideration for extensions of credit previously made or issued.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor” and “Subsidiary Guarantor” (and, as applicable, to a
“U.S. Subsidiary Guarantor” or a “Non-U.S. Subsidiary Guarantor”) in the
Guarantee Agreement shall be deemed to include the New Guarantor. The Guarantee
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that (a) (i) the execution and delivery by the New
Guarantor of this Supplement, and the performance by the New Guarantor of this
Supplement and the Guarantee Agreement, have been duly authorized by all
necessary corporate or other organizational action and, if required, stockholder
or other equityholder action of the New Guarantor, (ii) this Supplement has been
duly executed and delivered by the New Guarantor and (iii) each of this
Supplement and the Guarantee Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the Credit Agreement as
to the New Guarantor are true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of this Supplement
(except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty is
represented and warranted by the New Guarantor to be so true and correct on and
as of such prior date).
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Supplement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Supplement. This Supplement shall become
effective when a counterpart hereof executed on behalf of the New Guarantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon the New Guarantor and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
the New Guarantor, the Administrative Agent and the other Secured Parties and
their respective successors and assigns,


Exhibit G

--------------------------------------------------------------------------------





except that the New Guarantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any attempted
assignment or transfer by the New Guarantor shall be null and void), except as
expressly provided in the Guarantee Agreement and the Credit Agreement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5. This Supplement shall be governed by, and construed in accordance
with, the law of the State of New York.
SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.
SECTION 8. The provisions of Sections 5.02, 5.04, 5.05, 5.09 and 5.10 of the
Guarantee Agreement are hereby incorporated by reference herein as if set forth
in full force herein, mutatis mutandis.
SECTION 9. The New Guarantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction]. [If applicable:] The Guarantee of the New
Guarantor in respect of obligations of any Person other than its subsidiary is
subject to the following limitations:
[if the New Guarantor is organized in any other jurisdiction and is giving a
Guarantee other than in respect of one of its subsidiaries, insert guarantee
limitation wording for the relevant jurisdiction that is reasonably acceptable
to the Administrative Agent].








Exhibit A to
the Master Guarantee Agreement


IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.


[Name Of New Guarantor],
By
 
 
 
Name:
 
Title:







Exhibit G

--------------------------------------------------------------------------------





jpmorgan chase bank, N.A., as Administrative Agent, on behalf of itself and the
other Secured Parties,
By
 
 
 
Name:
 
Title:












EXHIBIT H


[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
500 Stanton Christiana Road
Ops 2, Floor 3
Newark, DE 19713
Attention of Pranay Tyagi
Fax No. (302) 634-8459
email: pranay.tyagi@jpmorgan.com


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
393 Madison Avenue
24th Floor
New York, NY 10179
Attention of Courtney Eng
Fax No. (212) 270-5100
email: courtney.c.eng@jpmorgan.com


with a copy to:


12012443577@tls.ldsprod.com


[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief U.A.,
the Lenders from time to time party thereto and JPMorgan Chase


Exhibit G

--------------------------------------------------------------------------------





Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.
This notice constitutes an Interest Election Request and [the Borrower specified
below] [the Company on behalf of the Dutch Borrower] hereby gives you notice,
pursuant to Section 2.07 of the Credit Agreement, that it requests the
conversion or continuation of a Revolving Borrowing under the Credit Agreement,
and in connection therewith specifies the following information with respect to
such Borrowing and each resulting Borrowing:


1.    Name of Borrower:    _______________________________
2.    Borrowing to which this request applies: _____________________________
Principal Amount: _______________________________
Type: _______________________________
Interest Period In the case of a Eurocurrency Borrowing, specify the last day of
the current Interest Period therefor.: _______________________________
3.    Effective date of this election Must be a Business Day.:
_______________________________
4.    Resulting Borrowing[s] If different options are being elected with respect
to different portions of the Borrowing specified in item 2 above, provide the
information required by this item 4 for each resulting Borrowing. Each resulting
Borrowing shall be in an aggregate amount that is an integral multiple of, and
not less than, the amount specified for a Revolving Borrowing in Section 2.02(c)
of the Credit Agreement.
Principal Amount Indicate the principal amount of the resulting Borrowing and
the percentage of the Borrowing in item 2 above.:
_______________________________
Type Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing. _______________________________
Interest Period Applicable only if the resulting Borrowing is to be a
Eurocurrency Borrowing. Shall be subject to the definition of “Interest Period”
and can be a period of one, two, three or six months. Cannot extend beyond the
Maturity Date. If an Interest Period is not specified, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.
_______________________________


Very truly yours,


[specify applicable borrower],
By:
______________________________
 
Name:
 
Title:




EXHIBIT I




Exhibit H

--------------------------------------------------------------------------------





[FORM OF]
PERFECTION CERTIFICATE
[date]
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”), GoPro
Coöperatief U.A., the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings specified therefor in the Credit Agreement.
The undersigned, a Financial Officer of the Company, solely in [his/her]
capacity as an officer, and not individually, hereby certifies to the
Administrative Agent as follows:
SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of formation,
incorporation or organization, as applicable, and (ii) each other legal name
such Loan Party has had in the past five years, including the date of the
relevant name change.
(b)    Except as set forth on Schedule 1, no Loan Party has changed its identity
or corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization or
incorporation (as the case may be). With respect to any such change that has
occurred within the past five years, Schedules 1, 2A and 2B set forth the
information required by Sections 1 and 2 of this Perfection Certificate as to
each acquiree or constituent party to such merger, consolidation or acquisition.
SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of formation, incorporation or organization, as applicable, and the
form of organization of each Loan Party, (ii) the organizational identification
or registration number, if any, assigned to such Loan Party by such jurisdiction
and the Federal taxpayer identification number of such Loan Party and (iii) the
address (including the county) of the chief executive office of such Loan Party.
(b)    Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts or Inventory, indicating whether each such location is owned or leased
by such Loan Party, (ii) all locations where such Loan Party maintains any
Inventory, including all warehouses and distribution or fulfillment centers (but
other than any Inventory in transit with a common carrier), indicating whether
each such location is owned or leased by such Loan Party, (iii) all locations
where such Loan Party maintains a place of business or any Collateral not
otherwise identified on Schedule 2A or 2B, other than any Inventory in transit
with a common carrier, indicating whether each such location is owned or leased
by such Loan Party, and (iv) the name and address of any Person (whether in the
United States, the Netherlands or any other jurisdiction) other than a Loan
Party that has possession of any Inventory or other Collateral (including any
freight forwarder or customs broker, but excluding any common carrier that has
possession of Inventory solely while it is in transit).
SECTION 3. Unusual Transactions. All Accounts have been originated by the Loan
Parties and all Inventory has been acquired by the Loan Parties in the ordinary
course of business.
SECTION 4. File Search Reports. File search reports have been obtained from
(a) the Uniform Commercial Code (“UCC”) filing office relating to the location
of organization of each Loan Party identified


Exhibit I

--------------------------------------------------------------------------------





on Schedule 2A and (b) the county recorder’s office relating to the county where
each Mortgaged Property is located. The file search reports obtained pursuant to
this Section 4 reflect no Liens on any of Mortgaged Property or other Collateral
other than those permitted under the Credit Agreement.
SECTION 5. UCC Filings. UCC financing statements have been prepared for filing
in the proper UCC filing office in the jurisdiction in which each Loan Party is
located (as provided in 9-307 of the UCC). Set forth on Schedule 5 is a true and
complete list of each such filing and the UCC filing office in which such filing
is to be made.
SECTION 6. Equity Interests. Set forth on Schedule 6 is a true and complete
list, for each Loan Party, of all the stock, partnership interests, limited
liability company membership interests or other Equity Interests owned by such
Loan Party, specifying the issuer and certificate number of, and the number and
percentage of ownership represented by, such Equity Interests.
SECTION 7. Debt Instruments. Set forth on Schedule 7 is a true and complete
list, for each Loan Party, of all promissory notes and other evidence of
Indebtedness evidencing (a) Indebtedness owing by the Borrower or any Subsidiary
to such Loan Party and (b) Indebtedness of any other Person in the principal
amount of US$500,000 or more held by such Loan Party, specifying the creditor
and debtor thereunder and the type and outstanding principal amount thereof.
SECTION 8. Intellectual Property. Set forth on Schedule 8, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a true and complete list of each Loan
Party’s (a) Copyrights, Copyright Applications and exclusive Copyright Licenses
(where a Loan Party is a licensee), (b) Patents and Patent Applications,
(c) Trademarks and Trademark Applications, (d) Domain Names and (e) Mobile
Applications, in each case specifying the name of the registered owner, title,
type of mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor.
SECTION 9. Commercial Tort Claims. Set forth on Schedule 9 is a true and
complete list of commercial tort claims in excess of US$1,000,000 held by any
Loan Party, including a brief description thereof.
SECTION 10. Deposit Accounts. Set forth on Schedule 10 is a true and complete
list of all Deposit Accounts maintained by each Loan Party, in each case
specifying the name and address of the depositary institution, the type of
account (including whether such Deposit Account is a collection account or a
concentration account) and the account number.
SECTION 11. Securities and Commodities Accounts. Set forth on Schedule 11 is a
true and complete list of all securities and commodities accounts maintained by
each Loan Party, specifying the name and address of the financial institution
holding the securities account (including a securities intermediary or
commodities intermediary), the type of account and the account number.
SECTION 12. Chattel Paper. Set forth on Schedule 12 is a true and complete list,
for each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.
[Signature page follows]








Exhibit I

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate on this [ ] day of [ ], 2016.
GOPRO, INC.
by
 
 
 
Name:
 
Title:



























































































































Schedule 1


Exhibit I

--------------------------------------------------------------------------------





Legal Names
Loan Party’s Exact Legal Name
Former Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Schedule 2A
Jurisdictions and Locations
Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if applicable)
Chief Executive Office Address
(including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit I

--------------------------------------------------------------------------------







Schedule 2B
Other Addresses
Loan Party
Locations where Books or Records Relating to Accounts or Inventory are
Maintained (including county if in the United States)
Locations where Inventory is Maintained (including all distribution centers and
warehouse locations and indicating whether location is owned or leased)
Other Locations where Place of Business or any Collateral is Maintained
(indicating whether location is owned or leased)
Name and Address of Other Persons that have Possession of Inventory or Other
Collateral
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Schedule 5
UCC Filings
Loan Party
UCC Filing
Jurisdiction
UCC Filing Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 6


Exhibit I

--------------------------------------------------------------------------------





Equity Interests
Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No.
(if uncertificated, please indicate so)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Schedule 7
Debt Instruments
Loan Party
Debtor
Type of Instrument
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Schedule 8


Exhibit I

--------------------------------------------------------------------------------





Intellectual Property
I.
Copyrights

Registered Owner
Title
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II.
Copyright Applications

Registered Owner
Title
Application Number
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















III.
Exclusive Copyright Licenses (where a Loan Party is a licensee)



Exhibit I

--------------------------------------------------------------------------------





Licensee
Licensor
Title
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











IV.
Patents



Registered Owner
Title of
Patent
Country
Type
Registration Number
Issue
Date
Expiration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



V.
Patent Applications





Exhibit I

--------------------------------------------------------------------------------





Registered
Owner
Title of Patent
Country
Type
Application Number
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











VI.
Trademarks



Registered
Owner
Mark
Country
Application No.
Registration No.
Registration Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















VII.
Trademark Applications





Exhibit I

--------------------------------------------------------------------------------





Registered Owner
Mark
Country
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    


Schedule 9
Commercial Tort Claims
Loan Party
Description of Commercial Tort Claims
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 10
Deposit Accounts


Exhibit I

--------------------------------------------------------------------------------





Loan Party
Depositary Institution
(including address)
Type of Account
Account Name and Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















Schedule 11
Securities and Commodities Accounts
Loan Party
Financial Institution
(including address)
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 12
Chattel Paper


Exhibit I

--------------------------------------------------------------------------------





Loan Party
Obligor
Type (Tangible/Electronic)
Due Date
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






EXHIBIT J


[FORM OF]
SUPPLEMENTAL PERFECTION CERTIFICATE
[date]
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”), GoPro
Coöperatief U.A., the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings specified therefor in the Credit Agreement.
This Supplemental Perfection Certificate is delivered pursuant to
Section 5.01(g) of the Credit Agreement (this certificate and each other
Supplemental Perfection Certificate heretofore delivered pursuant to
Section 5.01(g) of the Credit Agreement being referred to as a “Supplemental
Perfection Certificate”), and supplements the information set forth in the
Perfection Certificate delivered on the Effective Date (as supplemented from
time to time by the Supplemental Perfection Certificates delivered after the
Effective Date and prior to the date hereof, the “Prior Perfection
Certificate”).
The undersigned, a Financial Officer of the Company, solely in [his/her]
capacity as an officer, and not individually, hereby certifies to the
Administrative Agent as follows:
SECTION 1. Legal Names. Schedule 1 sets forth the exact legal name of each Loan
Party, as such name appears in its certificate of formation, incorporation or
organization, as applicable, and indicates changes, if any, in the foregoing
information compared to the information set forth on Schedule 1 of the Prior
Perfection Certificate.
SECTION 2. Jurisdictions and Locations. (a) Schedule 2A sets forth (i) the
jurisdiction of formation, incorporation or organization, as applicable, and the
form of organization of each Loan Party,
(ii) the organizational identification or registration number, if any, assigned
to such Loan Party by such jurisdiction and the Federal taxpayer identification
number of such Loan Party and (iii) the address (including the county) of the
chief executive office of such Loan Party, and indicates changes, if any, in the
foregoing information compared to the information set forth on Schedule 2A of
the Prior Perfection Certificate.
(b)    Schedule 2B sets forth, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any Inventory, including all
warehouses and distribution or fulfillment centers (but other than any Inventory
in transit with a common carrier), indicating whether each such location is
owned or leased by such Loan Party, and (ii) the name and address of any Person
(whether in the United States, the Netherlands or any other jurisdiction) other
than a Loan Party that has possession of any Inventory or other Collateral
(including any freight forwarder or customs broker, but excluding any common
carrier that has possession of Inventory solely while it is in transit), and
indicates changes, if any, in the foregoing information compared to the
information set forth on Schedule 2B of the Prior Perfection Certificate.
SECTION 3. [Reserved].
SECTION 4. [Reserved].
SECTION 5. [Reserved].
SECTION 6. Equity Interests. Schedule 6 sets forth a true and complete list, for
each Loan Party, of all the stock, partnership interests, limited liability
company membership interests or other Equity Interests owned by such Loan Party,
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests, and indicates changes, if
any, in the foregoing information compared to the information set forth on
Schedule 6 of the Prior Perfection Certificate.
SECTION 7. Debt Instruments. Schedule 7 sets forth a true and complete list, for
each Loan Party, of all promissory notes and other evidence of Indebtedness
evidencing (a) Indebtedness owing by the Borrower or any Subsidiary to such Loan
Party and (b) Indebtedness of any other Person in the principal amount of
US$500,000 or more held by such Loan Party, specifying the creditor and debtor
thereunder and the type and outstanding principal amount thereof, and indicates
changes, if any, in the foregoing information compared to the information set
forth on Schedule 7 of the Prior Perfection Certificate.
SECTION 8. Intellectual Property. Schedule 8 sets forth, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a true and complete list of each Loan
Party’s (a) Copyrights, Copyright Applications and exclusive Copyright Licenses
(where a Loan Party is a licensee), (b) Patents and Patent Applications,
(c) Trademarks and Trademark Applications, (d) Domain Names and (e) Mobile
Applications, in each case specifying the name of the registered owner, title,
type of mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor, and indicates changes, if any, in the foregoing
information compared to the information set forth on Schedule 8 of the Prior
Perfection Certificate.
SECTION 9. Commercial Tort Claims. Schedule 9 sets forth a true and complete
list of commercial tort claims in excess of US$1,000,000 held by any Loan Party,
including a brief description thereof, and indicates changes, if any, in the
foregoing information compared to the information set forth on Schedule 9 of the
Prior Perfection Certificate.
SECTION 10. Deposit Accounts. Schedule 10 sets forth a true and complete list of
all Deposit Accounts maintained by each Loan Party, in each case specifying the
name and address of the depositary


Exhibit I

--------------------------------------------------------------------------------





institution, the type of account (including whether such Deposit Account is a
collection account or a concentration account) and the account number, and
indicates changes, if any, in the foregoing information compared to the
information set forth on Schedule 10 of the Prior Perfection Certificate.
SECTION 11. Securities and Commodities Accounts. Schedule 11 sets forth a true
and complete list of all securities and commodities accounts maintained by each
Loan Party, specifying the name and address of the financial institution holding
the securities account (including a securities intermediary or commodities
intermediary), the type of account and the account number, and indicates
changes, if any, in the foregoing information compared to the information set
forth on Schedule 11 of the Prior Perfection Certificate.
SECTION 12. Chattel Paper. Schedule 12 sets forth a true and complete list, for
each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof, and indicates changes, if any, in the
foregoing information compared to the information set forth on Schedule 12 of
the Prior Perfection Certificate.
[Signature page follows]








IN WITNESS WHEREOF, the undersigned have duly executed this Supplemental
Perfection Certificate as of the date first set forth above.




GOPRO, INC.,
By:  ______________________________
 
Name:
 
Title:


















EXHIBIT K
[FORM OF] U.S. COLLATERAL AGREEMENT


U.S. COLLATERAL AGREEMENT dated as of March [  ], 2016 (this “Agreement”), among
GOPRO, INC., a Delaware corporation (the “Company”), the OTHER GRANTORS from
time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


Exhibit J

--------------------------------------------------------------------------------





Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, GoPro Coöperatief U.A., a Dutch
cooperative with excluded liability, having its statutory seat in Amsterdam, the
Netherlands, and registered with the trade register in the Netherlands under
number 61391743 (the “Dutch Borrower” and, together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Grantors are, or are Affiliates of, the Borrowers, will
derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement; provided that
each term defined in the New York UCC (as defined herein) and not defined in
this Agreement shall have the meaning specified in the UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account or a Payment Intangible.
“Agreement” has the meaning set forth in the preamble hereto.
“Article 9 Collateral” has the meaning set forth in Section 3.01.
“Authorized Agent” has the meaning set forth in Section 5.09(e).
“Borrowers” has the meaning set forth in the recitals hereto.
“Cayman Guarantor” means Woodman Labs Cayman, Inc., a Cayman Islands exempted
company incorporated with limited liability.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Companies Law” has the meaning set forth in Section 2.02(e).
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.


Exhibit K

--------------------------------------------------------------------------------





“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country or any political subdivision thereof, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States of America or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration, and renewals in the United States Copyright
Office (or any similar office in any other country or any political subdivision
thereof), including, in the case of any Grantor, any of the foregoing set forth
under its name on Schedule III, and (c) any other adjacent or other rights
related or appurtenant to the foregoing, including moral rights.
“Credit Agreement” has the meaning set forth in the recitals hereto.
“Dutch Borrower” has the meaning set forth in the recitals hereto.
“Excluded Equity Interests” has the meaning set forth in Section 2.01.
“Excluded Property” has the meaning set forth in the Credit Agreement.
“Federal Securities Laws” has the meaning set forth in Section 4.04.
“Grantors” means the Company, Subsidiaries identified as such on Schedule I
hereto and each other Subsidiary that becomes a party to this Agreement as a
Grantor after the Effective Date pursuant to Section 5.14; provided that if a
Subsidiary is released from its obligations as a Grantor hereunder as provided
in Section 5.13, such Subsidiary shall cease to be a Grantor hereunder effective
upon such release.
“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Person, including inventions, designs, utility models, Patents, Copyrights,
Licenses, Trademarks, trade secrets, domain names, mobile applications,
confidential or proprietary technical and business information, know‑how,
show‑how or other data or information, software and databases and all
embodiments or fixations thereof and applications therefor and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.
“Intellectual Property License” means any Patent License, Trademark License,
Copyright License or other license or sublicense agreement to which any Grantor
is a party, including, in the case of any Grantor, any of the foregoing set
forth next to its name on Schedule III.
“Inventory Related Intellectual Property” means (a) the domain name and website
www.gopro.com and any other domain name and website, whether currently existing
or hereafter acquired, developed or established, at any time used by the Company
or any Subsidiary to sell, market or provide information to end-users with
respect to any Inventory of any Grantor, and all software and Copyrights
relating to the content and function of any such website, (b) all mobile apps of
the Company or any Subsidiary relating to any Inventory of any Grantor
(including any such apps used to register, utilize or receive updates with
respect to any such Inventory), and all software and Copyrights relating to such
mobile apps, (c) any database relating to any Inventory of any Grantor, and all
software and Copyrights relating to any such database, and (d) all Copyrights
relating to any marketing materials of the Company or any Subsidiary relating to
any Inventory of any Grantor.
“Loan Document Obligations” has the meaning set forth in the Credit Agreement.


Exhibit K

--------------------------------------------------------------------------------





“Loan Parties” means the Borrowers and the Grantors.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-U.S. Subsidiary Grantors” means the Dutch Borrower and each other Grantor
that is a CFC or a CFC Holding Company.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.
“Patents” mean, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered to the Administrative Agent pursuant to Section 4.01(f) of the
Credit Agreement.
“Pledged Collateral” has the meaning set forth in Section 2.01.
“Pledged Debt Securities” has the meaning set forth in Section 2.01
“Pledged Equity Interests” has the meaning set forth in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership interest certificates,
share certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
“Secured Cash Management Services Obligations” has the meaning set forth in the
Credit Agreement.
“Secured Hedging Obligations” has the meaning set forth in the Credit Agreement.
“Secured Obligations” means (a) all the Loan Document Obligations, (b) all the
Secured Cash Management Services Obligations and (c) all the Secured Hedging
Obligations; provided that, when such term is used in reference to (i) the Dutch
Borrower or any other Non-U.S. Subsidiary Grantor, it shall not include any Loan
Document Obligations of the Company or any U.S. Subsidiary Grantor or any
Secured Cash Management Services Obligations or Secured Hedging Obligations of
the Company or any Subsidiary that is not a CFC or a CFC Holding Company and
(ii) any Subsidiary Grantor, it shall not include any Excluded Swap Obligations.


Exhibit K

--------------------------------------------------------------------------------





“Secured Parties” means (a) the Administrative Agent, (b) the Arranger, (c) each
Lender, (d) each Issuing Bank, (e) each Cash Management Services Provider
holding any Secured Cash Management Services Obligations, (f) each counterparty
to any Hedging Agreement holding any Secured Hedging Obligations, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (h) the successors and assigns of each of the
foregoing.
“Security Interest” has the meaning set forth in Section 3.01(a).
“Subsidiary Grantor” means any Grantor that is a Subsidiary of the Company.
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III, (b)
all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.
“UCC” means the Code as New York UCC; provided that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
priority of a security interest is governed by the personal property security
laws of any jurisdiction other than New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for the definitions related to such provisions.
“U.S. Copyright Security Agreement” means the U.S. Copyright Security Agreement
substantially in the form of Exhibit II.
“U.S. Grantors” means the Company and each Subsidiary Grantor that is not a CFC
or a CFC Holding Company.
“U.S. IP Security Agreements” means the U.S. Copyright Security Agreement, the
U.S. Patent Security Agreement and the U.S. Trademark Security Agreement.
“U.S. Patent and Trademark Security Agreement” means the U.S. Patent and
Trademark Security Agreement substantially in the form of Exhibit III.


Exhibit K

--------------------------------------------------------------------------------





ARTICLE II
Pledge of Securities
SECTION 2.01. Pledge. As security for the payment and performance in full of the
Secured Obligations, each Grantor hereby assigns, charges and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a)(i) the shares of
capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule II, and (ii) all certificates and any other instruments
representing all such Equity Interests (collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests shall not include (A)
solely with respect to the assignment, charge and pledge thereof, and creation
of a security interest therein, by any U.S. Grantor (but not, for the avoidance
of doubt, any Non-U.S. Subsidiary Grantor) to secure any Secured Obligation of
any Person that is not a CFC or a CFC Holding Company (other than any Guarantee
by the Company or any other Grantor of any Secured Obligations of any CFC or CFC
Holding Company), more than 65% of the outstanding voting Equity Interests in
any CFC or CFC Holding Company or (B) any of the foregoing assets if, to the
extent and for so long as it is an Excluded Property (it being understood that
the foregoing assignment, charge, pledge and security interest shall immediately
attach to, and Pledged Equity Interests shall immediately include, any such
asset (or any portion thereof) upon such asset (or such portion thereof) ceasing
to be an Excluded Property) (the Equity Interests so excluded pursuant to this
proviso being collectively referred to herein as the “Excluded Equity
Interests”); (b)(i) the debt securities now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule II, and (ii) all promissory notes and other instruments
evidencing all such debt securities (the assets under clauses (i) and (ii),
collectively, the “Pledged Debt Securities”); (c) all other property that may be
delivered to and held by the Administrative Agent pursuant to the terms of this
Section 2.01 and Section 2.02; (d) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the Pledged Equity Interests and the Pledged Debt Securities; (e) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities, instruments and other property referred to in clauses (a), (b), (c)
and (d) above; and (f) all Proceeds of any of the foregoing (the items referred
to in clauses (a) through (f) above being collectively referred to as the
“Pledged Collateral”).
SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities (other than (i) Pledged Securities (other than those issued by a
Subsidiary) that are publicly traded securities subject to a depositary such as
DTC, or otherwise held through a securities intermediary in a securities account
with respect to which such Grantor has complied with Section 3.04(c) and (ii)
Permitted Investments) (A) on the date hereof, in the case of any such Pledged
Securities owned by such Grantor on the date hereof, and (B) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Securities (other than promissory notes)
acquired by such Grantor after the date hereof; provided that no Grantor shall
be required to deliver to the Administrative Agent any Pledged Securities
representing Equity Interests in any Subsidiary that is not a Material
Subsidiary.
(b) Each Grantor will cause all Indebtedness for borrowed money owed to such
Grantor by the Company, the Dutch Borrower or any other Subsidiary to be
evidenced by a duly executed promissory note that is delivered to the
Administrative Agent (i) on the date hereof, in the case of any such promissory
note existing on the date hereof, and (ii) promptly after the acquisition
thereof (and, in any event, as required


Exhibit K

--------------------------------------------------------------------------------





under the Credit Agreement), in the case of any such promissory note acquired by
such Grantor after the date hereof.
(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock or note powers, as applicable, duly executed by
the applicable Grantor in blank or other undated instruments of transfer
reasonably satisfactory to the Administrative Agent duly executed by the
applicable Grantor in blank and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated
instruments of transfer duly executed by the applicable Grantor in blank and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule describing such Pledged Securities, provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of any Pledged Securities.
(d) On the date hereof, the Cayman Guarantor shall deliver, or cause to be
delivered, to the Administrative Agent executed but undated letters of
resignation and release together with letters of authority, each in the form set
out in Exhibit IV hereto, for each of the directors of the Cayman Guarantor.
(e) The Cayman Guarantor shall, promptly after the date hereof, instruct its
registered office provider to enter particulars as required by the Companies Law
(as amended) of the Cayman Islands (the “Companies Law”) of the security
interests created pursuant to this Agreement in the register of mortgages and
charges (“Register of Mortgages and Charges”) maintained by it in accordance
with section 54 of the Companies Law and, promptly after entry of such
particulars has been made, provide the Administrative Agent with a certified
true copy of the updated Register of Mortgages and Charges.
(f) The Cayman Guarantor shall, promptly after the date hereof, procure that the
following notation be entered on the register of members of the Cayman Guarantor
(the “Register of Members”) maintained by it in accordance with the Companies
Law: “65 ordinary shares number 1-65 issued as fully paid up and registered in
the name of GoPro, Inc. are charged in favour of JPMorgan Chase Bank, N.A.,
pursuant to the U.S. Collateral Agreement dated as of March [ ] 2016 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“U.S. Collateral Agreement”), to secure all the Secured Obligations; and 35
ordinary shares numbered 66-100 issued as fully paid up and registered in the in
the name of GoPro, Inc. are charged in favour of JPMorgan Chase Bank, N.A.,
pursuant to the U.S. Collateral Agreement to secure certain of the Secured
Obligations as specified in the U.S. Collateral Agreement”.
(g) The Cayman Guarantor shall, promptly after the date hereof, provide the
Administrative Agent with a certified true copy of the Register of Members with
the notation referred to in paragraph (f) of this Section.
SECTION 2.03. Representations and Warranties. The Grantors represent and warrant
to the Administrative Agent, for the benefit of the Secured Parties, that:
(a) Schedule II sets forth, as of the Effective Date, a true and complete list
with respect to each Grantor of (i) all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by such Grantor and (ii) all the Pledged Debt Securities
owned by such Grantor;
(b) With respect to Pledged Equity Interests and Pledged Debt Securities issued
by the Company or any Subsidiary, such Pledged Equity Interests and Pledged Debt
Securities have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity Interests, are fully


Exhibit K

--------------------------------------------------------------------------------





paid and nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers or
dispositions made in compliance with the Credit Agreement, will continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantor and (ii) will defend its title
or interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and other Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and by applicable local law in the case of Equity
Interests in any Non-U.S. Subsidiary, and, in the case of clause (ii), except
for limitations existing as of the Effective Date in the articles or certificate
of incorporation, bylaws or other organizational or constitutional documents of
any Subsidiary, (i) the Pledged Collateral is and will continue to be freely
transferable and assignable and (ii) none of the Pledged Collateral is or will
be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;
(e) each of the Grantors has the power and authority to pledge or charge the
Pledged Collateral pledged or charged by it hereunder in the manner hereby done
or contemplated;
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person is or will be required for the validity of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect);
(g) subject to applicable local law in the case of Equity Interests in any
Non-U.S. Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected first priority lien upon and security interest in
such Pledged Securities (subject to Liens permitted pursuant to the Credit
Agreement), as security for the payment and performance of the Secured
Obligations; and
(h) subject to applicable local law in the case of any Equity Interests in any
Non-U.S. Subsidiary, the pledge or charge effected hereby is effective to vest
in the Administrative Agent, for the benefit of the Secured Parties, the rights
of the Administrative Agent in the Pledged Collateral as set forth herein.
SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Subject to applicable local law in the case of Equity Interests in
any Non-U.S. Subsidiary, each Grantor acknowledges and agrees that (a) to the
extent any interest in any limited liability company, exempted company or
limited partnership controlled now or in the future by such Grantor (or by such
Grantor and one or more other Loan Parties) and pledged or charged hereunder is
a “security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC, such interest shall be certificated, and such certificates
shall be delivered to the Administrative Agent in accordance with Section
2.02(a), and (b) each such interest shall at all times hereafter continue to be
such a security and represented by such certificate. Each Grantor further
acknowledges and agrees that with respect to any interest in any limited
liability company, exempted


Exhibit K

--------------------------------------------------------------------------------





company or limited partnership controlled now or in the future by such Grantor
(or by such Grantor and one or more other Loan Parties) and pledged hereunder or
charged that is not a “security” within the meaning of Article 8 of the New York
UCC, the terms of such interest shall at no time provide that such interest is a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such Grantor provides prior written
notification to the Administrative Agent that the terms of such interest so
provide that such interest is a “security” within the meaning of Article 8 of
the UCC and such interest is thereafter represented by a certificate, and such
certificate shall be delivered to the Administrative Agent in accordance with
Section 2.02(a).
SECTION 2.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent
or, if an Event of Default shall have occurred and be continuing, in its own
name as pledgee or chargee, or in the name of its nominee (as pledgee or
chargee, or as sub-agent). If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall at all times have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under clause (h) or (i) of Article VII of the Credit
Agreement, the Administrative Agent shall have notified the Grantors that their
rights under this Section 2.06 are being suspended:
(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents;
(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and
(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the


Exhibit K

--------------------------------------------------------------------------------





Administrative Agent in the same form as so received (with any endorsements,
stock or note powers and other instruments of transfer reasonably requested by
the Administrative Agent).
(b) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of an Event of Default under clause (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of their rights under paragraph (a)(iii)
of this Section 2.06, all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security for the payment and performance of
the Secured Obligations and shall be applied in accordance with the provisions
of Section 4.02. After all Events of Default have been cured or waived and the
Company has delivered to the Administrative Agent a certificate of a Financial
Officer of the Company to that effect, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account.
(c) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of an Event of Default under clause (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of their rights under paragraph (a)(i)
of this Section 2.06, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the Company has delivered to the Administrative Agent a certificate
of a Financial Officer of the Company to that effect, all rights vested in the
Administrative Agent pursuant to this paragraph (c) shall cease, and the
Grantors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section shall be in effect.
(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights and powers of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) in part without suspending all such rights or powers (as specified by
the Administrative Agent in its sole and absolute discretion) and


Exhibit K

--------------------------------------------------------------------------------





without waiving or otherwise affecting the Administrative Agent’s right to give
additional notices from time to time suspending other rights and powers so long
as an Event of Default has occurred and is continuing.
ARTICLE III
Security Interests in Personal Property
SECTION 3.01. Security Interest. (a) As security for the payment and performance
in full of the Secured Obligations, each Grantor hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all cash and Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles, including (A) all Intellectual Property and (B)
all right, title and interest in, to and under Inventory Vendor Purchase
Agreements and Intercompany Inventory Title Transfer Agreements;
(vii) all Inventory;
(viii) all other Goods;
(ix) all Instruments;
(x) all Investment Property;
(xi) all Letter-of-Credit Rights;
(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 3.02(e);
(xiii) all books and records pertaining to the Article 9 Collateral; and
(xiv) to the extent not otherwise included, all Proceeds (including all Proceeds
(whether in the form of Inventory or otherwise) of any right, title or interest
in, to or under any Inventory Vendor Purchase Agreement or any Intercompany
Inventory Title Transfer Agreement) and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;
provided (A) the Security Interest shall not attach to, and Article 9 Collateral
shall not include, any Excluded Equity Interests (it being understood that, in
the case of Excluded Equity Interests referred to in clause (A) of the
definition of such term, this clause (A) shall not exclude from the Security
Interest or Article 9 Collateral


Exhibit K

--------------------------------------------------------------------------------





such Excluded Equity Interests to the extent they secure any Guarantee by the
Company or any other Grantor of any Secured Obligations of any CFC or CFC
Holding Company) and (B) if, to the extent and for so long as any asset is an
Excluded Property, the Security Interest shall not attach to, and Article 9
Collateral shall not include, such asset (it being understood that the Security
Interest shall immediately attach to, and Article 9 Collateral shall immediately
include, any such asset (or any portion thereof) upon such asset (or such
portion thereof) ceasing to be an Excluded Property).
(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner that the Administrative Agent reasonably determines is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including indicating the Collateral as
“all assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide the information
required for any such filing to the Administrative Agent promptly upon request.
Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any financing statements or
amendments thereto with respect to the Article 9 Collateral or any part thereof
naming any Grantor as debtor or the Grantors as debtors and the Administrative
Agent as secured party, if filed prior to the date hereof.
The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by such Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Administrative Agent
as secured party.
(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.
SECTION 3.02. Representations and Warranties. The Grantors represent and warrant
to the Administrative Agent, for the benefit of the Secured Parties, that:
(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interest, except for Liens permitted under Section 6.02 of the Credit Agreement
and defects that, individually or in the aggregate, do not materially detract
from the value of the affected assets or materially interfere with the ordinary
conduct of its business, and has full power and authority to grant to the
Administrative Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and except to the
extent that failure to obtain such consent or approval, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor,


Exhibit K

--------------------------------------------------------------------------------





is correct and complete in all material respects as of the Effective Date. The
Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in
Schedules 2A and 2B to the Perfection Certificate (or specified by notice from
the Borrowers to the Administrative Agent after the Effective Date in the case
of filings, recordings or registrations required by Section 5.04 or 5.14 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights (and Copyrights
for which United States applications for registration are pending) and United
States exclusive Copyright Licenses with respect to United States registered
copyrights (and Copyrights for which United States applications for registration
are pending), as of the Effective Date) that are necessary to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States of America (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary with respect to any
such Article 9 Collateral in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. A U.S.
Copyright Security Agreement and a U.S. Patent and Trademark Security Agreement,
in each case containing a description of the Article 9 Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States applications for registration are pending), United States
registered Copyrights (and Copyrights for which United States applications for
registration are pending) and United States exclusive Copyright Licenses with
respect to United States registered Copyrights (and Copyrights for which United
States applications for registration are pending), as applicable, as of the
Effective Date, and executed by each Grantor owning any such Article 9
Collateral, have been delivered to the Administrative Agent for recording with
the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of United States Patents, United States
Trademarks, United States Copyrights and United States exclusive Copyright
Licenses in which a security interest may be perfected by filing, recording or
registration in the United States of America (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary with respect to any such Article 9 Collateral (other than such actions
as are necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, United States Trademarks, United
States Copyrights and United States exclusive Copyright Licenses (or
registration or recordation or application for registration or recordation
thereof) acquired or developed after the Effective Date).
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States of America (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) subject to the filings described in Section 3.02(b), a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of the applicable IP Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.


Exhibit K

--------------------------------------------------------------------------------





The Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement that have priority as a matter of law.
(d) Schedule III sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of (i) all Patents that have been granted by the
United States Patent and Trademark Office and Patents for which United States
applications are pending, (ii) all Copyrights that have been registered with the
United States Copyright Office and Copyrights for which United States
registration applications are pending, (iii) all Trademarks that have been
registered with the United States Patent and Trademark Office and Trademarks for
which United States registration applications are pending, and (iv) all
exclusive Copyright Licenses under which such Grantor is a licensee with respect
to United States registered Copyrights (and Copyrights for which United States
applications for registration are pending), in each case specifying, true and
completely the name of the registered owner, title, type of mark, registration
or application number, expiration date (if already registered) or filing date, a
brief description thereof and, if applicable, the licensee and licensor and the
date of the license agreement.
(e) Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed US$1,000,000, including a summary
description of such claim. In the event any Supplemental Perfection Certificate
delivered pursuant to Section 5.01(g) of the Credit Agreement or any Supplement
shall set forth any Commercial Tort Claim, Schedule IV shall be deemed to be
supplemented to include the reference to such Commercial Tort Claim (and the
description thereof), in the same form as such reference and description are set
forth on such Supplemental Perfection Certificate or Supplement.
SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all Persons, except with respect to Article 9
Collateral that such Grantor determines in its good faith business judgment is
no longer necessary or beneficial to the conduct of such Grantor’s business, and
to defend the Security Interest of the Administrative Agent in Article 9
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.14 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.
(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements or other
documents in connection herewith or therewith. Each Grantor will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created pursuant to this Agreement.
(c) Subject to the limitation on inspection rights and reimbursement obligations
in the Credit Agreement, the Administrative Agent and such Persons as the
Administrative Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located and to verify
under reasonable procedures the identity, validity, amount, quality, quantity,
value, condition, location and status of, or any other matter relating to, the
Article 9 Collateral,


Exhibit K

--------------------------------------------------------------------------------





including, in the case of Accounts or Payment Intangibles or Article 9
Collateral in the possession of any third party by contacting Account Debtors or
the third party possessing such Article 9 Collateral for the purpose of making
such a verification. The Administrative Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
Secured Party (it being acknowledged that such Secured Party may be subject to
confidentiality obligations with respect to such information, including pursuant
to Section 9.12 of the Credit Agreement).
(d) At its option, after the occurrence and during the continuance of an Event
of Default, the Administrative Agent may discharge past due Taxes, assessments,
charges, fees and Liens at any time levied or placed on the Article 9 Collateral
that are not permitted by the Credit Agreement, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreement, this Agreement or the other Loan
Documents, and each Grantor agrees to reimburse the Administrative Agent on
demand for any payment made or any expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any other Secured Party
to cure or perform, any covenants or other promises of any Grantor with respect
to Taxes, assessments, charges, fees or Liens and maintenance as set forth
herein or in the other Loan Documents.
(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor agrees to indemnify and
hold harmless the Administrative Agent and the Secured Parties from and against
any and all liability for such performance.
(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
control of the Article 9 Collateral owned by it, except that unless and until
the Administrative Agent shall notify the Grantors that an Event of Default
shall have occurred and be continuing and that during the continuance thereof
the Grantors shall not sell, convey, lease, assign, transfer or otherwise
dispose of any Article 9 Collateral (which notice may be given by telephone if
promptly confirmed in writing), the Grantors may use and dispose of the Article
9 Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement and the other Loan Documents.
(g) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or Payment
Intangibles included in the Article 9 Collateral, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in accordance with such prudent and standard practice
as used in industries that are the same as or similar to those in which such
Grantor is engaged (as determined in good faith by such Grantor).
(h) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to their assets in accordance with
the requirements set forth in Section 5.08 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney‑in‑fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for


Exhibit K

--------------------------------------------------------------------------------





the proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, after the occurrence and during the continuance of an Event of
Default, obtain and maintain such policies of insurance and pay such premium and
take any other actions with respect thereto as the Administrative Agent deems
advisable. All sums disbursed by the Administrative Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Administrative Agent and shall be additional Secured Obligations secured
hereby.
SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
(a) Instruments and Tangible Chattel Paper. Without limiting each Grantor’s
obligations under Article II, if any Grantor shall at any time hold or acquire
any Instruments (other than Instruments with a face amount of less than
US$500,000) or Tangible Chattel Paper, such Grantor shall endorse, assign and
deliver the same to the Administrative Agent (i) on the date hereof, in the case
of any such Instruments or Tangible Chattel Paper owned by such Grantor on the
date hereof, and (ii) promptly after the acquisition of any such Instruments or
Tangible Chattel Paper, in each case accompanied by such instruments of transfer
or assignment duly executed in blank as the Administrative Agent may from time
to time reasonably request.
(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, (i) such Grantor shall use commercially reasonable efforts
to cause the depositary bank to agree to comply with instructions from the
Administrative Agent to such depositary bank directing the disposition of funds
from time to time credited to such deposit account, without further consent of
such Grantor or any other Person, pursuant to an agreement reasonably
satisfactory to the Administrative Agent, and (ii) if any such depositary bank
shall not reasonably promptly (and, in any event, within the time periods
provided therefor in the Credit Agreement) so agree, such Grantor shall open or
transfer, as applicable, and maintain such deposit account with or to such other
depositary bank as shall agree to comply with such instructions pursuant to an
agreement reasonably satisfactory to the Administrative Agent. The
Administrative Agent agrees with each Grantor that the Administrative Agent
shall not give any such instructions or withhold any withdrawal rights from any
Grantor unless a Cash Dominion Period or an Event of Default has occurred and is
continuing or, after giving effect to any withdrawal would occur or the
Administrative Agent is otherwise expressly permitted to do so pursuant to the
Credit Agreement. The provisions of this paragraph shall not apply to (i) any
Deposit Account for which any Grantor, the depositary bank and the
Administrative Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Administrative Agent
for the specific purpose set forth therein and (ii) Excluded Deposit Accounts.
(c) Investment Property. Without limiting each Grantor’s obligations under
Article II, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause the issuer to agree


Exhibit K

--------------------------------------------------------------------------------





to comply with instructions from the Administrative Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of the securities; provided
that the provisions of this sentence shall not apply to any Equity Interests in
any Subsidiary that is not a Material Subsidiary or any securities the principal
amount or value of which does not exceed US$500,000. If any securities, whether
certificated or uncertificated, or other Investment Property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall promptly
notify the Administrative Agent thereof and, at the Administrative Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (A) use commercially reasonable
efforts to cause such securities intermediary or commodity intermediary, as the
case may be, to agree to comply with entitlement orders or other instructions
from the Administrative Agent to such securities intermediary as to such
security entitlements or to apply any value distributed on account of any
commodity contract as directed by the Administrative Agent to such commodity
intermediary, as the case may be, in each case without further consent of any
Grantor, such nominee or any other Person; provided that if any such securities
intermediary or commodity intermediary, as the case may be, shall not reasonably
promptly (and, in any event, within the time periods provided therefor in the
Credit Agreement) so agree, such Grantor shall transfer and maintain such
securities or such other investment property to and with such other securities
intermediary or commodity intermediary, as the case may be, as shall agree to
comply with such instructions, or (B) in the case of Financial Assets or other
Investment Property held through a securities intermediary, arrange for the
Administrative Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Administrative Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property. The Administrative Agent agrees with each of the
Grantors that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default or a
Cash Dominion Period has occurred and is continuing, or, after giving effect to
any such investment and withdrawal rights, would occur or the Administrative
Agent is otherwise permitted to do so pursuant to the Credit Agreement. The
provisions of this paragraph shall not apply to Financial Assets or other
Investment Property credited to Excluded Securities Accounts.
SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor acknowledges that the existence, accuracy, completeness,
maintenance, operation and availability (including for download by users) of the
Inventory Related Intellectual Property in the form and manner used by the Loan
Parties to conduct their business (including as to the servers and storage
through which the Inventory Related Intellectual Property is processed and
stored) is necessary or useful in order for the Administrative Agent, on behalf
of the Secured Parties, to enforce rights and remedies with respect to, and to
sell, transfer or otherwise dispose of, certain of the Inventory, and agrees
that (i) such Grantor shall cooperate with the Lenders in their efforts to
preserve the existence, accuracy, completeness, maintenance, operation and
availability of the Inventory Related Intellectual Property in the form and
manner used by the Grantors to conduct their business (including as to the
servers and storage through which the Inventory Related Intellectual Property is
processed and stored), and shall not take any action that is inconsistent with
the foregoing or that otherwise impairs the value of the Inventory Related
Intellectual Property to the Lenders, and (ii) such Grantor shall preserve the
existence, maintain, keep in operation and make available the Inventory Related
Intellectual Property (including the servers and storage through which the
Inventory Related Intellectual Property is processed and stored).


Exhibit K

--------------------------------------------------------------------------------





(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee to effect the assignment of all such Grantor’s right,
title and interest thereunder to the Administrative Agent or its designee.
ARTICLE IV
Remedies
SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to take any of or all the following actions at the
same or different times: (a) with respect to any Article 9 Collateral consisting
of Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then‑existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to
enter any premises where the Article 9 Collateral may be located for the purpose
of taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Administrative Agent shall give the applicable Grantors 10 Business Days’
prior written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9‑611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, but only during the continuance of an Event of Default,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in


Exhibit K

--------------------------------------------------------------------------------





its sole and absolute discretion) determine. The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof that is
entered into during the continuance of an Event of Default shall be treated as a
sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court‑appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9‑610(b) of the New
York UCC or its equivalent in other jurisdictions.
SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, in accordance with
Section 2.17(b) of the Credit Agreement. The Administrative Agent shall have
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement. Upon any sale of Collateral by
the Administrative Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the Administrative Agent
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Administrative Agent or such officer or be
answerable in any way for the misapplication thereof. The Grantors shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by Administrative Agent or any other
Secured Party to collect such deficiency.
SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral


Exhibit K

--------------------------------------------------------------------------------





consisting of Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property. Upon the occurrence and during the continuance of an Event of Default,
each Grantor further agrees to cooperate with the Administrative Agent in any
attempt to prosecute or maintain the Intellectual Property or sue for
infringement of the Intellectual Property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default. Each
Grantor irrevocably agrees that, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may sell any of such Grantor’s
Inventory directly to any Person, including Persons that have previously
purchased the Grantor’s Inventory from such Grantor, and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may sell Inventory that bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor, and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.
SECTION 4.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933 as now or
hereafter in effect or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, and shall be authorized to, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale may assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, the Administrative Agent shall incur no responsibility or liability for
selling all or any part of the Pledged Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
potential purchasers (or a single purchaser) were approached. The provisions of
this Section 4.04


Exhibit K

--------------------------------------------------------------------------------





will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Administrative Agent sells.
ARTICLE V
Miscellaneous
SECTION 5.01. Notices. All notices and other communications hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Grantor shall be given to it in care of the Company
as provided in Section 9.01 of the Credit Agreement.
SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Grantor
herefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. Notwithstanding anything herein to the
contrary, no sale, assignment, novation, transfer or delegation by any Lender of
any of its rights or obligations under the Credit Agreement or any other Loan
Document shall, or shall be deemed, to extinguish any of the rights, benefits or
privileges afforded by any Grantor created hereunder in relation to such of its
rights or obligations, and all such rights, benefits and privileges shall
continue to accrue, to the full extent thereof, for the benefit of the assignee,
transferee or delegee of such Lender in connection with each such sale,
assignment, novation, transfer and delegation. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.
(b) Except as provided in Section 5.14, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.
(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Subsidiary Grantor that is not a party to the Credit Agreement, jointly
with each other Grantor and severally, agrees to reimburse the Administrative
Agent for its expenses incurred hereunder as provided in Section 9.03(a) of the
Credit Agreement as the first reference in such Section to the “the Company and
the Dutch Borrower” were a reference to such Subsidiary Grantor and with the
same force and effect as if such Subsidiary Grantor were a party to the Credit
Agreement.


Exhibit K

--------------------------------------------------------------------------------





(b) Each Subsidiary Grantor that is not a party to the Credit Agreement, jointly
with each other Grantor and severally, agrees to indemnify and hold harmless
each Indemnitee as provided in Section 9.03(b) of the Credit Agreement as if the
first reference in such Section to the “the Company and the Dutch Borrower” were
a reference to such Subsidiary Grantor” and with the same force and effect as if
such Grantor were a party to the Credit Agreement.
(c) Any amounts payable as provided in paragraph (a) or (b) of this Section
shall be additional Secured Obligations secured hereby and by the other Security
Documents. All amounts due under paragraph (a) or (b) of this Section shall be
payable promptly after written demand therefor.
(d) To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE SECURITY INTERESTS
CREATED HEREBY, EACH SECURED PARTY SHALL BE DEEMED TO HAVE ACKNOWLEDGED THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREED TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.
SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Arranger, the Lenders and
the Issuing Banks and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, the Arranger, the Syndication Agent, the Documentation
Agent, the Lenders and the Issuing Banks and notwithstanding that the
Administrative Agent, the Arranger, the Syndication Agent, the Documentation
Agent, any Issuing Bank, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended under the Credit Agreement, and, subject to Section 9.05 of the
Credit Agreement, shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any LC Exposure
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 5.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by the Loan
Documents, the repayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.


Exhibit K

--------------------------------------------------------------------------------





SECTION 5.06. Counterparts; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by fax, emailed pdf
or any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement shall become effective as to any Grantor when
a counterpart hereof executed on behalf of such Grantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Grantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any attempted assignment or transfer by any Grantor shall be
null and void), except as expressly provided in this Agreement and the Credit
Agreement.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of (a) any U.S. Grantor against
any of and all the obligations then due of any Borrower or any other Grantor now
or hereafter existing under this Agreement or any other Loan Document held by
such Lender or Issuing Bank or (b) any Non-U.S. Subsidiary Grantor against any
of and all the obligations then due of the Dutch Borrower or any other Non-U.S.
Loan Party now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or Issuing Bank, in each case, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of any Loan
Party are not yet due or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank shall notify the Company and the Administrative Agent promptly
after


Exhibit K

--------------------------------------------------------------------------------





any such setoff and application; provided that the failure to give notice shall
not affect the validity of such setoff and application.
SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Authorized Agent. (a) This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Grantors hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or any of its properties in the courts of any jurisdiction.
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d) Each party hereby irrevocably consents to service of process in the manner
provided for notices in Section 5.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
(e) Each Non-U.S. Subsidiary Grantor hereby irrevocably designates, appoints and
empowers the Company, as its authorized designee, appointee and agent (the
“Authorized Agent”) to receive, accept and forward for and on its behalf, and in
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or relating to this Agreement
or any other Loan Document. Such service may be made by mailing a copy of such
process to any Non-U.S. Subsidiary Grantor in the care of the Authorized Agent
at its address set forth above. Service of process upon the Authorized Agent
shall be deemed, in every respect, effective service of process upon any
Non-U.S. Subsidiary Grantor.
(f) In the event any Non-U.S. Subsidiary Grantor or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Subsidiary Grantor hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER


Exhibit K

--------------------------------------------------------------------------------





BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, any agreement with respect
to any of the Secured Obligations or any other agreement or instrument relating
to any of the foregoing, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.
SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate and be released
when all the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, the Lenders have
no further commitment to lend under the Credit Agreement, the LC Exposure has
been reduced to zero (including as a result of obtaining consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue, amend or extend
Letters of Credit under the Credit Agreement.
(b) The Security Interest and all other security interests granted hereby shall
also be released at the time or times and in the manner set forth in Section
9.14 of the Credit Agreement.
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.
SECTION 5.14. Additional Grantors. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date are required to enter in
this Agreement. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Supplement, such Subsidiary shall become a Grantor
(and, as applicable, a U.S. Grantor or a Non-U.S. Subsidiary Grantor) hereunder,
in each case, with the same force and effect as if originally named as such
herein. The execution and delivery of any Supplement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor


Exhibit K

--------------------------------------------------------------------------------





hereunder shall remain in full force and effect notwithstanding the addition of
any additional Subsidiary as a party to this Agreement.
SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is exercisable only after the occurrence and during the continuance of an Event
of Default, and is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default or a Cash
Dominion Period, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts or Payment Intangibles to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Administrative Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.
[Signature Pages Follow]










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GOPRO, INC.,
by
 
 
 
Name:
 
Title:



Exhibit K

--------------------------------------------------------------------------------









[NAME OF OTHER GRANTORS]
by
 
 
 
Name:
 
Title:















JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:



Schedule I to the
U.S. Collateral Agreement








INITIAL SUBSIDIARY Grantors


Name
Jurisdiction of Formation or Incorporation
 
 
 
 
 
 
 
 



Schedule II to the
U.S. Collateral Agreement








PLEDGED EQUITY INTERESTS


Exhibit K

--------------------------------------------------------------------------------





Grantor
Certificate Number
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED debt securities
Grantor
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule III to
the U.S. Collateral Agreement




U.S. COPYRIGHTS OWNED BY [NAME Of GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Title
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pending U.S. Copyright Applications for Registration
Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof of U.S. Registered Copyrights


Exhibit K

--------------------------------------------------------------------------------





Licensee
Name
Licensor
Name
Title of U.S.
Copyright
Date of Agreement
Reg. No.
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof of Copyrights for which Applications for Registration are Pending
Licensee
Name
Licensor
Name
Title
Date of Agreement
App. No. and Date Filed
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by patent no./patent application no.]
U.S. Patent Registrations


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Type
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Patent Applications
Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Mark
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications
Registered Owner
Mark
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Schedule IV to the
U.S. Collateral Agreement




COMMERCIAL TORT CLAIMS






Exhibit I to the
U.S. Collateral Agreement




SUPPLEMENT NO. __ dated as of [ ] (this “Supplement”), to the U.S. Collateral
Agreement dated as of March [ ], 2016 (the “U.S. Collateral Agreement”),


Exhibit K

--------------------------------------------------------------------------------





among GOPRO, INC., the OTHER GRANTORS from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”),
GoPro Coöperatief U.A., a Dutch cooperative with excluded liability, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register in the Netherlands under number 61391743 (the “Dutch Borrower” and,
together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, and (b) the U.S. Collateral
Agreement referred to therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement and the U.S. Collateral Agreement, as
applicable.
The Grantors have entered into the U.S. Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the U.S. Collateral Agreement provides that additional
Subsidiaries may become Grantors (and, as applicable, U.S. Grantors or Non-U.S.
Subsidiary Grantors) under the U.S. Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor (and, as
applicable, a U.S. Grantor or a Non-U.S. Subsidiary Grantor) under the U.S.
Collateral Agreement in order to induce the Lenders and the Issuing Banks to
make additional extensions of credit and as consideration for extensions of
credit previously made or issued.
Accordingly, the Administrative Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 5.14 of the U.S. Collateral Agreement, the
New Grantor by its signature below becomes a Grantor under the U.S. Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the U.S. Collateral Agreement applicable to it as a Grantor thereunder. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations (as defined in the U.S.
Collateral Agreement), does hereby grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of the New Grantor’s right, title and interest in, to and under
the Pledged Collateral and the Article 9 Collateral. Each reference to a
“Grantor” and “Subsidiary Grantor” (and, as applicable, to a “U.S. Grantor” or a
“Non-U.S. Subsidiary Grantor) in the U.S. Collateral Agreement shall be deemed
to include the New Grantor. The U.S. Collateral Agreement is hereby incorporated
herein by reference.
SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that (a) (i) the execution and delivery by the New
Grantor of this Supplement, and the performance by the New Grantor of this
Supplement and the U.S. Collateral Agreement, have been duly authorized by all
necessary corporate or other organizational action and, if required, stockholder
or other equity holder action of the New Grantor, (ii) this Supplement has been
duly executed and delivered by the New Grantor and (iii) each of this Supplement
and the U.S. Collateral Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) all representations and warranties set forth in the U.S. Collateral
Agreement as to the New Grantor are true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii)


Exhibit K

--------------------------------------------------------------------------------





otherwise, in all material respects, in each case on and as of the date of this
Supplement (except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty is represented and warranted by the New Grantor to be so true and
correct on and as of such prior date).
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Supplement by fax, emailed pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually signed counterpart of this Supplement. This Supplement shall become
effective when a counterpart hereof executed on behalf of the New Grantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon the New Grantor and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
the New Grantor, the Administrative Agent and the other Secured Parties and
their respective successors and assigns, except that the New Grantor shall not
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any attempted assignment or transfer
by the New Grantor shall be null and void) except as expressly provided in the
U.S. Collateral Agreement and the Credit Agreement.
SECTION 4. The New Grantor hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Grantor, its jurisdiction of formation and the location of its chief executive
office, (b) Schedule II sets forth, as of the date hereof, a true and complete
list of (i) all the Pledged Equity Interests owned by the New Grantor and the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by the New Grantor and (ii) all the Pledged Debt Securities owned by the
New Grantor and (c) Schedule III sets forth, as of the date hereof, a true and
complete list of (i) all Copyrights that have been registered with the United
States Copyright Office and Copyrights for which United States registration
applications are pending and that, in each case, are owned by the New Grantor,
(ii) all exclusive Copyright Licenses under which the New Grantor is a licensee
with respect to United States registered Copyrights (and Copyrights for which
United States applications for registration are pending), (iii) all Patents that
have been granted by the United States Patent and Trademark Office and Patents
for which United States applications are pending and that, in each case, are
owned by the New Grantor and (iv) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending and that, in each case, are owned
by the New Grantor, in each case specifying, true and completely the name of the
registered owner, title, type of mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor, and (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Grantor seeking damages in
an reasonably estimated to exceed US$1,000,000, including a summary description
of such claim.
SECTION 5. Except as expressly supplemented hereby, the U.S. Collateral
Agreement shall remain in full force and effect.
SECTION 6. This Supplement shall be GOVERNED BY AND construed in accordance
with, the law of the State of New York.
SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof;


Exhibit K

--------------------------------------------------------------------------------





and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the U.S. Collateral Agreement.
SECTION 9.    The provisions of Sections 5.02, 5.04, 5.05, 5.09 and 5.10 of the
U.S. Collateral Agreement are hereby incorporated by reference herein as if set
forth in full force herein, mutatis mutandis.








Signature Page to Supplement to US Collateral Agreement




IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the U.S. Collateral Agreement as of the day and year
first above written.
[Name Of New Grantor],
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by
 
 
 
Name:
 
Title:



Schedule I
to Supplement No. __ to the
US Collateral Agreement






NEW GRANTOR INFORMATION


Exhibit K

--------------------------------------------------------------------------------





Name
Jurisdiction of Formation
Location of Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule II
to Supplement No. __ to the
US Collateral Agreement








PLEDGED EQUITY INTERESTS
Grantor
Issuer (including jurisdiction of organization)
Certificate Number
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED debt securities


Exhibit K

--------------------------------------------------------------------------------





Grantor
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule III
to Supplement No. __ to
the U.S. Collateral Agreement




U.S. COPYRIGHTS OWNED BY [NAME Of GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations
Registered Owner
Title
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pending U.S. Copyright Applications for Registration


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof
Licensee
Name
Licensor
Name
Title of U.S.
Copyright
Date of Agreement
Reg. No.
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof of Copyrights for which Applications for Registration are Pending


Exhibit K

--------------------------------------------------------------------------------





Licensee
Name
Licensor
Name
Title
Date of Agreement
App. No. and Date Filed
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by patent no./patent application no.]
U.S. Patent Registrations
Registered Owner
Type
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Patent Applications


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations
Registered Owner
Mark
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Mark
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule IV
to Supplement No. __ to the
US Collateral Agreement






COMMERCIAL TORT CLAIMS
Exhibit II to
the U.S. Collateral Agreement




[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of March [ ], 2016
(this “Agreement”), among GoPro, Inc., a Delaware corporation (the “Company”),
the other Grantors from time to time party hereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, GoPro Coöperatief U.A., a Dutch
cooperative with excluded liability, having its statutory seat in Amsterdam, the
Netherlands, and registered with the trade register in the Netherlands under
number 61391743 (the “Dutch Borrower” and, together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and (b) the U.S. Collateral Agreement referred to therein.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors party hereto are (or are Affiliates of) the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the U.S. Collateral
Agreement, as applicable. The rules


Exhibit K

--------------------------------------------------------------------------------





of construction specified in Section 1.03 of the Credit Agreement also apply to
this Agreement, mutatis mutandis.
SECTION 2. Grant of Security Interest. As security for the payment and
performance in full of the Secured Obligations, each Grantor pursuant to the
U.S. Collateral Agreement did, and hereby does, grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Patent and Trademark Collateral”):
(b) (i) all letters patent of the United States of America or the equivalent
thereof in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including, in the case of any Grantor, any
of the foregoing set forth under its name on Schedule I hereto, and (ii) all
reissues, continuations, divisionals, continuations-in-part, reexaminations,
supplemental examinations, inter partes reviews, renewals, adjustments or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, have made, use, sell, offer to sell, import or export the
inventions disclosed or claimed therein; and
(c) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top level domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar office in any State
of the United States of America or any other country or any political
subdivision thereof, all extensions or renewals thereof, and all common law
rights related thereto, including, in the case of any Grantor, any of the
foregoing set forth under its name on Schedule II hereto, (ii) all goodwill
associated therewith or symbolized thereby and (iii) all other assets, rights
and interests that uniquely reflect or embody such goodwill.
SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance of, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
U.S. Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the U.S. Collateral Agreement,
the terms and provisions of which are hereby incorporated herein by reference as
if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the U.S. Collateral Agreement, the terms of the U.S.
Collateral Agreement shall govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.


Exhibit K

--------------------------------------------------------------------------------





SECTION 5. Incorporation by Reference. The provisions of Sections 5.02, 5.04,
5.05, 5.09 and 5.10 of the U.S. Collateral Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.
[Signature Pages Follow]










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


GOPRO, INC.,
by
 
 
 
Name:
 
Title:





[NAME OF OTHER GRANTORS]
by
 
 
 
Name:
 
Title:













JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:







Exhibit K

--------------------------------------------------------------------------------





SCHEDULE I
PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule I for each Grantor and state if no patents are
owned. List in numerical order by patent no./patent application no.]
U.S. Patent Registrations
Registered Owner
Type
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Patent Applications
Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit III to
U.S. Collateral Agreement










Exhibit K

--------------------------------------------------------------------------------





SCHEDULE II
TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule II for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]
U.S. Trademark Registrations
Registered Owner
Mark
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Trademark Applications
Registered Owner
Mark
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit III to
the U.S. Collateral Agreement


[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of March [ ], 2016 (this
“Agreement”), among GoPro, Inc., a Delaware


Exhibit K

--------------------------------------------------------------------------------





corporation (the “Company”), the other Grantors from time to time party hereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, GoPro Coöperatief U.A., a Dutch
cooperative with excluded liability, having its statutory seat in Amsterdam, the
Netherlands, and registered with the trade register in the Netherlands under
number 61391743 (the “Dutch Borrower” and, together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and (b) the U.S. Collateral Agreement referred to therein.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors party hereto are (or are Affiliates of) the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the U.S. Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.
SECTION 2. Grant of Security Interest. As security for the payment and
performance in full of the Secured Obligations, each Grantor pursuant to the
U.S. Collateral Agreement did, and hereby does, grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Copyright Collateral”):
(i) all copyright rights in any work subject to the copyright laws of the United
States of America or any other country or any political subdivision thereof,
whether as author, assignee, transferee or otherwise, (ii) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including registrations, recordings, supplemental
registrations, pending applications for registration, and renewals in the United
States Copyright Office (or any similar office in any other country or any
political subdivision thereof), including, in the case of any Grantor, any of
the foregoing set forth under its name on Schedule I, and (c) any other adjacent
or other rights related or appurtenant to the foregoing, including moral rights;
and
(d) all exclusive Copyright Licenses under which any Grantor is a licensee,
including, in the case of any Grantor, any of the foregoing set forth next to
its name on Schedule I hereto.
SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
U.S. Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the U.S. Collateral Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the U.S. Collateral Agreement, the terms of the U.S. Collateral
Agreement shall govern.


Exhibit K

--------------------------------------------------------------------------------





SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 5. Incorporation by Reference. The provisions of Sections 5.02, 5.04,
5.05, 5.09 and 5.10 of the U.S. Collateral Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.
[Signature Pages Follow]












Schedule III
to Supplement No. __ to the
Guarantee and
Collateral Agreement
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GOPRO, INC.,
by
 
 
 
Name:
 
Title:





[NAME OF OTHER GRANTORS]
by
 
 
 
Name:
 
Title:















Exhibit K

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:





SCHEDULE I


U.S. COPYRIGHTS OWNED BY [NAME Of GRANTOR]
[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]
U.S. Copyright Registrations
Registered Owner
Title
Reg. No.
Expiration Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pending U.S. Copyright Applications for Registration


Exhibit K

--------------------------------------------------------------------------------





Registered Owner
Title
App. No.
Date Filed
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof of U.S. Registered Copyrights
Licensee
Name
Licensor
Name
Title of U.S.
Copyright
Date of Agreement
Reg. No.
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



U.S. Exclusive Copyright Licenses/Sublicenses of [Name of Grantor] on Date
Hereof of Copyrights for which Applications for Registration are Pending


Exhibit K

--------------------------------------------------------------------------------





Licensee
Name
Licensor
Name
Title
Date of Agreement
App. No. and Date Filed
Expiration
Date
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Exhibit IV to
the U.S. Collateral Agreement


Part I
CAYMAN LETTER OF RESIGNATION FROM DIRECTOR
[LEFT UNDATED]
Board of Directors
Woodman Labs Cayman, Inc.
190 Elgin Avenue
George Town
Grand Cayman KY1-9005
Cayman Islands
Dear Sirs
LETTER OF RESIGNATION RE:  Woodman Labs Cayman, Inc. (THE “COMPANY”)
I hereby resign as a Director of the Company and confirm that I have no claims
against the Company for loss of office, arrears of pay or otherwise howsoever
arising, but to the extent that I may have any such claim, I hereby irrevocably
waive the same.
This resignation is to be effective as at the date hereof.
Yours faithfully


Exhibit K

--------------------------------------------------------------------------------





[Name]
 
Director
 







Part II
CAYMAN LETTER OF AUTHORIZATION FROM DIRECTOR
___ March 2016
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
Ladies and Gentlemen;
Reference is made to the U.S. Collateral Agreement dated as of March [ ], 2016
(the “U.S. Collateral Agreement”), among GoPro, Inc., Woodman Labs Cayman, Inc.
(the “Company”), certain other Grantors party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
pursuant to which, among other things, a pledge and charge was created in
respect of shares in the Company.
I refer to my executed but undated letter of resignation as a Director of the
Company provided in accordance with the U.S. Collateral Agreement.
I hereby authorize you to date, deliver and give full effect to and otherwise
complete the resignation letter referred to above if an Event of Default has
occurred and is continuing.
I hereby authorize you to send such letter to the Company’s registered office,
thereby terminating my directorship of the Company without compensation for loss
of office.  I acknowledge and agree that your discretion to act in this regard
is to be exercised solely in the interests of the Administrative Agent relating
to the U.S. Collateral Agreement executed over shares in the Company in your
favor.
I confirm that you may delegate the authority conferred by this letter to any of
your successors and assigns as Administrative Agent in relation to the charge
granted or to be granted over shares in the Company.
Yours faithfully[Name]
 
Director
 










EXHIBIT L-1


Exhibit K

--------------------------------------------------------------------------------





[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief, U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.
[NAME OF LENDER],
By:  ____________________________
 
 Name:
 
 Title:
Date:











Exhibit L

--------------------------------------------------------------------------------





EXHIBIT L-2










[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief, U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.
[NAME OF PARTICIPANTS],
By:  ____________________________
 
 Name:
 
 Title:
Date:











Exhibit L

--------------------------------------------------------------------------------





EXHIBIT L-3










[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF PARTICIPANTS],
By:  ____________________________
 
 Name:
 
 Title:
Date:











Exhibit L

--------------------------------------------------------------------------------





EXHIBIT L-4














[FORM OF] U.S. TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of March 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GoPro, Inc. (the “Company”), GoPro Coöperatief U.A.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF LENDER],
By:  ____________________________
 
 Name:
 
 Title:
Date:







Exhibit L